   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 1 of 104. PageID #: 6134




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION




UNITED STATES OF AMERICA,                     )   CASE NO.: 1:15-CV-01046
                                              )
                Plaintiff,                    )
                                              )   JUDGE SOLOMON OLIVER, JR.
      vs.                                     )
                                              )   NOTICE SUBMITTING MONITORING
CITY OF CLEVELAND                             )   TEAM’S SEVENTH SEMIANNUAL
                                              )   REPORT
                Defendant.                    )
                                              )
                                              )




          The Cleveland Police Monitoring Team respectfully submits its Seventh Semiannual

Report.



                                                  Respectfully submitted,



                                                  /s/ Hassan Aden

                                                  HASSAN ADEN
                                                  Monitor
                                                  The Aden Group LLC
                                                  8022 Fairfax Road
                                                  Alexandria, VA 22308
                                                  Tel: (571) 274-7821
                                                  Email: aden@theadengroup.com
    Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 2 of 104. PageID #: 6135




Cleveland
Police                      Seventh Semiannual Report
Monitoring
Team                                                              September 2019
        Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 3 of 104. PageID #: 6136
                         Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019

TABLE OF CONTENTS

I.      A NOTE FROM THE MONITORING TEAM                                                            1

II.     THE ROLE OF THE MONITORING TEAM & THIS REPORT                                              4

III.    COMMUNITY ENGAGEMENT AND BUILDING TRUST                                                   8
        A. Community Police Commission (“CPC”)                                                    8
        B. District Policing Committees                                                          11

IV. COMMUNITY & PROBLEM-ORIENTED POLICING                                                        13

V.      BIAS-FREE POLICING                                                                       18

VI. USE OF FORCE                                                                                 21
    A. Officer Use of Force Principles & Policy                                                  21
    B. Use of Force Training                                                                     26
    C. Use of Force Investigation and Review                                                     27

VII. CRISIS INTERVENTION                                                                         31

VIII. SEARCH AND SEIZURE                                                                         37

IX. ACCOUNTABILITY                                                                               41
    A. Internally Discovered Misconduct                                                          41
    B. Office of Professional Standards (“OPS”)                                                  44
    C. Police Review Board (“PRB”)                                                               51
    D. Discipline and Disciplinary Hearings                                                      53

X.      TRANSPARENCY & OVERSIGHT                                                                 56
        A. Police Inspector General                                                              56
        B. Data Collection and Analysis                                                          57
        C. Public Availability of CDP-Related Information                                        59

XI. OFFICER ASSISTANCE & SUPPORT                                                                 61
    A. Training                                                                                  61
    B. Equipment & Resources                                                                     65
    C. Recruitment & Hiring                                                                      67
    D. Performance Evaluations and Promotions                                                    68
    E. Staffing                                                                                  70

XII. SUPERVISION                                                                                 72
     A. First-Line Supervisors                                                                   72
     B. Officer Intervention Program                                                             74
     C. Body-Worn Cameras                                                                        76

XIII.       COMPLIANCE & OUTCOME ASSESSMENTS                                                     78




                                                    i
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 4 of 104. PageID #: 6137
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


I.      A NOTE FROM THE MONITORING TEAM

This Seventh Semiannual Report focuses on ongoing progress of the Cleveland Division of Police (“CDP”) under
the Consent Decree. It reports not only on the continued development of critical policies and procedures for the
Division under the Consent Decree but also on the delivery of several important trainings – including Use of Force,
Community Engagement and Problem-Solving (“CEPS”), Bias-Free Policing, Crisis Intervention, and Search and
Seizure – aimed at translating those policies into practice. It also addresses the creation of critical partnerships
within the community and City for ensuring that the Division is expanding its capacity to be inclusive and
transparent with its activities, engaging constructively with stake-holders, and remaining accountable to the
communities of Cleveland.

Through partnerships, the Division is delivering high-quality training. Effective training to new
policies is a key ingredient to ensure that the Division’s officers clearly understand the revised policies and
expectations that the Decree requires. Such trainings, backed by firm, but fair, and even-handed accountability
systems providing correction when officers do not follow policy, will lead the Division further towards consistent
application of Consent Decree requirements in practice.

The Community and Problem-Oriented Policing Policy and associated training provide guidance and structure
to promote officer direct engagement with community – including talking with community members about any
public safety problems, conducting outreach to a particular group, and identifying and solving problems in ways
other than enforcement or arrest. The CPOP policy encourages interaction at the officer level, while the
implementation of the recently court-approved District Committee Plan codifies clear mechanisms for the
community identifying and addressing public safety concerns at the District level in partnership with the police.

The Division’s partnership with the Mental Health Response Advisory Committee (“MHRAC”) and its Training
Committee has led to development of the third-year Crisis Intervention Training, the Specialized CIT, and CIT
training for call-takers, dispatchers, and supervisors. Tapping into the expertise and experience of community
advocates, individuals with lived experience, and mental health, substance abuse, and developmental service
providers ensures that CDP is providing relevant and effective training in this critical area.

The Division has also continued to work with the Community Police Commission, considering the group’s
feedback on required Search and Seizure training. Similarly, the Monitoring Team welcomed the Division’s
decision to include City Prosecutors in the Search and Seizure training, which allows a real-time legal perspective
as officers grapple with what can admittedly be difficult concepts.

As the Division continues to draw on external experience for policy development, delivery of training, and setting
policing priorities, the Monitoring Team hopes to see ever-increasing openness to new ideas, approaches, and
community engagement at all levels of the Division.

Additionally, while the training programs delivered to date have been high-quality, there is evident strain on the
capacity of the training unit to independently generate training curriculums of the quality and volume required
moving forward. The Monitoring Team believes this is not for lack of purpose but simply a result of the training
unit trying to do too much with too few resources. The Monitoring Team looks forward to collaborating with the
Division to ensure the training unit has what it needs to drive a holistic training program – one consistent with the
Consent Decree and, even more importantly, one that can be sustained long after the Decree has concluded.



                                                         1
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 5 of 104. PageID #: 6138
                            Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


Use of force, crime, officer injuries, and subject injuries remain down. In 2019, the number of force
incidents declined by 32 percent compared to 2017 year to date. While this was a slight increase over 2018 (up 15
percent YTD), the overall trend remains down. Meanwhile, Part I crime was stable or down in all major categories
but rape. Officer injuries during uses of force have dropped 65 percent since 2017; and down 48 percent since
2018. And, as the Monitoring Team has previously reported, since 2017, subject injuries have also trended down.

These metrics continue to suggest that officers are effectively implementing the new use of force policies on a
daily basis, with no compromise with respect to crime or increased officer safety concerns. However, the Consent
Decree requires that, whenever force is used, it comply with CDP’s new use of force policies and be appropriately
investigated and reviewed by the Division. The development of three key policies during this review period – (1)
the Use of Force Supervisory Review Policy; (2) the Force Investigation Team Manual; and (3) the Force Review
Board Policy – will allow the Division, once they are approved by the Court, to critically self-assess use of force.

More robust data systems are required in order to assess the state of the Division. As the Division moves from
policy development, through training, and toward sustained implementation of new requirements across a
material span of time and formal assessment of its progress, the Division must devote significant energy to
ensuring data-collection in all areas of police service, particularly “use of force, arrests, motor vehicle and
investigatory stops, and misconduct complaints alleging discrimination, to determine whether CDP’s activities
are applied or administered in a way that discriminates against individuals on the basis of race, ethnicity, gender,
disability, sexual orientation, or gender identity.”1

The Division has made notable progress on developing the data collection and analytic systems needed to
understand operational realities and track officer activities. Nevertheless, continued focus on developing the
connected infrastructure for all subject areas is required if the Division is to become a dynamic, learning
organization – monitoring and proactively applying data and information to drive better performance and
continuing improvement into the future. Indeed, without the necessary information and data, the Parties and
Monitoring Team will be unable to effectively conduct audits and assessments of the Division’s progress.

Progress continues in the development of accountability systems. The Division created an Investigative
Structure Matrix to map the agencies and units that investigate officer conduct and worked to develop an Internal
Affairs policy and manual, which should be submitted for Court review in the next reporting period. The Division
also amended the Disciplinary Matrix to clarify that dishonesty carries a presumption of termination.

The Office of Professional Standards added much-needed staff, including an Administrator, Supervising
Investigator, Research Analyst, and General Manager. OPS also continued to address its significant backlog of
cases, which the Monitoring Team expects to be eliminated by end of September 2019. The City hired a Police
Inspector General, and the Monitoring Team looks forward to collaborating with him as he gets up to speed in his
new role.

Overall, while progress continues in the area of accountability, work remains as these systems mature and evolve
to work together. At every level of review, it is critical that the accountability and disciplinary systems are
coherent, fair, and transparent – with every decisionmaker owning and explaining the reasoning behind their
decisions as to whether officers are adhering to the Division’s expectations.

1
    Dkt. 7-1 ¶ 265, available at https://www.justice.gov/crt/case-document/file/908536/download.



                                                          2
    Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 6 of 104. PageID #: 6139
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


In sum, this Report continues to find substantial progress with the Division’s implementation of the Consent
Decree requirements. The available data suggests that the men and women of the Division are engaging
meaningfully with the new policies and trainings as they do their work on a daily basis. However, the City and the
Division still have a ways to travel before in-depth quantitative and qualitative assessments to measure full and
effective compliance with the Consent Decree will be possible.




                                                                                 Cleveland Police Monitoring Team
                                                                                                September 16, 2019




                                                        3
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 7 of 104. PageID #: 6140
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


II.      THE ROLE OF THE MONITORING TEAM & THIS REPORT

As with the Monitoring Team’s previous reports, the role of the Monitoring Team and of this report are useful to
summarize at the outset. Under the terms of the Consent Decree between the United States and the City of
Cleveland (the “City”) (collectively, the “Parties”) involving the Cleveland Division of Police, the Court-appointed
Monitoring Team must “assess and report” to the Court whether the Decree’s requirements “have been
implemented, and whether this implementation is resulting in constitutional and effective policing, professional
treatment of individuals, and increased community trust . . . . ”2 This is the Monitoring Team’s seventh semiannual
report.3 It addresses the reporting period of March through August 2019.

The Monitoring Team is an “agent of the Court” that is “subject to the supervision and orders of the Court.”4 The
role of the Team is to assess, independently and on behalf of Judge Solomon Oliver, Jr., whether CDP and the City
of Cleveland have reached compliance with the various and diverse requirements of the Consent Decree. Thus,
as the Monitoring Team has previously outlined, it “is not an employee, contractor, or any other type of agent” of
either the City of Cleveland or the United States Department of Justice (“DOJ”).5 Instead, it works for the Court.

As part of that charge, the Team assists in facilitating Consent Decree implementation by providing technical
assistance and Counsel to the Division of Police and City of Cleveland. Although its ultimate task is to inform the
Court and DOJ about the City’s compliance with the Consent Decree, the Team provides ongoing assistance
geared at ensuring effective, efficient, and expeditious progress.

A.       The Fourth Year Monitoring Plan

The Fourth Year Monitoring Plan principally addresses the period of February 1, 2019 through January 31, 2020,
with a handful of dates past January 31, 2020.6

B.       The Purpose and Form of This Report

In its Third Semiannual Report, the Monitoring Team began summarizing the status of the City’s compliance with
each paragraph of the Consent Decree. Although providing “a paragraph-by-paragraph accounting of the general
state of the City’s compliance . . . runs the risk of being an over-simplification,” these summary characterizations
remain useful markers for understanding progress over time.7

Thus, each major section of this Seventh Semiannual Report summarizes the Monitoring Team’s generalized
conclusions about the status of compliance by describing the state of each area as one of the following:




2
  Dkt. 7-1 ¶ 350.
3
  Id. at ¶ 375 (requiring semiannual reports).
4
  First Semiannual Report at 14.
5
  Id.
6
  Dkt. 249.
7
  Third Semiannual Report at 9.



                                                         4
    Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 8 of 104. PageID #: 6141
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


        Non-Compliance. The City or Division has not yet complied with the relevant provision of the
        Consent Decree. This includes instances in which the City or Division’s work or efforts have
        begun but cannot yet be certified by the Monitoring Team as compliant with a material
        component of the requirement.

        Evaluation Deferred. This category reflects those limited instances where work in a given
        area has been intentionally and affirmatively deferred in order to work on other, necessary
        prerequisites. In these areas, the City or Division could have made more progress in a given area
        but, for project management reasons, have appropriately focused attention on other areas.
        Although this still means that the City has a distance to travel to reach General Compliance with
        the term of the Consent Decree, the intentional and affirmative decision to postpone focus on a
        given area for project management and implementation purposes is sufficiently different to
        warrant a separate designation in some cases.

        Partial Compliance. The City or Division has made sufficient initial strides or sufficient
        partial progress toward compliance toward a material number of key components of the
        provision of the Consent Decree—but has not achieved operational compliance. This includes
        instances where policies, processes, protocols, trainings, systems, or the like exist on paper but
        do not exist or function in day-to-day practice. It may capture a wide range of compliance states
        or performance, from the City or Division having taken only very limited steps toward
        operational compliance to being nearly in operational compliance.

        Operational Compliance. The City or Division has made notable progress to technically
        comply with the requirement and/or policy, process, procedure, protocol, training, system, or
        other mechanism of the Decree such that it is in existence or practice operationally—but has not
        yet demonstrated, or not yet been able to demonstrate, meaningful adherence to or effective
        implementation, including across time, cases, and/or incidents. This includes instances where a
        given reform is functioning but has not yet been shown, or an insufficient span of time or volume
        of incidents have transpired, to be effectively implemented in a systemic manner.

        General Compliance. The City or Division has complied fully with the requirement and the
        requirement has been demonstrated to be meaningfully adhered to and/or effectively
        implemented across time, cases, and/or incidents. This includes instances where it can be shown
        that the City or Division has effectively complied with a requirement fully and systemically.

The same caveats that have previously applied to the use of these summary categories remain applicable. First,
“Non-Compliance” or “Partial Compliance” do not automatically mean that the City or CDP have not made good-
faith efforts or commendable strides toward compliance. It might, instead, signify that initial work has either not
yet begun or reached a sufficiently critical point where progress can be considered to have been made.

Second, “Partial Compliance” requires more than taking some limited, initial steps toward compliance with a
requirement. It instead requires that the City or Division have made “sufficient, material progress toward




                                                        5
    Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 9 of 104. PageID #: 6142
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


compliance” that “has graduated from the stages of initial work to more well-developed and advanced refinement
of various reforms.”8

Third, these summary terms do not appear in the Consent Decree. The Team employs them in order to synthesize
and summarize the report’s conclusions. Relatedly, compliance with individual paragraphs of the Decree is
necessary for the larger, overall “Substantial and Effective Compliance” with the whole of the Consent Decree but
it is not the same thing. Ultimately, “Substantial and Effective Compliance” with the Consent Decree will be
reached when “the City either has complied with all material requirements of this Agreement, or has achieved
sustained and continuing improvement in constitutional policing, as demonstrated pursuant to this Agreement’s
outcome measures,”9 “by a preponderance of the evidence.”10

Fourth, the charts that summarize progress in each area also condense the requirements of each paragraph rather
than reprinting the entire Consent Decree in the context of this report. Any imprecision detected or confusion
created by these condensed or summarized requirements is unintended and, in any event, can be cured with
reference to the original Consent Decree language itself.11 The charts primarily cover paragraphs 14 through 340
of the Consent, but other paragraphs also contain requirements that the City must meet.12

Following the release of the Third Semiannual Report, some community members, and CDP members, inquired
about the basis for some of our summary conclusions. We reiterate that these overall “compliance status”
conclusions at the start of each chapter do not replace the more rigorous quantitative and qualitative assessments
of how CPD is performing over time:

        [T]he Monitoring Team bases its assessments on its current understandings, knowledge, and
        information gained through ongoing work and discussion with CDP, the Parties, and other
        stakeholders. The assessments are informal to the extent that not all of them are necessarily
        informed by the type of exhaustive compliance and outcome measurements that are a critical
        component of the Consent Decree—and the summary determinations do not take the place of
        these more structured, systemic analyses. The intent is to provide a bottom-line sense of where
        the Division is on the road to compliance. Ongoing, rigorous quantitative and qualitative
        assessments will provide a more comprehensive picture as work under the Consent Decree
        proceeds.13

The Team’s characterizations of progress should ultimately be viewed as a synthesis or bottom-line accounting of
the substantive discussions of each major Consent Decree area contained within this report.

Finally, the Monitoring Team notes that the City of Cleveland’s implementation of the Consent Decree—and the
various subprojects comprising it—is a substantial task. Many areas of the Decree require significantly more time
than one reporting period for the City to achieve—and for the Monitoring Team to report on—major

8
   Third Semiannual Report at 10.
9
   Dkt. 7-1 ¶ 456 (emphasis added).
10
   Id. at ¶ 397.
11
   See id.
12
   See Third Semiannual Report at 10.
13
   Id. at 11.



                                                        6
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 10 of 104. PageID #: 6143
                         Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


breakthroughs of progress. Accordingly, the Team’s semiannual reports, including this current report, reprint
content from prior semiannual reports in instances where there has not been enough material progress to warrant
an update. In such cases, the Monitoring Team has elected to not cite to prior semiannual reports in the interest
of readability.




                                                       7
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 11 of 104. PageID #: 6144
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


III.      COMMUNITY ENGAGEMENT AND BUILDING TRUST

 Paragraph                                                                   Status of
                                                                             Compliance
 14. CDP creation of “formal and informal mechanisms that facilitate ongoing PARTIAL
 communication between CDP and the many Cleveland communities it serves.”    COMPLIANCE

A.        Community Police Commission (“CPC”)

 Paragraph                                                                        Status of
                                                                                  Compliance
 15. Creation of CPC to make recommendations, work with Cleveland communities to GENERAL
 develop recommendations, and “report to the City and community as a whole and to COMPLIANCE
 provide transparency” on reforms
 16. Establishment of CPC Selection Panel to select CPC Commissioners; composition GENERAL
 of CPC; and periodic meetings with Chief of Police to “provide recommendations.”  COMPLIANCE
 17(a). “[H]old public meetings across the City, complete an assessment of CDP’s bias- GENERAL
 free policing policies, practices, and training, and make recommendations.”           COMPLIANCE
 17(b). “[A]ssist as appropriate in . . . development of training related to bias-free GENERAL
 policing and cultural competency.”                                                    COMPLIANCE
 17(c). “[O]n an ongoing basis, assess CDP’s community activities” and “make PARTIAL
 recommendations” related to “community engagement” and “community confidence” COMPLIANCE
 17(d). “[O]n an ongoing basis, review CDP’s civilian oversight structure to determine PARTIAL
 if there are changes it recommends for improving CDP’s accountability and COMPLIANCE
 transparency”
 17(e). “[P]erform other function[s] as set out in this Agreement.”                    PARTIAL
                                                                                       COMPLIANCE
 18(a). “[R]eview and comment on CDP’s policies and practices related to use of force, PARTIAL
 search and seizure, and data collection and retention.”                               COMPLIANCE
 18(b). [R]eview and comment on CDP’s implementation of initiative, programs, and PARTIAL
 activities that are intended to support reform.”                                 COMPLIANCE
 18(c). “[H]old public meetings to discuss the Monitor’s reports and to receive OPERATIONAL
 community feedback concerning CDP’s compliance with this Agreement.”           COMPLIANCE
 19. “The City will provide access to all information requested by the Commission                PARTIAL
 related to its mandate, authority, and duties unless it is law enforcement sensitive,           COMPLIANCE
 legally restricted, or would disclose a personnel action.”
 20. CPC “will issue [at least annual] reports,” which the “City will post . . . to the City’s   OPERATIONAL
 website.”                                                                                       COMPLIANCE
 21. “The City will consider and timely respond in writing to the Commission’s PARTIAL
 recommendations for improvements,” which “will be posted to the City’s website.” COMPLIANCE



                                                           8
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 12 of 104. PageID #: 6145
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


     22. CPC budget listed as “separate line item” to ensure “sufficient independence and GENERAL
     resources.”                                                                          COMPLIANCE

Background

The Community Police Commission (“CPC” or “Commission”) is the mechanism created through the Consent
Decree “to promote public trust and confidence in the CDP” and to “make recommendations to the Chief of Police
and the City, including the Mayor and City Council” based on the “values and priorities of Cleveland residents.”14
The Commission is intended to serve as a conduit between the Consent Decree reform process and Cleveland’s
diverse communities, and the scope of its charge is far-reaching. CPC has the authority to “review and comment”
on the Division’s “policies and practices related to use of force, search, and seizure, and data collection and
retention,” as well as any “initiatives, programs, and activities that are intended to support reform.”15

Where the Commission Stands Now

Full-Time Staff

During the current reporting period, the CPC completed three new full-time staff hires: a Senior Policy Analyst, a
Community Engagement Coordinator, and an Assistant Administrator. The Monitoring Team is pleased to see
that the Commission has onboarded new staff following staff departures in 2018. As the Monitoring Team has
observed since the beginning of the process, the presence of full-time staff to help the all-volunteer Commission
conduct its work better positions the Commission to live up to its important Decree mandate.

Change in Commissioner Leadership

On May 28, Sergeant Richard Jackson of the Black Shield Association and LaToya Logan were elected as CPC Co-
Chairs. The two Co-Chairs will lead the Commission through September 2019, when the original four-year terms
expire for all currently-serving Commissioners. The Monitoring Team has confidence that Mr. Jackson and Ms.
Logan will assist the Commission in carrying out the important, substantive duties that the Consent Decree
requires.

Search and Seizure

The Commission’s Search and Seizure work group initially provided generally high-quality, substantive, and well-
supported recommendations on the Division’s draft Search and Seizure policies to the Parties in November 2018.
The CPC continued to be engaged in ongoing discussions with the Parties as the Division finalized its revisions of
the policies, which were approved by the Court on May 16, 2019.16 Although not all of the CPC’s
recommendations were incorporated into the final policies submitted by the Division and ultimately approved by
the Court, the Monitoring Team is satisfied that all areas of CPC feedback were discussed thoughtfully and
considered carefully. As with the its earlier involvement on other policies, such as use of force, the Commission’s

14
   Dkt. 7-1 at ¶ 15.
15
   Id. at ¶¶ 18(a)-(b).
16
   Dkt. 261.



                                                        9
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 13 of 104. PageID #: 6146
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


contributions to the Search and Seizure policy development process resulted in stronger policies. The Monitoring
Team commends the work of the CPC’s Search and Seizure work group for its dedication and willingness to
engage in a series of productive discussions directly with the Division on substantive issues in this area.

Following the focus on the Search and Seizure policies, the Commission reviewed drafts of the Search and Seizure
training curricula and provided formal feedback in early June 2019. The feedback on the training was likewise
constructive and helpful, including discussion of the training content and the method of delivery. A major
component of officer training, the Search and Seizure training will directly influence when, how, and under what
circumstances CDP officers detain individuals and conduct investigatory stops. Here, too, the Monitoring Team
is pleased that the Commission and City have worked collaboratively on such an important training initiative that
directly affects how CDP officers interact with members of the public.

New CPC Initiatives

The Commission has initiated conversations with the Parties and Monitoring Team about new activities aimed at
ensuring that the community continues to be involved in the ongoing implementation of the Decree’s reforms.
The CPC has discussed hiring a short-term consultant to evaluate ongoing training initiatives. It also has begun
early discussions around CDP’s accountability mechanisms aimed at ensuring that officers and members of the
public are able to efficiently resolve citizen complaints.

The Monitoring Team will continue to be involved in these discussions and is pleased to see that the Commission,
at a moment when the Consent Decree’s implementation evolves from creating policies on paper to the Division
and City executing all of the organizational and cultural changes that the policies require, is exploring ways that it
can best contribute and serve as the community’s voice during this process.

Progress and Tasks that Remain

Commissioner Transition

The Consent Decree limits the terms of service of commissioners to four years.17 Accordingly, the initial
commissioner terms expire in September 2019. The Commission and City have been proactively addressing the
upcoming vacancies. In May 2019, the City took steps to re-empanel the Decree-required selection panel, made
up of faith-based organizations, civil rights advocates, the business/philanthropic community, and advocacy
organizations, among others, to fill those vacancies. The panel will accept applications from the community to
serve on the Commission from July 15 to August 30. It will ultimately make recommendations to fill ten
Commission seats by September 15.




17
     Dkt. 7-1 ¶ 16.



                                                         10
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 14 of 104. PageID #: 6147
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


B.         District Policing Committees

     Paragraph                                                                                 Status of
                                                                                               Compliance
     23. Facilitation of “regular communication and cooperation between CDP and PARTIAL
     community leaders at the local level,” with District Policing Committees meeting “at COMPLIANCE
     minimum, every quarter.”
     24. CPC, CDP, and Community Relations Board (“CRB”) will “develop a mechanism PARTIAL
     to recruit and expand” Committee membership.” CDP “will work with [Community COMPLIANCE
     Police] Commission to select officers for each District Policing Committee.”
     25. CDP “will work closely with District Policing Committees to identify strategies to PARTIAL
     address crime and safety issues in their District,” considering and addressing identified COMPLIANCE
     priorities.
     26. “At least annually, each District Policing Committee will present its identified NON-
     strategies, concerns, and recommendations” to the CPC, with CDP officer who is COMPLIANCE
     Committee member presenting to CPC “CDP’s assessment of ways to address” the
     recommendations.”

Background

The Decree calls for the expansion—building on existing structures—of five District Policing Committees, or one
for each of the five police districts within the city of Cleveland.18 Those Committees, which existed long before
the Consent Decree process, must work to “identify strategies to address crime and safety issues in their
District.”19

Where the DPCs Stand

The DPC Plan, which sets forth the CDP’s strategy to modify and improve the five DPCs to meet the terms of the
Consent Decree, was approved by the Court on February 20, 2019.20 This Plan lays out the contemplated steps
that the Division will take to expand the attendance of the District Policing Committees and ensure that they are
working well with community members to identify and resolve public safety problems. Such steps include
empowering Community Engagement Officers (“CEOs”), a set of officers who have no patrol duties and can focus
their efforts on engaging the community, to take a lead in the DPCs and implementing strategies for ensuring that
underrepresented communities are invited and present at the meetings.

It is too soon yet to formally assess the progress of the DPC Plan implementation. Still, the Team has directly
observed, and heard anecdotally from Cleveland residents, that the DPCs have been inconsistent—with some
DPCs improving but others seeing little to no difference. Some DPCs continue to use their former name, the


18
   Id. at ¶¶ 23-24.
19
   Id. at ¶ 25.
20
   Dkt. 238.



                                                       11
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 15 of 104. PageID #: 6148
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


District Community Relations Committee, from before the Consent Decree mandated their name change. One
DPC meeting featured no set agenda, while meetings in other Districts featured a set agenda.

These anecdotes are no substitute for hard evidence on how the DPCs have made progress. Each DPC must
submit a written annual report describing recommendations to address crime. Under the DPC Plan, the first
report was due “by the end of the first quarter of 2019.” The Monitoring Team has not seen such a report. The
Team expects that the DPCs will have prepared a thorough and comprehensive report by the end of 2019.

The DPC Plan also contemplates that the District Commanders, CEOs, CRB District representatives DPC co-
chairs, and the Bureau of Community Policing Commander will meet bi-annually to discuss strategies to increase
participation at each DPC and their effectiveness.21 CDP has expressed to the Monitoring Team that such
meetings have or are being scheduled. The Team looks forward to seeing the outcomes and activities of such
meetings.

Progress and Tasks that Remains

Survey of Participation

As described in the Division’s DPC Plan, in order to expand participation in the DPCs to include a cross-section
of community members, each DPC must identify and reach out to community members who do not attend DPC
meetings. Under the DPC Plan, each DPC will survey existing attendees to determine any gaps in attendee
representation, and the DPC co-chairs will then attempt to reach out to underrepresented groups and
organizations to encourage their participation. To the Monitoring Team’s understanding, this has yet to occur.

DPC Auditing

Going forward, and as noted previously, the Monitoring Team will be attending DPC meetings regularly going
forward to assess whether the Division has implemented the DPC Plan’s contemplated changes. More than that,
the Team will be looking to see if the changes, upon implementation, are having a positive impact on the
attendance and participation at DPC meetings – and are better allowing community residents to have a say in
identifying and resolving neighborhood public safety issues.

Annual Report

As described above, the DPC Plan contemplates that each DPC will create an annual report summarizing problem-
solving strategies and recommendations, as well as ways to implementing the identified strategies. The Team
looks forward to seeing these reports on an annual basis, to assess whether the DPCs have been able to successfully
collaborate with residents, working in tandem with residents to identify the problem, design a solution, and assess
the efficacy. As mandated by the Decree, the DPCs will need to submit these annual reports to the Community
Police Commission.22



21
     Id. at 13.
22
     Dkt. 7-1 at ¶ 26.



                                                       12
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 16 of 104. PageID #: 6149
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


IV.         COMMUNITY & PROBLEM-ORIENTED POLICING

 Paragraph                                                                  Status of
                                                                            Compliance
 27. Implementation of “comprehensive and integrated community and problem- PARTIAL
 oriented policing model” and consultation with CPC regarding the model.    COMPLIANCE
 28. Ensuring that “mission statement reflects [the Division’s] commitment to                  OPERATIONAL
 community oriented policing” / “integrat[ing] community and problem-oriented                  COMPLIANCE /
 policing principles into its management, policies and procedures, recruitment, training,      PARTIAL
 personnel evaluations, resource deployment, tactics, and accountability systems.”             COMPLIANCE
 29. Ensuring “that officers are familiar with the geographic areas they serve,” “engage EVALUATION
 in problem identification,” and “work proactively . . . to address quality of life issues.” DEFERRED
 30. Initial and annual in-service community and problem-oriented policing training            PARTIAL
 “adequate in quality, quantity, type, and scope” that addresses specifically-identified       COMPLIANCE
 areas.
 31. Maintenance of “collaborative partnerships with a broad spectrum of community             PARTIAL
 groups,” including CDP meetings with community organizations and District Policing            COMPLIANCE
 Committees.
 32. CDP “meet[ing] with members of the community in each District on a monthly                PARTIAL
 basis and “solic[itation of] participation from a broad cross-section of community            COMPLIANCE
 members in each District” to “identify problems and other areas of concern . . . and
 discuss responses and solutions.”
 33. Development and implementation of “systems to monitor officer outreach to the             PARTIAL
 community” that CDP “will use . . . to analyze . . . whether officers are partnering with a   COMPLIANCE
 broad cross-section of community members to develop and implement cooperative
 strategies that build mutual respect and identify and solve problems.”
 34. “At least annually, CDP will present the results” of paragraph 33 analysis “broken        NON-
 out by District in a publicly-available community policing report” that describes             COMPLIANCE
 problems, solutions, and obstacles. Report provided to Commission and posted on
 CDP website.

Background

The Consent Decree requires that the Division develop and implement a “comprehensive and integrated
community and problem-oriented policing model” to “promote and strengthen partnerships with the community
. . . and increase community confidence in the CDP.”23 The Decree refers to policing according to this model as
“community and problem-oriented policing,” or “CPOP.”




23
     Dkt. 7-1 ¶ 27.



                                                         13
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 17 of 104. PageID #: 6150
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


 “Community and problem-oriented policing” is defined as a “policing philosophy that promotes and relies on
collaborative partnerships between law enforcement agencies and the individuals and organizations they serve to
develop solutions to problems, increase trust in police, and improve the effectiveness of policing efforts.”24 A
Division-wide commitment to community policing helps promote trust and legitimacy, improve the quality of
police-citizen encounters, and address persistent public safety issues in Cleveland communities. CDP must ensure
that related operational and structural changes needed to support community and problem-oriented policing—
principally, staffing and recruitment—receive appropriate consideration.

Where the Division Stands

CPOP Plan Implementation

As the Monitoring Team has previously noted, the CDP’s Court-approved CPOP Plan “situates CPOP not as a
standalone program or set of initiatives, but rather part and parcel of how the Division recruits and hires, allocates
resources, trains, promotes, and evaluates officers and the Division, and collects data.”25 It is a milestone
undertaking.

In the current reporting period, the Division has taken important initial steps to better position itself toward
executing the Plan in a way that successfully restructures and reorients the Division towards community and
problem-oriented policing. Work this important and far-reaching cannot be accomplished in a matter of six
months. The Division will need to continue and advance its efforts toward implementing the CPOP Plan in the
manner that the Decree requires.

Training

The Division began its second year of Community Engagement and Problem-Solving (“CEPS”) Training on
March 4, 2019. The eight-hour curriculum was approved by the Court on April 23, 2019.26

The eight-hour 2019 Community Engagement and Problem-Solving Training built on the initial CEPS training
provided in 2018, introducing new officer expectations and responsibilities that are part of the Division’s CPOP
Plan. The training introduced to officers the CDP’s goal that patrol officers commit 20% of their time to
community engagement and provided examples of community engagement activities that will count toward this
20% goal, such as bike and foot patrols, spending time talking with community members about any public safety
problems, conducting outreach to a particular group, and identifying and solving problems in ways other than
enforcement or arrest. The training also discussed activities that would not constitute CPOP activity, such as brief
casual encounters or interactions that would ordinarily occur during a response to a call for service or during an
investigation. The training noted that officers would receive additional, in-depth instruction on the 20% goal
following the completion of a new departmental policy on community policing, as required by the Court-
approved CPOP Plan.



24
   Id. at ¶ 414.
25
   Dkt. 246 at 14-15 (internal quotation marks omitted).
26
   Dkt. 257.



                                                           14
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 18 of 104. PageID #: 6151
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


The CEPS Training also includes instruction on communication and behavioral skills that officers will use to
positively engage community members and build community partnerships. Officers are provided with guidance
to form partnerships with, among others, community organizations, youth, religious and ethnic communities, the
homeless, and mental health organizations.

The CEPS Training also dedicates substantial time to the “SARA” model, a methodology that officers are expected
to use to identify and address community problems. Short for “scanning-analysis-response-assessment,” the
SARA model gives specific direction for officers to tackle what can seem like an ambiguous or difficult-to-
implement creed of “problem-solving.” The training includes a substantial role-playing scenario that touches
upon public safety problems such as vacant buildings, a pattern of burglaries, and environmental elements
affecting the issue.

More than just the curriculum, the delivery of the training was well-received. A number of Monitoring Team
members observed the training and assessed that it was conducted in a manner that was consistent with the
curriculum and adult learning guidelines. The training built on lessons learned from the Division’s 2018 CEPS
Training, utilizing instructors who were appropriately selected.

As of August 8, 2019, 1,330 officers (or 98.9% of officers not on extended illness leave or on restricted duty status)
completed the 2019 CEPS Training.

CPOP Policy

In the current reporting period, as a first step towards implementing the CPOP Plan, the Division finalized a policy
memorializing the expectations for all CDP members that were only initially and broadly outlined in the CPOP
Plan. The policy was submitted to the Court on August 2, 2019.27 The CPC contributed to the development of
this CPOP Policy, offering feedback and recommendations that the City considered in its development.

The CPOP Policy makes clear officers’ expectations to actively collaborate with Cleveland residents to address
public safety issues and the conditions that lead to crime. Specifically, patrol officers assigned to CDP’s
neighborhood districts “are expected to spend an average of 20% of their time engaging with community members
to build relationships, partnerships, and trust, and collaboratively solve community concerns.”28 The policy also
includes examples of formal and informal activities that count as CPOP activities, such as bike and foot patrols,
participating in community events and meetings, checking in with community organizations about problems they
have encountered, and “identifying and solving problems in ways other than arrest, such as connecting
community members to services that provide assistance such as mental health and homeless services[.]”29

A key component of the Division’s commitment to community engagement will be in its ability to effectively
create and strengthen active partnerships with community stakeholders. Under the CPOP Policy, officers “shall
form partnerships with all communities” including community organizations, community development




27
   Dkt. 273.
28
   Dkt. 273-1 at 2.
29
   Id. at 3-4.



                                                         15
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 19 of 104. PageID #: 6152
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019


corporations, youth advocates, LGBTQ individuals, religious and ethnic communities, block clubs, the homeless
community, and community members with mental illness or other behavioral health issues.30

Under the CPOP Policy, officers will not be subject to discipline “based solely on their inability to meet CPOP
expectations. However, meeting or not meeting expectations about engaging in community engagement and
problem-solving activities shall be used in the evaluation process in determining promotions, assignments, and
evaluations.”31

Supervisors will have significant responsibilities under the CPOP Policy to ensure that line officers are taking
seriously the duty to engage with Cleveland residents in a positive manner, providing guidance to officers,
commending officers who excel at positively engaging the community, and remediating those who are not
effectively implementing CPOP.

Progress and Tasks that Remain

        1. 20% Goal for Community Engagement

In the upcoming reporting period, the Division plans to conduct additional, in-depth officer training that formally
instructs officers on the goal that 20% of patrol officers’ time is dedicated to engaging the community. As CDP
officers are trained on it and the data systems go live to record officers’ activity, the Division will have started to
operationalize the core expectation that patrol officers make good faith efforts to engage with community
members and residents for 20% of their day.

        2. Data Collection Training

Under the approved CPOP Plan and Policy, officers will be required to enter any CPOP activity into an electronic
database system. The Division’s new CPOP Policy outlines the data collection protocols in greater detail. The
next step now is for CDP to train all members to understand their individual responsibilities to input data timely
and regularly. This will include data on collaborative problem-solving, community outreach, bike and foot patrol
frequency, organized community events, and unplanned engagements with the community. Officers will be
expected and required to enter such data regularly into the database. The Division’s Data Collection and Analysis
Coordinator will ensure the proper tracking and monitoring of CDP’s activities. All of this is required by
Paragraphs 32 through 34 of the Decree.

It should also be noted, however, that the data tracking is far more than just a compliance tracking or
accountability mechanism. It is also hoped that systematically logging information about community contacts
will help to establish even more robust, long-term community networks and relationships between CDP and the
residents that it serves.

In the upcoming reporting period, CDP intends to have trained all CDP officers on the data collection through in-
person instruction.


30
     Id. at 4-5.
31
     Id. at 7-8.



                                                         16
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 20 of 104. PageID #: 6153
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



       3. CPOP Review Committee

A critical component of the Division’s ability to improve upon its CPOP efforts, the CPOP Review Committee
will need to be developed and inaugurated by the Division. The CPOP Review Committee is made up of the BCR
Commander, the CDP’s Compliance Team, and the Data Coordinator.32 Once constituted, the committee will
take on important responsibilities in the Division’s ability to execute the CPOP Plan. Among other things, the
Review Committee will need to meet quarterly, review all community engagement and problem-solving data,
identify gaps in officers’ ability to meet the 20% expectation, and create a biannual report of the findings and
recommendations for improvement.33

       4. CPOP in Evaluations and Promotions

In the upcoming reporting period, CDP intends to identify specific ways of incorporating CPOP principles into
its evaluations and promotions – helping to ensure that those who assume supervisory and leadership roles best
exemplify the Division’s commitment to community engagement and collaborative problem-solving. This will be
significant to the Division’s overall ability to meet CPOP expectations by helping to ensure that leadership meets
the Division’s mission statement and guiding principles and that rank officers are appropriately supervised in real-
time to prioritize community engagement as part of their core day-to-day functions.

       5. Verified Alarm Response

CDP has stated that it intends to determine the feasibility of the “Verified Alarm” response and increasing
incidents that can be reported online. The CDP’s Court-approved Staffing Plan discussed the substantial amount
of time that the Division spends on responding to false alarms. To take back that time and allocate it to more
impactful uses, such as allowing officers to meet their goal of spending 20% of their time engaging positively with
the community, CDP has committed to exploring a “Verified Alarm” response that can ensure that only certain
alarms require an on-scene response from CDP officers. Residential alarms have high false alarm rates resulting
from human error. Verified alarm programs help homeowners to become more aware of how their alarms operate
and result in lower false alarm rates. The resulting decrease in alarm calls ends up freeing up officers’ time to work
on community policing activities and more quickly address emergency calls.

       6.    Annual Community Policing Report

The Decree requires that the Division prepare a public community policing report that identifies community
policing problems, solutions, and obstacles. To date, the Division has not been in a position to generate the type
of comprehensive report that the Decree contemplates. Another part of the implementation of the CPOP Plan
will be establishing a process for completing this important public accountability document and beginning to
comply with the Decree’s annual obligations.




32
     Id. at 32-33.
33
     Id. At 33.



                                                         17
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 21 of 104. PageID #: 6154
                              Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



V.          BIAS-FREE POLICING

     Paragraph                                                                           Status of
                                                                                         Compliance
     35. Delivery of “police services with the goal of ensuring that they are equitable, PARTIAL
     respectful, and free of unlawful bias,” among other things.                         COMPLIANCE
     36. “CDP will integrate bias-free policing principles into its management, policies and      PARTIAL
     procedures, job descriptions, recruitment, training, personnel evaluations, resource         COMPLIANCE
     deployment, tactics, and accountability systems.”
     37. CDP will ensure that it “administer[s] all activities without discrimination” on basis   PARTIAL
     of various protected classes                                                                 COMPLIANCE
     38.  “CDP will develop a bias-free policing policy” incorporating CPC OPERATIONAL
     recommendations “that provides clear guidance to officers”            COMPLIANCE
     39–40. Bias-free policing and procedural justice training “adequate in quality, quantity, PARTIAL
     scope, and type” covering specific areas                                                  COMPLIANCE
     41. Supervisor training on bias-free policing and procedural justice issues covering EVALUATION
     specific areas                                                                       DEFERRED
     42. Annual in-service training on bias-free policing “adequate in quality, quantity, type, EVALUATION
     and scope”                                                                                 DEFERRED
     43. Analysis of paragraph 265 data (“including use of force, arrests, motor vehicle and EVALUATION
     investigatory stops, and misconduct complaints alleging discrimination”)                DEFERRED
     44. Consideration of “bias-free policing and equal protection” principles in hiring, unit PARTIAL
     assignment, promotion, and performance assessments.                                       COMPLIANCE

Background

The Consent Decree requires that CDP “deliver police services with the goal of ensuring that they are equitable,
respectful, and free of unlawful bias, in a manner that promotes broad community engagement and confidence in
CDP.”34 Bias-free policing principles must be operationally integrated into CDP’s “management, policies and
procedures, job descriptions, recruitment, training, personnel evaluations, resource deployment, tactics, and
accountability systems.”35 The goal is “to ensure policing and law enforcement outcomes that are as free from the
effects of all bias to the greatest extent possible.”36

Where the Division Stands

During the current reporting period, the Division began its second year of required Bias-Free Policing Training.
The four-hour 2019 Bias-Free Policing Training builds on prior training from 2018. It seeks to provide guidance

34
   Dkt. 7-1 ¶ 35.
35
   Id. ¶ 35-36.
36
   First Semiannual Report at 30.



                                                            18
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 22 of 104. PageID #: 6155
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



for CDP officers on better understanding how implicit bias operates, the ways in which biased policing obstructs
the goals of procedural justice and legitimacy, and how officers can minimize the occurrence of biased policing by
identifying and managing moments where decision-making may be susceptible to errors attributable to implicit
bias. The training curriculum was approved by the Court on July 29, 2019.37

As with all Decree-related training initiatives, the Monitoring Team will attend sessions of the 2019 Bias-Free
Policing Training to ensure that instructors are actively encouraging officers to engage in critical implicit bias
concepts and to approach day-to-day policing in ways that minimize the effects of implicit bias—all in a manner
that can be certified to the Court as “adequate in quality, quantity, scope, and type[.]”38

Progress and Tasks that Remain

Integration of Bias-Free Policing Principles

The Decree requires the Division to “integrate bias-free policing principles into its management, policies and
procedures, job descriptions, recruitment, training, personnel evaluations, resource deployment, tactics, and
accountability systems.”39 With the approval of the Bias-Free Policing Policy more than one year ago, CDP is well-
positioned to accelerate ongoing work on personnel evaluations, management processes, resource deployment,
and accountability systems to ensure that the process of integrating bias-free policing principles continues in a
timely fashion and across the Division’s functions.

District Neighborhood Trainings

CDP is in the process of developing District Neighborhood Trainings to provide officers with guidance as to some
of the unique cultural characteristics of neighborhoods and communities within each district. This effort aligns
with the Decree’s requirement that “CDP will ensure that officers are familiar with the geographic areas they serve,
including their assets, challenges, problems, business, residential and demographic profiles, and community
groups and leaders[.]” This will allow officers to “engage in problem identification and solving
activities…regarding the community’s priorities.” CDP must continue to revise and finalize these trainings.

The Division’s Collection, Analysis, and Proactive Uses of Data

The Consent Decree requires that the Division conduct annual assessments of all police activities, “including use
of force, arrests, motor vehicle and investigatory stops, and misconduct complaints alleging discrimination, to
determine whether CDP’s activities are applied or administered in a way that discriminates against individuals on
the basis of race, ethnicity, gender, disability, sexual orientation, or gender identity.”40




37
   Dkt. 272.
38
   Dkt. 7-1 at ¶¶ 39-40.
39
   Dkt. 7-1 at ¶ 36.
40
   Id. at ¶¶ 43, 265.



                                                        19
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 23 of 104. PageID #: 6156
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



CDP must make progress on developing its data and information infrastructure and in its ability to manage itself
based on lessons and insights derived from such data. The Division ultimately will need to be able to analyze data,
produce reports, and conduct quantitative and qualitative assessments on subjects such as arrests, motor vehicle
and investigatory stops, and misconduct complaints alleging discrimination—all policing practices where it is
critical to assess the presence of biased or discriminatory policing. As discussed elsewhere in this report, while
CDP has made progress to develop the infrastructure necessary for tracking and analyzing the Division’s
performance in this area, much more progress is needed to comply with the Decree’s requirements on the
collection, analysis, and proactive use of data.




                                                       20
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 24 of 104. PageID #: 6157
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



VI.      USE OF FORCE

A.       Officer Use of Force Principles & Policy

 Paragraph                                                                               Status of
                                                                                         Compliance
 45. “CDP will revise, develop, and implement force policies, training, supervision, and PARTIAL
 accountability systems with the goal of ensuring that force” complies with the COMPLIANCE
 Constitution, federal law, and the Consent Decree “and that any use of unreasonable
 force is promptly identified and responded to appropriately.”
 46. “The City will implement the terms of this Agreement with the goal of ensuring PARTIAL
 that use of force by CDP officers . . . will comply” with at least twelve major, listed COMPLIANCE
 principles.
 47. Division “will ensure that the [use of force] incident is accurately and properly PARTIAL
 reported, documented, and investigated.”                                                COMPLIANCE
 48. “CDP will track and analyze officers’ uses of force to hold officers accountable for   PARTIAL
 unreasonable uses of force; to guide training and policy; and to identify poor tactics     COMPLIANCE
 and emerging trends.”
 49. Development of use of force policies “that comply with applicable law[,] . . . are     OPERATIONAL
 adequate to achieve the goals described in paragraph 45,” and “specify that                COMPLIANCE
 unreasonable use of force will subject officers to the disciplinary process, possible
 criminal prosecution, and/or possible civil liability.”
 50. “CDP’s policies will address the use and deployment of its authorized force            OPERATIONAL
 techniques, technologies, and weapons.”                                                    COMPLIANCE
 51. Weapon-specific policies “will include training and certification requirements that OPERATIONAL
 each officer must meet before being permitted to carry and use the authorized COMPLIANCE
 weapon.”
 52. “No officer will carry any weapon that is not authorized or approved by CDP.”       OPERATIONAL
                                                                                         COMPLIANCE
 53. “Prior to the use of any approved weapon, the officer, when possible and               OPERATIONAL
 appropriate, will communicate to the subject and other officers that the use of weapon     COMPLIANCE
 is imminent, and allow the subject an opportunity to comply.”
 54–83 “CDP will implement policies” for firearms, ECWs (Tasers), and OC (pepper)           OPERATIONAL
 spray that comply with a host of specific, expressly listed provisions.                    COMPLIANCE
 84. CDP “will provide all current officers use of force training that is adequate in       OPERATIONAL
 quality, quantity, scope, and type and that includes” a number of specific, expressly-     COMPLIANCE
 listed elements.
 85. CDP “will provide the use of force training described in paragraph 84 to all new       OPERATIONAL
 officers.”                                                                                 COMPLIANCE




                                                        21
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 25 of 104. PageID #: 6158
                               Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



     86. “CDP will provide all officers with annual use of force in-service training that is OPERATIONAL
     adequate in quality, quantity, type, and scope.”                                        COMPLIANCE
     87. “CDP will develop and implement a single, uniform reporting system pursuant to             OPERATIONAL
     a Use of Force reporting policy” that complies with the force Level categorization set         COMPLIANCE
     forth in the paragraph.
     88. Requiring “[a]ll officers using or observing force” to complete a Use of Force             OPERATIONAL
     Report including a number of specific features and avoiding “conclusory statements,            COMPLIANCE
     ‘boilerplate’, or ‘canned’ language.”
     89. “Officers will be subject to the disciplinary process for material omissions or            OPERATIONAL
     misrepresentations in their Use of Force Reports.”                                             COMPLIANCE
     90. “Officers who use or observe force and fail to report it will be subject to the            OPERATIONAL
     disciplinary process, up to and including termination, regardless of whether the force         COMPLIANCE
     was reasonable.”
     91. Requirement to “notify . . . supervisors . . . as soon as practical following any use of   OPERATIONAL
     force” and if becoming aware of “an allegation of unreasonable or unreported force by          COMPLIANCE
     another officer.”
     92. “Use of Force Reports will be maintained centrally.”                                       OPERATIONAL
                                                                                                    COMPLIANCE

Background

Under the Consent Decree, the Cleveland Division of Police must:

            [R]evise, develop, and implement force policies, training, supervision, and accountability
            systems with the goal of ensuring that force is used in accordance with the Constitution and laws
            of the United States and the requirements of the Agreement and that any use of unreasonable
            force is promptly identified and responded to appropriately.41

The Court approved CDP’s new use of force policies, subject to some specific conditions, on January 17, 2017.42
These five new policies address: (1) general use of force principles and expectations; (2) definitions used in various
force policies; (3) de-escalation techniques to ensure officer and subject safety; (4) intermediate weapons, such as
a Taser, oleoresin capsicum (OC) spray, and baton; and (5) reporting of force. The policies were the subject of
substantial rounds of public comment across the Cleveland community, facilitated by the City, Community Police
Commission, Department of Justice, and the Monitoring Team.

The Consent Decree also requires that CDP’s training on use of force be “adequate in quality, quantity, scope, and
type” and include instruction, among other things, on:

            •    Proper use of force decision-making;

41
     Dkt. 7-1 at ¶ 45.
42
     Dkt. 101.



                                                              22
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 26 of 104. PageID #: 6159
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



        •    Use of force reporting requirements;
        •    The Fourth Amendment and related law;
        •    De-escalation techniques, both verbal and tactical, that empower officers to make arrests
             without using force and instruction that disengagement, area containment, surveillance,
             waiting out a subject, summoning reinforcements, using cover, calling in specialized units,
             or delaying arrest may be the appropriate response to a situation, even when the use of force
             would be legally justified;
        •    Role-playing scenarios and interactive exercises that illustrate proper use of force decision-
             making, including training on the importance of peer intervention;
        •    The proper deployment and use of all intermediate weapons or technologies;
        •    The particular risks and considerations relating to using a Taser; and
        •    Firearms training.43

In 2017, the Division of Police provided all sworn personnel with training on the new use of force policies. The
2017 Use of Force Training established a strong foundation for ongoing, follow-up training that is required to be
provided on an annual basis on additional and in-depth force topics.

Beyond policy and training with respect to using force, the Division must have clear processes and procedures for
the administrative investigation and review of force incidents.44 The Decree lays out specific force reporting
requirements, including the establishment of a new system of classifying force, which the Monitoring Team has
described in previous reports:

        •    Level One force is the lowest level of force. It is force that is “reasonably expected to cause
             only transient pain and/or disorientation during its application as a means of gaining
             compliance . . . but that is not reasonably expected to cause injury, does not result in actual
             injury, and does not result in a complaint of injury.”45
        •    Level Two force is force that “causes an injury, could reasonably be expected to cause an
             injury, or results in a complaint of injury.”46
        •    Level Three force is force that constitutes “lethal” or “deadly” force. It also includes any level
             of force which results in death or serious injury, hospital admission, or lack of consciousness.
             Specific types of Level Three force include neck restraints, canine bites, and more than three
             applications of an Electronic Control Weapon (i.e. Taser).47




43
   Dkt. 7-1 ¶ 84. In addition to initial training on use of force covering the topics listed above, the Division must
provide its officers with “annual use of force in-service training that is adequate in quality, quantity, type, and
scope” going forward. CDP supervisors must also receive specialized training, as discussed elsewhere in this
report, relating both to force and broader supervisory skills.
44
   First Semiannual Report at 36-37; Dkt. 97 at 35-36.
45
   Dkt. 7-1 at ¶ 87(a).
46
   Id. at ¶ 87(b).
47
   Id. at ¶ 87(c).



                                                          23
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 27 of 104. PageID #: 6160
                              Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Under the Decree, all officers using or observing force have an affirmative duty to report such force in writing by
the completion of their tour of duty.48 To do so, the Division has needed to develop and implement a “single,
uniform reporting system[.]”49

Where the Division Stands

Use of Force Trends

Data from the first half of 2019 finds the Division of Police continuing to use force less than before the Decree-
required use of force policies and training were implemented. This continues to occur even as crime, across most
major categories, is down and officer injuries are likewise down.

In the first six months of 2019, there were 86 use of force incidents. (As with previous reports, for the sake of
consistency with prior years’ data, this number excludes incidents where the only force that an officer used was
the pointing of a firearm at an individual.) That represents a 32 percent reduction compared to the first six months
of 2017—the last comparable time period before all officers completed in-service training on the Division’s revised
Use of Force policies. Although use of force was up slightly in 2019 compared to 2018, by 11 incidents or about 15
percent, the 32 percent reduction in force from 2017 remains significant.

Table 1:               Use of Force Trends: January through June, 2017-2019, excluding Level 1: pointing
                       of a firearm at an individual

                                                      2017         2018         2019
                                January                 23           10           10
                                February                19            9            9
                                March                   22            8           17
                                April                   24           16           16
                                May                     16           14           16
                                June                    23           18           18
                                TOTAL                  127           75           86

These reduced counts of uses of force occurred at the same time that Cleveland generally saw fewer reported
major crimes. As Table 2 details, through the first six months of 2019, there were fewer Part I crimes in 2019 than
in 2017 across all categories with the exception of rape. There also were fewer Part I crimes in 2019 compared to
2018 in all categories but rape and burglary. CDP should study, including outreach to sexual assault advocacy
organizations, whether the increase in rape reporting is due to an increase in occurrences or rather an increase in
reporting, which could be an indicator of increased community confidence.




48
     Id. at ¶ 87(b).
49
     Id. at ¶ 87.



                                                        24
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 28 of 104. PageID #: 6161
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Table 2:          Part I Crime: January through June, 2017-2019

                                                     2017                          2018                       2019
 Homicide                                              56                            54                         47
 Rape                                                 244                           274                        283
 Robbery                                             1451                          1145                        929
 Felonious Assault                                   1298                          1230                       1215
 Burglary                                            3094                          2196                       2204
 Theft                                               6941                          5228                       4745
 Grand Theft MV                                      1745                          1569                       1381
 Arson                                                149                            79                         73

At the same time that officers are using force less and crime is generally down in Cleveland, the data suggests that
officers are substantially safer on the job now than they were before the new use of force policies and training
went into effect. As detailed in Table 3, the first six months of 2019 saw significant reductions in the number of
CDP officers who sustained an injury. This is an important metric as officer safety must not be sacrificed during
the reform process. Successful reform efforts in other jurisdictions have shown that officer injuries should decline
as dynamic incidents are stabilized through crisis intervention and de-escalation initiatives. As such, the decrease
in officer injuries is promising and may suggest that CDP’s new approaches to use of force are paying off.

Specifically, during incidents where officers used force, 19 officers sustained an injury in the first half of 2019—
down from 36 in the first half of 2018 and 54 in the first half of 2017. This is a 65 percent reduction comparing 2019
with 2017.

Table 3:          Officer Injuries: January through June, 2017-201950

                                                    2017                         2018                         2019
 Use of Force Incidents                               54                           36                           19
 in which > 1 officer was
 injured
 Total Officer Injuries                              167                          138                            87

Another important metric for evaluation is the proportion of overall use of force incidents in which an officer is
injured. Halfway through 2017, 43% of force incidents resulted in an injury to at least one officer. Halfway through
2019, 22% of force incidents resulted in an injury to at least one officer.
Indeed, overall officer injuries—regardless of whether they occurred during a use of force incident or in another
context—also continued to fall. In 2019, there were 48 percent fewer officer injuries than in 2017 and 38 percent
fewer injuries than in 2018.


50
  Due to minor changes in data accounting, the numbers in Table 3 for 2017 and 2018 differ slightly from those
reported in the Monitoring Team’s Sixth Semiannual Report. Because they are so minor, the changes did not
affect, in one way or another, the Monitoring Team’s conclusions around CDP’s use of force trends.



                                                         25
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 29 of 104. PageID #: 6162
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



As the Monitoring Team has noted previously, the numbers alone do not establish, on their own, whether the
Division is in compliance with the terms of the Decree that address use of force. The Decree does not expressly
mandate that CDP use less force but that, when CDP uses force, it is constitutional and lawful. To that end, the
Team will be conducting in-depth substantive reviews of use of force incidents to determine whether, when CDP
officers use force, they are doing so in a manner that complies with the Division’s new policies, the terms of the
Consent Decree, and the law. At the same time, the Division still must implement a host of systems and practices
relating to the review and investigation of use of force incidents to ensure appropriate internal oversight of force.
Nevertheless, the overall trends remain an encouraging sign that CDP’s new Use of Force policies and training are
having a positive impact on the streets, and forwarding the goals of improved safety for both CDP officers and the
residents of Cleveland.

B.       Use of Force Training

The 2019 annual Use of Force Training began on March 4, 2019. The curriculum, developed by the Division’s
Training Section in consultation with the Department of Justice and Monitoring Team, was approved by the
Court on April 23, 2019.51

The 2019 training built upon the Division’s prior Use of Force Training in 2017, which was well-received by CDP
officers and by observers from the Monitoring Team and Department of Justice.52 During the recent training,
officers were expected to apply what they learned from the 2017 training to new scenarios, refreshing students on
appropriate tactics and de-escalation strategies.

Like the earlier training, the scenarios in the 2019 training were interactive and dynamic, reflecting a variety of
real-world situations in which officers may find themselves dealing with unpredictable subjects. The scenarios
were well-designed and required officers to engage critically with concepts such as the proportionality,
reasonableness, and necessity of using force. The scenarios also tested officers’ ability to use appropriate
communication styles and other tactical methods to de-escalate a subject, consistent with CDP policy, such that
an officer use of force may be avoided entirely.

In addition to interactive scenarios and traditional classroom instruction, the Use of Force Training included
videos for students to watch and review, analyzing the appropriateness of the officer response, noting moments
where officers could have de-escalated the situation, and identifying proper reporting requirements.

CDP needs to keep developing its training delivery, including engaging high-ranked officers, reducing reliance on
reading PowerPoint slides, ensuring working technology, and not shying away from concluding that officers in
the video scenarios used excessive force or employed escalating tactics. As discussed below, an on-going and
significant investment in training capacity by the City will be required as this process moves forward.

As of August 8, 2019, 1,330 officers (or 98.9% of officers not on extended illness leave or restricted duty status)
completed the required 2019 Use of Force training.

51
  Dkt. 257.
52
  Officer in-service training in 2018 did not include instruction on general Use of Force policies or tactics but did
instruct officers on Division- and OPOTA-approved usage of firearms, Tasers, and ASP batons.



                                                        26
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 30 of 104. PageID #: 6163
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Progress and Tasks that Remain

     1. Ongoing, Annual Use of Force Training

Throughout the Consent Decree process, the Division must continue to conduct use of force training on an annual
basis, updating the curriculum as appropriate to address officer and community feedback, as well as what data
reveals about patterns of force within CDP.

     2. Monitoring Team Audits

As noted above, notwithstanding the positive trend indications from 2018 and the first half of 2019, it is not simply
that officers must use less force quantitatively—it is that the force that they do use needs to adhere rigorously to
the Division’s new policy. Therefore, although the numbers and quantitative trends with respect to the use of
force have been encouraging since early 2018, the Monitoring Team will be auditing the Division’s use of force
data, reports, investigations, and body-worn camera footage to ensure that those officers who do use force are
complying with law, policy, and the terms of the Decree.

In the most recent reporting period, the Monitoring Team has engaged in substantial discussions with the Parties
about the methodological approach that the Team might use to evaluate use of force incidents. This has occurred
at the same time that the Team has worked with the City to address a number of logistical issues with respect to
file access and review process. With the Parties recently in agreement on the approach, the Team anticipates
conducting the audit in earnest in the upcoming reporting period.

C.      Use of Force Investigation and Review

 Paragraph                                                                               Status     of
                                                                                         Compliance
 93. “A supervisor who was involved in a use of force, including by participating in or EVALUATION
 ordering the force under investigation, will not investigate the incident or review the DEFERRED
 Use of Force Reports for approval or disapproval.”
 94. Setting specific requirements relating to the investigation of low-level, Level 1 PARTIAL
 force.                                                                                  COMPLIANCE
 95–109. Setting specific requirements relating to the investigation by supervisors PARTIAL
 and/or CDP chain of command for investigation and review of Level 2 force.         COMPLIANCE
 110. “CDP may refer criminal investigations of uses of force to an independent and PARTIAL
 highly competent agency outside CDP.”                                              COMPLIANCE
 111. Creation and design of dedicated Force Investigation Team (FIT) that “will PARTIAL
 conduct administrative investigations . . . and criminal investigations” of serious force, COMPLIANCE
 “force involving potential criminal conduct,” in-custody deaths, and cases assigned to
 it by the Chief.




                                                        27
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 31 of 104. PageID #: 6164
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



 112. Composition of FIT Team.                                                                  PARTIAL
                                                                                                COMPLIANCE
 113. “FIT members will receive FIT-specific training that is adequate in quality,              EVALUATION
 quantity, scope, and type” on a host of specific, expressly-listed topics both initially and   DEFERRED
 annually thereafter.
 114. “CDP will identify, assign, and train personnel for the FIT to fulfill the                EVALUATION
 requirements of this Agreement.”                                                               DEFERRED
 115. Response of FIT to use of force scenes. FIT notification of prosecutor’s office.          EVALUATION
 Notification of designated outside agency to conduct criminal investigation if City            DEFERRED
 elects to use external agency for such investigations.
 116. “CDP will develop and implement polices to ensure that, where an outside agency           PARTIAL
 conducts the criminal investigation, FIT conducts a concurrent and thorough                    COMPLIANCE
 administrative investigation.”
 117. Memorandum of understanding required between CDP and outside agency                       OPERATIONAL
 containing specific, expressly-listed provisions.                                              COMPLIANCE
 118. Setting forth various, specific, and expressly-listed responsibilities of FIT during PARTIAL
 its investigations.                                                                       COMPLIANCE
 119. Monitor’s duty to annually review any “criminal investigations conducted by the           EVALUATION
 outside agency” to ensure that they “are consistently objective, timely, and                   DEFERRED
 comprehensive.”
 120. Providing for delay of compelled interview if “case has the potential to proceed          PARTIAL
 criminally” but otherwise requiring that “[n]o other part of the investigation . . . be held   COMPLIANCE
 in abeyance” unless “specifically authorized by the Chief” in consultation with
 investigating agency and prosecutor’s office.
 121. Requiring completion of preliminary report presented to Chief or Chief’s designee         PARTIAL
 “as soon as possible, but absent exigent circumstances, no later than 24 hours after           COMPLIANCE
 learning of the use of force.”
 122. Completion of investigation within 60 days. Preparation of FIT investigation              EVALUATION
 report. Review of FIT investigative report by head of Internal Affairs who “will               DEFERRED
 approve or disapprove FIT’s recommendations, or request . . . additional investigation.”
 123. Revision of FIT manual to ensure “consisten[cy] with the force principles” and            PARTIAL
 several specific, expressly-listed provisions.                                                 COMPLIANCE
 124–30. Establishment and operation of Force Review Board “to serve as a quality PARTIAL
 control mechanism for uses of force and force investigations, and to appraise use of COMPLIANCE
 force incidents from a tactics, training, policy, and agency improvement perspective.”

Background

The Consent Decree establishes clear protocols by which the Division must investigate uses of force by the
reported level of force. For a Level One use of force, the investigation will typically be limited to a review of the



                                                          28
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 32 of 104. PageID #: 6165
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



involved officer’s use of force report.53 Level Two uses of force require a supervisor to respond to the scene and
commence a preliminary force inquiry. If the supervisor’s inquiry at any point indicates “that there may have been
misconduct, the supervisor will immediately notify Internal Affairs and Internal Affairs will determine if it should
respond to the scene and/or conduct or take over the investigation.”54 Level Three uses of force, the most serious
incidents, may come under the purview of either CDP’s Force Investigation Team (“FIT Team”) or an
independent outside agency.

Along with force inquiries, the Decree requires CDP to craft policies and procedures related to supervisory review
of completed force investigations. Part of this process entails the establishment of a Force Review Board (“FRB”)
that will “appraise use of force incidents from a tactics, training, policy, and agency improvement perspective.”55

Where the Division Stands

In the current reporting period, the Division worked to finalize three important documents that will collectively
set expectations and protocols for the Division’s review and investigation of uses of force: (1) the Use of Force
Supervisory Review Policy; (2) the Force Investigation Team Manual; and (3) the Force Review Board Policy. The
Monitoring Team expects that these policies will be ready to be submitted for the Court’s approval early in the
upcoming reporting period.

Progress and Tasks that Remain

     1. Officer Training and Policy Implementation

Once the FIT and FRB manuals are completed and approved by the Court, CDP will be able to comprehensively
analyze the application of force so that officer training, professional development, and risk management may all
be continually enhanced. To do so effectively, relevant Division personnel will need to receive training on the new
expectations. Specifically, CDP supervisors will need training on how to conduct lower-level force investigations
and reviews; the new FIT Team will need to receive force-investigation-specific instruction; and selected
members of the newly-established FRB will likewise need to receive initial training on their duties, responsibilities,
and the ways that the Board must conduct its work.

     2. Operation of FRB

Following the approval of policies and the training of Board members on their duties and responsibilities, the
Board will begin to convene. The Monitoring Team will be auditing the Board’s first year of operations to assess
the Board’s ability to fully, fairly, and effectively review force investigations.




53
   Dkt. 7-1 at ¶ 124.
54
   Id.
55
   Id.



                                                         29
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 33 of 104. PageID #: 6166
                         Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



    3. Compliance & Adherence to New Policies

Finally, it is critical that CDP supervisors, command staff, FIT, and the FRB are adhering to the requirements
across cases, investigations, and time. As in all areas of the Consent Decrees, compliance must be sustained,
beyond mere short-term or sporadic adherence, for the new policies on force investigation and review to be
considered effective in practice.




                                                     30
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 34 of 104. PageID #: 6167
                         Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



VII.    CRISIS INTERVENTION

 Paragraph                                                                             Status of
                                                                                       Compliance
 131. “CDP will build upon and improve its Crisis Intervention Program” in furtherance PARTIAL
 of four specific, expressly-listed goals, which “will provide a forum for effective COMPLIANCE
 problem solving regarding the interaction between the criminal justice and mental
 health system and create a context for sustainable change.”
 132. Establishment of Mental Health Response Advisory Committee (the “Advisory GENERAL
 Committee”) “to foster relationships and build support between the police, COMPLIANCE
 community, and mental health providers and to help identify problems and develop
 solutions designed to improve outcomes for individuals in crisis.”
 133. Composition of Advisory Committee.                                               GENERAL
                                                                                       COMPLIANCE
 134. “The Advisory Committee will meet regularly and provide guidance to assist CDP GENERAL
 in improving, expanding, and sustaining its Crisis Intervention Program.”           COMPLIANCE
 135. Advisory Committee will conduct an annual “analysis of crisis intervention         EVALUATION
 incidents to determine whether CDP has enough specialized CIT officers, whether it      DEFERRED
 is deploying those officers effectively, and whether specialized CIT officers” and
 communications “are appropriately responding to people in crisis,” and will also
 “recommend appropriate changes.”
 136. “The Advisory Committee’s reports and recommendations will be provided” to         GENERAL
 CPC, “be publicly available, and will be posted on the City’s website.”                 COMPLIANCE
 137. CDP will designate a Crisis Intervention Coordinator for specific, expressly- GENERAL
 identified purposes.                                                               COMPLIANCE
 138. “Coordinator will develop and maintain partnerships with program stakeholders GENERAL
 and serve as point of contact” and “resource” for other stakeholders.              COMPLIANCE
 139. “Coordinator will participate in the Advisory Committee and on a regular basis     GENERAL
 solicit feedback from the mental health community and specialized CIT officers, call-   COMPLIANCE
 takers, and dispatchers regarding the efficacy of CDP’s Crisis Intervention Program.”
 140. “Coordinator will be responsible for coordinating implementation of the changes    OPERATIONAL
 and recommendations made by the Advisory Committee, as appropriate.”                    COMPLIANCE
 141. “Coordinator will be responsible for ensuring the selection of appropriate PARTIAL
 candidates for designation as specialized CIT officers” and “to ensure that officers, call- COMPLIANCE
 takers, and dispatchers are appropriately responding to CIT-related calls.”
 142. “Coordinator will create ways to recognize and honor specialized CIT officers, EVALUATION
 call-takers, and dispatchers.”                                                      DEFERRED
 143. Initial and annual crisis intervention training to all officers and recruits that is OPERATIONAL
 “adequate in quality, quantity, type, and scope.”                                         COMPLIANCE




                                                     31
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 35 of 104. PageID #: 6168
                             Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



 144. Initial and annual crisis intervention training for dispatchers and call-takers.             OPERATIONAL
                                                                                                   COMPLIANCE
 145. “CDP will provide enhanced specialized training in responding to individuals in              PARTIAL
 crisis to certain officers (‘specialized CIT officers’),” who will be “called upon to             COMPLIANCE
 respond to incidents or calls involving individuals in crisis.”
 146–47. Outlining various requirements for the “enhanced training” for specialized                PARTIAL
 CIT officers of “at least 40 hours.”                                                              COMPLIANCE
 148. Designation of specialized CIT officers, per specific, expressly-listed EVALUATION
 requirements.                                                                DEFERRED
 149. “Supervisors will identify and encourage qualified officers across all shifts and all EVALUATION
 Districts to serve as specialized officers.”                                               DEFERRED
 150. “All Field Training Officers” (“FTO”s) “will receive the enhanced specialized crisis         EVALUATION
 intervention training described in paragraph 146,” though FTOs will “not be                       DEFERRED
 designated as a specialized CIT officer” unless they volunteer and have been selected
 to do so.
 151. “Specialized CIT officers who are dispatched to an incident involving an individual          EVALUATION
 in crisis will have primary responsibility for the scene,” with supervisors “seek[ing] the        DEFERRED
 input of a specialized CIT officer . . . where it is reasonable for them to do so.”
 152. “[T]he Coordinator will develop an effective specialized crisis intervention plan .          EVALUATION
 . . to ensure that a specialized CIT officer is available to respond to all calls and incidents   DEFERRED
 that appear to involve an individual in crisis” that includes various, specific, expressly-
 identified requirements. The City “will use its best efforts to ensure that a specialized
 CIT officer responds to all calls and incidents that appear to involve an individual in
 crisis.”

Background

The Consent Decree requires the Division to build and enhance its Crisis Intervention Program, which addresses
how the Division interacts with individuals experiencing behavioral crises, with the goals of:

            •    Assisting individuals in crisis;
            •    Improving the safety of officers, consumers, family members, and others within the
                 community;
            •    Providing the foundation necessary to promote community and statewide solutions to
                 assist individuals with mental illness; and
            •    Reducing the need for individuals with mental illness to have further involvement with the
                 criminal justice system.56




56
     Dkt. 7-1 at ¶ 131.



                                                            32
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 36 of 104. PageID #: 6169
                         Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Where the Division Stands

During the current reporting period, the City and CDP have continued to work productively with the Mental
Health Response Advisory Committee (“MHRAC”)—the community problem-solving forum including
representatives from the Division, social service providers, mental health and substance abuse professionals, the
judiciary, advocates, and individuals in recovery with lived experience—to collaborate on ways to improve
services to those in need of care.

Curriculum Development and Training

In the current reporting period, MHRAC’s Training Subcommittee spearheaded a number of significant initiatives
relating to crisis intervention training. The Training Subcommittee includes CDP members, community
advocates such as the National Alliance on Mental Illness (“NAMI”), individuals with lived experience, and mental
health, substance abuse, and developmental service providers. Under the current leadership of Shannon Jerse of
St. Vincent Hospital and with important contributions from past chairs Dr. Richard Cirillo of the Cuyahoga
County Board of Developmental Disabilities, and Kyle Miller of the Sisters of Charity Health System, a wide
variety of local experts volunteered significant time and effort in the development of the training curricula.

Karen Kearney with Mental Health & Addiction Advocacy Coalition is chair of the Community Engagement
Subcommittee and Christina Kalnicki with CareSource is chair of Diversion.

The Training Subcommittee finished curriculum work on three major training initiatives: (1) the Third-Year Crisis
Intervention In-Service Training (“Third-Year CIT Training”); (2) the Specialized Crisis Intervention Team
Officer Training (“Specialized CIT Training”); and (3) the Call-Takers, Dispatchers, and Supervisors Training
(“Telecommunicator Training”).

Third-Year Crisis Intervention In-Service Training

The Third-Year Crisis Intervention In-Service Training curriculum for all CDP officers was approved by the
Court on July 8, 2019.57 The four-hour Training Curriculum consists of a comprehensive overview of how adverse
experiences impact brain development and behavior involving youth, along with strategies for successful crisis
intervention. The curriculum also includes instruction on a new program developed by the Alcohol, Drug
Addiction and Mental Health Services Board (“ADAMHS Board”) called CIT Plus, which provides CDP officers
with a broader range of disposition options when attempting to help individuals in crisis.

The Training Subcommittee and the ADAMHS Board worked with Gabriella Celeste of the Schubert Center for
Child Studies at Case Western Reserve University to obtain the training without cost to the City from Strategies
for Youth, a national organization devoted to improving police/youth interactions. Strategies for Youth CEO Lisa
Thurau worked with the Training Subcommittee to ensure the workshop was customized to the needs of the
Cleveland community and provided a train-the-trainer workshop for local area experts. These local mental
health and substance abuse professions committed significant blocks of time to assisting CDP. Their time is


57
     Dkt. 264.



                                                      33
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 37 of 104. PageID #: 6170
                             Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



paying significant dividends to the City of Cleveland in the form of a stronger connection between the police and
the Cleveland system of care for those in need.

A Policy Update module of the training reviews policy and procedures for CDP officers including guidance on
emergency hospitalization as well as the form used for tracking crisis event outcomes. Importantly, this module
also guides officers on a new CDP/ADAMHS pilot project called CIT Plus. This project makes use of both mental
health professionals and peer support specialists, expanding the range of disposition options available to the
officer.

The training began on July 29, 2019.

Specialized Training

In addition to requiring annual crisis intervention in-service for all CDP officers, the Consent Decree requires the
Division to “provide enhanced specialized training in responding to individuals in crisis to certain officers” known
as Specialized CIT Officers. These officers will remain in the patrol division and will maintain their standard
patrol duties, except when called upon to respond to certain incidents involving individuals in crisis.58 While such
intensive training would be unrealistic and unfeasible for all CDP officers to undergo, receiving such detailed
training will allow these specialized officers to be particularly well-equipped to respond appropriately to
individuals undergoing a behavioral health crisis.

In the current reporting period, the MHRAC Training Subcommittee collaborated with CDP, the City, the
Department of Justice, and the Monitoring Team to develop a curriculum for the 40-hour Specialized Crisis
Intervention Team Officer Training. Specialized CIT officers taking the training will participate in three types of
direct experiences which include: (1) on-site interactions with individuals with lived experiences who are
recovering from mental illness and substance abuse; (2) in-depth scenarios based on CDP crisis intervention calls;
and (3) realistic simulations of symptoms related to mental illness and substance abuse.

The Specialized CIT Curriculum was approved by the Court on July 22, 2019.59 The training is anticipated to begin
during the final quarter of 2019.

Dispatcher, Call Taker and Supervisor Training

The Training Subcommittee has continued work on a CIT curriculum for dispatchers and call takers, which
focuses on personnel being able to identify calls for service that may relate to crisis events and dispatching
appropriate resources to the scene. The curriculum is being revised to include a range of topics such as an
introduction to basic mental illness and substance abuse, strategies for intervening during a crisis event during a
911 call, scenario-based applications of the lecture material, and the impact of vicarious trauma. Volunteer
consultants with experience at state-level dispatch training were also engaged in the curriculum development
process.


58
     Dkt. 7-1 at ¶ 145-46.
59
     Dkt. 270.



                                                        34
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 38 of 104. PageID #: 6171
                            Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Community Engagement Subcommittee

MHRAC’s Community Engagement Subcommittee has continued to broaden its mission and impact. Overall, the
committee continues to work hard to engage the Cleveland community across an impressive range of offerings.
The subcommittee is maintaining CDP Officer resource cards, which provide officers a concise guide to
Cleveland-area social services and programs. These cards are customized for each CDP District. The Community
Engagement Subcommittee is now examining strategies to create an electronic version of the card that can be
updated on an ongoing basis. The subcommittee has not limited itself to electronic versions of the card but instead
has worked with the ADAMHS Board to share content developed around the Division’s CIT initiatives on their
social media platforms.

MHRAC’s Community Engagement Subcommittee also has taken a strong interest in alerting the public about
when to call 911 in the event of a mental health crisis. The subcommittee has worked with CDP and the ADAMHS
Board to develop a training seminar in the area which is now available as part of the ADAMHS Board workshop
offerings. The Community Engagement Subcommittee also has worked with the City, CDP, and the ADAMHS
Board to present status updates on MHRAC to the Community Police Commission.

MHRAC Diversion Subcommittee

The Monitoring Team’s prior semiannual report observed that, as the Cleveland Division of Police completes the
40-hour Training for Specialized Crisis Intervention Officers, the MHRAC’s Diversion Subcommittee will serve
an important role in assisting the Division.60 The committee has been examining diversion options both in Ohio
and throughout the nation. They are taking on the role of interfacing with Cuyahoga County on diversion efforts
in the broader Cleveland area. Additionally, the Diversion Subcommittee reported that the Crisis Stabilization
Unit has capacity to provide respite crisis services to both the 1st and 2nd Districts. This builds on a pilot program
developed last year.

Further, the City of Cleveland, CDP, and the ADAMHS Board have obtained funding for a new pilot project to
involve peer counselors to assist with referring individuals in crisis to appropriate resources. The Diversion
Subcommittee similarly has been examining opportunities for pre-arrest diversion when a crisis call comes into
the 911 system. This strategy is part of a national interest in involving 911 and Emergency Medical Services
(“EMS”) in the diversion process.

Progress and Tasks that Remain

Selection of Specialized CIT Officers

With the 40-hour curriculum for the Division’s Specialized CIT Officers now completed and approved by the
Court, the Division will next need to turn to recruiting and selecting officers who will serve as the inaugural set of
Specialized CIT Officers. To do so, the Division has completed a Selection Plan, which outlines a three-stage
process of a participation request, personnel file review, and selection board interview. CDP has worked with the


60
     Sixth Semiannual Report at 37.



                                                         35
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 39 of 104. PageID #: 6172
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Monitoring Team to further refine the selection plan and develop an ongoing strategy. The Monitoring Team
anticipates that the initial selection process will be underway by the fall of this year.

Academy Training

Following the Consent Decree’s approval by the Court, the Ohio Peace Officer Training Commission issued a
new Crisis Intervention training curriculum for Ohio peace officers.61 CDP recruits received this curriculum as
part of Academy Training. The Parties, MHRAC, CDP, and the Monitoring Team had agreed that this new
training was a reasonable substitute for the Decree-required sixteen hours of Academy Training. Recently, new
recruits proceeding through the Academy are back to being trained in Cleveland rather than the Ohio State Patrol
Academy. MHRAC’s Training Subcommittee will need to formally review the Academy Training and report to
the Parties, the Monitoring Team, and the Court on whether the Ohio Peace Officer Training Commission Crisis
Intervention Curriculum remains a meaningful and satisfactory part of patrol officer training.

Data & Compliance Reviews

As discussed in previous reports, the ability to more comprehensively and effectively collect and track information
on how officers are interacting with individuals in crisis depends on the Division’s new electronic system for
inputting crisis-related data. CDP indicates that it is close to reaching the goal of an electronic data entry system.
To ensure that crisis-related data can be input easily, CDP has worked to make sure the data form developed by
the MHRAC Data Subcommittee will be available as the system comes online.

After data is gathered by CDP officers for a material period of time, various stakeholders must conduct formalized
assessments to explore whether officers are improving their de-escalation skills and seriously considering the
process of diversion across time, officers, and incidents. First and foremost, CDP will need to publicly report and
analyze this outcome data annually and provide it to the Advisory Committee.62

The MHRAC’s Quality Improvement Subcommittee, which is designed to continuously improve the Division’s
crisis intervention program and related training initiatives, also will benefit from the availability of high-quality
data on crisis events. As data becomes available, CDP and MHRAC will need to work together to conduct
formalized assessments of the outcome data to “identify training needs and develop case studies and teaching
scenarios for crisis intervention training as well as primary and in-service crisis training curriculum[.]”63

Separately, the Monitoring Team will need to analyze data and review a material sample of incidents involving
individuals in crisis to certify that officers—across time, incidents, and subjects—are complying with the new
crisis intervention policies and the requirements of the Consent Decree.




61
   Ohio Peace Officer Training Commission: Education & Policy Section, Peace Officer Basic Training Crisis
Intervention, 1-156 (Jan. 2016).
62
   Dkt. 7-1 at ¶ 158.
63
   Id. at ¶ 159.



                                                         36
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 40 of 104. PageID #: 6173
                               Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



VIII.       SEARCH AND SEIZURE

 Paragraph                                                                             Status of
                                                                                       Compliance
 160. “CDP will revise, develop, and implement search and seizure policies that comply PARTIAL
 with applicable law, . . . include the requirements below,” and conform to expressly- COMPLIANCE
 identified principles.
 161–65. Policy requirements for officers for stops, searches, and detentions.         PARTIAL
                                                                                       COMPLIANCE
 166. “Officers will immediately notify a supervisor when effectuating a custodial arrest        EVALUATION
 for obstructing official business, resisting arrest, or assault on an officer and no other      DEFERRED
 substantive violation is alleged,” and “the supervisor will respond to the scene.”
 167. “Officers will not use ‘canned’ or conclusory language without supporting detail in        EVALUATION
 documents or reports documenting investigatory stops, searches, or arrests.”                    DEFERRED
 168. “Officers will articulate the justification for an investigatory stop, search, or arrest   EVALUATION
 in a specific and clear manner in their reports.” CDP “will train officers” on                  DEFERRED
 documenting stops. “Supervisors will review all documentation of investigatory stops,
 searches, and arrests.”
 169. Supervisor will review of “each arrest report by officers under their command,”            EVALUATION
 with supervisors reviewing reports for specific, expressly-identified deficiencies.             DEFERRED
 170–72. Supervisory review of investigatory stops, searches, and arrests.                       EVALUATION
                                                                                                 DEFERRED
 173. Provision of “initial training that is adequate in quality, quantity, scope, and type      EVALUATION
 on investigatory stops, searches, and arrests, including the requirements” of the               DEFERRED
 Consent Decree that “will address the requirements of Fourth Amendment and related
 law, CDP policies,” and specific, expressly-identified topics.
 174–75. Provision of “annual search and seizure in-service training that is adequate in         EVALUATION
 quality, quantity, type, and scope” incorporating specific, expressly-identified topics.        DEFERRED

Background

The Consent Decree requires that CDP “revise, develop, and implement” policies on how its officers “conduct all
investigatory stops, searches, and arrests with the goal” that such actions comply with the “Constitution, state and
federal law.”64 In addition to ensuring that officers adhere to these legal requirements, the policies also must
prohibit officers from relying on a subject’s “race, ethnicity, gender, and perceived sexual orientation” as a reason
to stop, search, or arrest an individual.65



64
     Dkt. 7-1 ¶ 160.
65
     Dkt. 7-1 ¶ 161; Dkt. 97 at 42.



                                                          37
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 41 of 104. PageID #: 6174
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



The Consent Decree requires that CDP officers use specific details in reports documenting the events that led to
an investigatory stop, search, or arrest without the use of “canned or conclusory statements.”66 Immediate
supervisors and command staff are tasked with reviewing officer reports in a timely fashion to ensure compliance
with applicable laws and CDP policies.67 This review is designed to address violations and deficiencies in the
documentation while also authorizing supervisors to recommend corrective and disciplinary action, along with
criminal investigation, where appropriate.68

Where the Division Stands

Approval of Search and Seizure Policies

In the current reporting period, CDP, working with the Department of Justice and Monitoring Team, completed
five related policies: (1) Search & Seizure; (2) Investigatory Stops; (3) Probable Cause/Warrantless Arrests; (4)
Strip and Body Cavity Searches; and (5) Miranda Warning and Waiver. As described in the Team’s last semiannual
report, these policies received substantial community feedback facilitated by both the Community Police
Commission’s Search and Seizure workgroup and the City’s additional efforts to solicit public input.

Among other areas, the revised policies lay out definitions and CDP procedures around reasonable suspicion—
the standard to detain an individual—and probable cause—the standard to arrest an individual in the absence of
a warrant. These standards are notoriously vague in the law, and the revised policies attempt to provide clear
guidance to officers.

Under the revised policies, officers must use accurate and specific descriptive language to articulate the
justification for any search or seizure in their reports. The articulation of reasonable suspicion and/or probable
cause must be specific, clear, and based on information not influenced by bias or prejudice. Further, CDP officers
cannot use information the officer knows or reasonably suspects to be materially false, incorrect, or unreliable.
Officers also may not, when articulating the justification for a search or seizure, use “canned” or conclusory
language without supporting detail.

When conducting an investigatory stop, or a “Terry” stop, CDP officers must articulate the specific facts and
circumstances in support of the officer’s determination that reasonable suspicion or probable cause was present
and identified. In establishing reasonable suspicion or probable cause, CDP officers may consider demographic
characteristics of an individual if and only if the characteristics are part of an actual and credible description of a
specific suspect in an investigation that includes other identifying factors. Additionally, officers cannot rely
exclusively on an individual’s presence in a high crime area as the basis for an investigatory stop.

CDP’s revised policies also make clear the violations that permit an officer to make a warrantless arrest (with
requisite probable cause). To do so, officers must have probable cause that (1) a subject has committed or is
committing a felony offense; (2) a subject has committed or is committing certain misdemeanor offenses, such as


66
   Id. at ¶ 167.
67
   Id. at ¶¶ 168-72.
68
   Id.



                                                         38
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 42 of 104. PageID #: 6175
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



an offense of violence, criminal child enticement, aggravated trespass, theft, and others; or (3) a subject, from the
officer’s own observations, has committed or is committing any other misdemeanor offense.

The completion of these policies related to stops, searches, and arrests marked an important initial milestone in
the Consent Decree’s implementation, providing critical guidance for officers engaging in police-citizen
encounters. The Court approved the policies on May 16, 2019.69

Progress and Tasks that Remain

Training

Around the same time as the Search and Seizure policies were being drafted, the Division began designing a
training curriculum to provide all officers with a detailed understanding of the new expectations and protocols
contained within the approved, new search and seizure policies. The Monitoring Team and DOJ are continuing
to work with the Division to ensure that the training is high-quality, engaging, informative, impactful, and
appropriately grounded in realistic scenarios.

As flagged in other areas of this report, the limited resources of the training unit (who appear to continue to do a
lot with a little) caused significant delays in the development of the Search and Seizure curriculum. With high level
of engagement by the Monitoring Team, the Department of Justice, and additional technical assistance from
national experts, the Search and Seizure training has now begun. Initial reviews of the training by the Monitoring
Team have been very positive. CPD partnered with the City Prosecutor’s Office, which is proving prosecutors to
address detailed questions from officers in real time during the training. This collaboration brings other City
resources involved in the criminal justice system to ensure consistent application of law and builds valuable
relationships between CPD officers and the prosecutors. Additionally, the CPD instructors observed “owned” the
material and presented complex search and seizure issues effectively, both in the classroom and during the
scenario-based sessions. As search and seizure is a core of constitutional policing, the successful delivery of this
training is reassuring. Nonetheless, if CPD is going to continue to deliver training of the quality and consistency
that is the “new normal,” the training unit needs to be enhanced to avoid further reliance on external technical
assistance.

Policy Implementation & Assessment

After all patrol officers receive training, the policies will need to “go live” in the field. After a material period of
time during which the policies are in effect, the Monitoring Team must (1) evaluate the numbers and trends with
respect to who is being stopped, under what circumstances, and what the outcomes of those stops are; and (2)
audit a host of stops themselves to determine if officers both articulated and had in fact sufficient legal grounds
for any stop, detention, search, or arrest. This will include evaluation of whether supervisors are adhering to their
requirements under the Division’s Court-approved policies and the Decree. In order for the Monitoring Team to
be able to gauge whether the Division is complying with the terms of the Decree and the various provisions of the
approved search and seizure policies, CDP will need to be rigorously tracking stop encounters in a robust and
comprehensive data collection system. It remains to be seen whether the data collection systems – those in place

69
     Dkt. 261.



                                                          39
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 43 of 104. PageID #: 6176
                         Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



and those in development – will be capable of collecting and analyzing the requite data on search, seizure, and
arrest.




                                                      40
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 44 of 104. PageID #: 6177
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



IX.      ACCOUNTABILITY

 Paragraph                                                                                        Status of
                                                                                                  Compliance
 176. “The City and CDP will ensure that all allegations of officer misconduct, whether EVALUATION
 internally discovered or alleged by a civilian, are fully, fairly, and efficiently investigated; DEFERRED
 that all investigative findings are supported by a preponderance of the evidence and
 documented in writing; and that all officers who commit misconduct are held
 accountable pursuant to a disciplinary system that is fair, consistent, and provides due
 process.”

A.       Internally Discovered Misconduct

 Paragraph                                                                                   Status of
                                                                                             Compliance
 177. “Internal Affairs will conduct objective, comprehensive, and timely investigations EVALUATION
 of all internal allegations,” with “findings . . . based on the preponderance of the DEFERRED
 evidence standard” that must “be clearly delineated in policies, training, and procedures
 and accompanied by detailed examples to ensure proper application by investigators.”
 178. “Internal Affairs will be headed by a qualified civilian” who “will report directly to OPERATIONAL
 the Chief of Police.                                                                        COMPLIANCE
 179. Qualifications for IA investigators.                                                       EVALUATION
                                                                                                 DEFERRED
 180. Initial training for IA investigators “that is adequate in quality, quantity, scope, and   GENERAL
 type on conducting misconduct investigations” that addresses specific, expressly-               COMPLIANCE
 identified topics.
 181. “[A]nnual training” for IA investigators “that is adequate in quality, quantity, type      PARTIAL
 and scope”                                                                                      COMPLIANCE
 182. “In each investigation, Internal Affairs will collect and consider” all evidence. EVALUATION
 “[N]o automatic preference for an officer’s statement over a non-officer’s statement.” DEFERRED
 No disregard of a “witnesses’ statement solely because of” connection to the
 complainant or criminal history. IA investigators must “make all reasonable efforts to
 resolve material inconsistencies between witness statements.”
 183. IA “will evaluate all relevant police activity and any evidence of potential EVALUATION
 misconduct uncovered during the course of the investigation.”                     DEFERRED
 184. IA will not consider guilty plea or verdict as “determinative of whether a CDP EVALUATION
 officer engaged in misconduct” or justification for “discontinuing the investigation.” DEFERRED
 185. IA “will complete its administrative investigations within 30 days from the date it EVALUATION
 learns of the alleged misconduct.”                                                       DEFERRED




                                                          41
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 45 of 104. PageID #: 6178
                             Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



     186–87. IA investigative report requirements.                                            EVALUATION
                                                                                              DEFERRED
     188. Forwarding of completed IA investigations “to the officers’ supervisors, the        EVALUATION
     Training Review Committee, the Force Review Board, the Officer Intervention              DEFERRED
     Program, and the Data Collection and Analysis Coordinator.”
     189. “CDP will require any CDP employee who observes or becomes aware of any”            OPERATIONAL
     potential misconduct to “report the incident to a supervisor or directly to” IA.         COMPLIANCE
     190. “CDP will develop a system that allows officers to confidentially and anonymously OPERATIONAL
     report potential misconduct by other officers.”                                        COMPLIANCE
     191. “CDP will expressly prohibit all forms of retaliation, discouragement, intimidation, OPERATIONAL
     coercion, or adverse action, against any person, civilian or officer, who reports COMPLIANCE
     misconduct, makes a misconduct complaint, or cooperates with an investigation of
     misconduct.”
     192. “Officers who retaliate . . . will be subject to the disciplinary process.”          OPERATIONAL
                                                                                               COMPLIANCE

Background

To comply with the terms of the Consent Decree, the CDP’s Internal Affairs (“IA”) unit must “conduct objective,
comprehensive, and timely investigations of internal allegations of officer misconduct.”70 CDP members have an
affirmative obligation when they “observe[] or become[] aware of any act of misconduct by another employee to
report their incident to a supervisor or directly to Internal Affairs.”71 Division policy “will expressly prohibit all
forms of retaliation, discouragement, intimidation, coercion, or adverse action, against any person . . . who reports
misconduct[.]”72 Ultimately, Internal Affairs must be the primary engine for the Division’s administrative (non-
criminal) investigations of officer misconduct and, more generally, the main oversight mechanism for ensuring
that the Division’s performance standards are being met.

Where Internal Affairs Stands Now

Over the past six months, work with respect to Internal Affairs has focused on finalizing the policies and
procedures to guide IA investigations. Prior to the Consent Decree, IA did not have in place the types of rigorous,
codified procedures for conducting its investigations and performing its duties that analogous units in similarly-
situated departments have. Crafting those procedures, as well as codifying a clear understanding of where IA sits
within the Division’s structure and how it relates to other entities within the Division that review officer
performance, has required significant time and effort on the part of CDP and the City.




70
   Dkt. 7-1 at ¶ 177.
71
   Id. at ¶ 189. Such reporting may be confidential or anonymous.
72
   Id. at ¶ 191.



                                                         42
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 46 of 104. PageID #: 6179
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



The Parties are now finalizing the drafting of IA-related policies and a Manual to guide IA investigative practices
and processes. The Team anticipates that policies will be ready to be submitted for the Court’s approval early in
the upcoming reporting period.

Investigative Structure Matrix

The Monitoring Team has previously identified internal investigations taking place outside of Internal Affairs. In
the current reporting period, CDP created an Investigative Structure Matrix to identify all agencies and units in
the City that conduct specialized investigations that may involve police personnel (outside of the Internal Affairs
and Inspections Unit processes covered by the IA Manual). The creation of this matrix is intended to assist the
Division to achieve compliance with Consent Decree requirements around reasonable discipline and underlying
investigations conducted outside the normal IA process. This will help to ensure that the functions of all City
entities that handle issues relating to CDP member conduct (such as the City’s Human Resources or the
Department of Public Safety’s Accident Investigation Unit) can be coordinated and integrated with the Division’s
Internal Affairs. Part of the Monitoring Team’s evaluation process going forward will be aimed at verifying
whether IA is addressing all misconduct investigations or whether cases that should be addressed by IA are, for
whatever reason, being inappropriately addressed by other Division or City entities.

Tasks and Progress that Remain

Staffing

As the Monitoring Team has consistently reported, Internal Affairs remains understaffed. It is doubtful that
sustained progress will ultimately be possible unless and until IA receives both the quality and quantity of
investigative Sergeants necessary to ensure timely, high-quality investigations of internal misconduct.

The Division’s Staffing Plan primarily, and largely appropriately, focuses on patrol staffing considerations. The
Monitoring Team, and Court, approved that Staffing Plan on the understanding that discussion of non-patrol
staffing would occur soon thereafter. Now is the time for CDP to ensure that it subsequently addresses the
specific staffing needs of its various specialized units, including IA.

Implementation & Assessment

With the policies relating to misconduct investigations now completed, the Monitoring Team must now
necessarily give CDP’s civilian IA Superintendent the opportunity to internally improve IA processes and
implement new procedures before conducting qualitative analyses on current IA investigative practices. The
Monitoring Team continues to anticipate beginning a subsequent round of qualitative analysis in the latter part of
2019 to evaluate whether investigations conducted in the first two quarters of the year appear to represent an
improvement to a 2016 evaluation of 2015 cases that the Team previously conducted. As the Monitoring Team
has previously noted, sporadically high-quality investigations amid generally poor-quality investigations, or
occasionally bad investigations among generally good ones, are not sufficient to establish compliance. Instead, it
is the sustained adherence to the high standards of the Decree and policy that will set the occasion for substantial
and effective compliance.




                                                        43
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 47 of 104. PageID #: 6180
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



B.      Office of Professional Standards (“OPS”)

Paragraph                                                                                  Status of
                                                                                           Compliance
193. OPS “investigate[s] all civilian complaints it receives, other than those that allege OPERATIONAL
criminal conduct,” which are referred to IA. Excessive force complaints generally COMPLIANCE
retained by OPS. IA investigations referred back to OPS if “determination is made that
no criminal conduct occurred.”
194. “The City will ensure that OPS is led by an administrator with the skills, expertise, OPERATIONAL
and experience to effectively manage the intake, tracking, timely, and objective COMPLIANCE
investigation of complaints”; implement PRB training; “assess OPS’s equipment and
staffing needs”; and “develop and implement performance standards for OPS.”
195–96. Initial training for OPS investigators “adequate in quality, quantity, scope, and OPERATIONAL
type,” including specific, expressly-listed topics.                                        COMPLIANCE
197. “OPS Investigators will not be current members of the CDP, and no CDP personnel OPERATIONAL
will have any active role in OPS’s operations.”                                      COMPLIANCE
198. “The City will ensure that the lawyer representing OPS does not have any actual or OPERATIONAL
apparent conflicts of interest.”                                                        COMPLIANCE
199. “OPS will have its own budget, separate from . . . the Department of Public Safety”     OPERATIONAL
that “affords sufficient independence and resources, including sufficient staff and          COMPLIANCE
training to meet the terms of this Agreement.”
200. Development and implementation of OPS operations manual “made available to              OPERATIONAL
the public” that covers specific, expressly-listed topics.                                   COMPLIANCE
201. Development and implementation of “a program to promote awareness through EVALUATION
the Cleveland community about the process for filing complaints with OPS.”     DEFERRED
202. “CDP and the City will work with the police unions . . . to allow civilian complaints   OPERATIONAL
to be submitted to OPS verbally or in writing; in person, by phone, or on line; by a         COMPLIANCE
complainant, someone acting on his or her behalf, or anonymously; and with or without
a signature from the complainant,” with all “complaints documented in writing.”
203. CDP will post and maintain by the intake window at CDP headquarters and all             OPERATIONAL
District headquarters a permanent placard describing the civilian complaint process”         COMPLIANCE
and containing specific, expressly-listed information.
204. “CDP will provide training that is adequate in quality, quantity, scope, and type to PARTIAL
all police personnel, including dispatchers, to properly handle complaint intake, COMPLIANCE
including” with respect to specific, expressly-listed topics.
205. CDP officers “carry complaint forms in their CDP vehicles,” which officers must EVALUATION
provide “upon request.” Supervisors will be dispatched to scene when an individual DEFERRED
wants to make a complaint, with the supervisor providing a copy of completed
complaint form “or a blank form to be completed later by the individual.”




                                                        44
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 48 of 104. PageID #: 6181
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



206. “The City and OPS will make complaint forms and other materials outlining the               OPERATIONAL
complaint process and OPS’s contact information available at locations” including a              COMPLIANCE
number of specific, expressly-listed locations.
207. “OPS’s complaint form will not contain any language that could reasonably be                GENERAL
construed as discouraging the filing of a complaint, including warnings about the                COMPLIANCE
potential criminal consequences for filing false complaints.”
208. Availability of complaint forms in English and Spanish. “OPS will make every                OPERATIONAL
effort to ensure that complainants who speak other languages . . . can file complaints in        COMPLIANCE
their preferred language.”
209. “City will ensure that civilian complaints submitted through other existing systems,        OPERATIONAL
including the Mayor’s Action Center and the Department Action Center, are                        COMPLIANCE
immediately forwarded to OPS for investigation.”
210. “OPS will establish a centralized electronic numbering and tracking system for all          EVALUATON
complaints,” which “will maintain accurate and reliable data regarding the number,               DEFERRED
nature, and status of all complaints . . . including investigation timeliness and notification
of the interim status and final disposition of the complaint.” It “will be used to monitor
and maintain appropriate caseloads for OPS investigators.”
211. Biased policing tracked as a separate category of complaint that “are captured and          EVALUATION
tracked appropriately, even if the complainant does not so label the allegation.”                DEFERRED
212. “[A]llegations of unlawful investigatory stops, searches, or arrests” tracked as a EVALUATION
separate category of complaints.                                                        DEFERRED
213. “[A]llegations of excessive use of force” tracked as separate category of complaints. EVALUATION
                                                                                           DEFERRED
214. “OPS will conduct regular assessments of the types of complaints being received to PARTIAL-
identify and assess potential problematic patterns and trends.”                         COMPLIANCE
215. “OPS will produce, at least annually, a public report summarizing complaint trends, PARTIAL
including” with respect several specific, expressly-identified areas.                    COMPLIANCE
216. Assignment of complaints to Standard and Complex investigatory tracks.                      OPERATIONAL
                                                                                                 COMPLIANCE
217. Dismissal and/or administrative dismissal of complaint investigations.                      OPERATIONAL
                                                                                                 COMPLIANCE
218. “OPS will ensure that investigations of complaints are as thorough as necessary to          PARTIAL
reach reliable and complete findings that are supported by the preponderance of the              COMPLIANCE
evidence.”
219. “CDP will ensure that OPS has timely access to all reports related to the incident . .      EVALUATION
. ,” and authority of OPS “to conduct additional investigation” of civilian complaint            DEFERRED
when CDP investigation has already taken place relating to the incident.
220. “OPS investigators will attempt to interview each complainant in person” and                OPERATIONAL
record the interview.                                                                            COMPLIANCE




                                                          45
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 49 of 104. PageID #: 6182
                             Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



221. “The Chief will order officers who witnessed or participate in an incident that is the   OPERATIONAL
subject of an OPS complaint to cooperate with the OPS investigation,” including by            COMPLIANCE
responding to written questions or sitting for an in-person interview.
222. “OPS investigators will have access to any relevant disciplinary information in the      EVALUATION
record of an officer who is the subject of a current investigation.”                          DEFERRED
223. “OPS will consider all relevant evidence,” with no preferences for particular EVALUATION
witness’s statements, including of officer over a non-officer, or because of connection to DEFERRED
complainant or criminal history. “OPS will make all reasonable efforts to resolve
material inconsistencies between witness statements.”
224. OPS findings categories.                                                              OPERATIONAL
                                                                                           COMPLIANCE
225. “OPS will document in writing the investigation of each complaint, including all PARTIAL
investigatory steps taken, and OPS’s findings and conclusions,” which must “be COMPLIANCE
supported by a preponderance of the evidence.
226. Items for consideration for OPS findings.                                        PARTIAL
                                                                                      COMPLIANCE
227. “OPS will forward all investigations and its written conclusions to PRB in sufficient    OPERATIONAL
time for PRB to consider them no later than the second regularly scheduled PRB                COMPLIANCE
meeting following completion of the investigation.”
228. “OPS will send periodic written updates” to the complainant at specific, expressly-      EVALUATION
identified junctures.                                                                         DEFERRED
229. “[A] complainant may contact OPS at any time to determine the status of his/her EVALUATION
complaint.”                                                                          DEFERRED

Background

The Office of Professional Standards (“OPS”) is the civilian-staffed office charged with investigating the
complaints of civilians about Division of Police personnel. Cleveland’s City Charter requires OPS to conduct “a
full and complete investigation” of all citizen complaints of employee misconduct.73

As the Monitoring Team has regularly summarized, the Consent Decree includes a number of requirements—
such as hiring a qualified and experienced OPS Administrator, ensuring high-quality training for investigators,
establishing a separate budget for OPS, and promoting awareness throughout Cleveland about the availability of
civilian complaint forms—all designed to ensure that OPS can conduct thorough and competent investigations of
civilian complaints and reach findings that are supported by the preponderance of evidence.74




73
     Charter of the City of Cleveland, § 115-4.
74
     Dkt. 7-1 at ¶¶ 193-229.



                                                         46
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 50 of 104. PageID #: 6183
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Where OPS Stands Now

In the current reporting period, Hillard Heintze—an outside firm hired by the City to address the backlog of
uninvestigated or partially-investigated civilian complaints, which totaled 377 cases as of the start of 2018—has
worked to reduce the backlog. As detailed further below, the backlog of pre-December 1, 2017 cases has been
reduced by approximately 51 percent. The goal is for OPS to have an ongoing average of 75 cases, i.e. for the office
to be handling 75 cases at any one time. The Monitoring Team is pleased by the progress that the City, through
Hillard Heintze, has made with regards to the backlog of civilian complaints. The City anticipates that Hillard
Heintze will have completed the backlog by the end of September 2019.

This has been a serious undertaking, and the Monitoring Team is pleased that significant progress is being made
and that the current number of investigations being conducted appears to be sustainable given current OPS
staffing. The Team continues to be hopeful that the current efforts at backlog reduction will develop into a long-
term trend in favor of timely OPS investigations and referrals to the Police Review Board for prompt resolution
of complaints.

While the Monitoring Team has seen improvements in the quality of OPS investigative practices, OPS still needs
to make additional progress to address some fundamental investigative deficiencies. In the current reporting
period, the Monitoring Team has been concerned that, in some cases, a desire for the timely completion of case
investigations might have negatively impacted the quality of the work in some instances. The Monitoring Team
has been providing continuing feedback to the OPS administration in an effort to ensure that OPS has the capacity
to appropriately balance the need for both timely and competent investigations.

Staffing

Since 2018, OPS has staffed up considerably, with a new Administrator, Supervising Investigator, Research
Analyst, and General Manager. The hiring of a Community Engagement Coordinator suffered a setback when the
final candidate was unable to start on a date acceptable to OPS administration. As such, the position was reposted
and closed on June 29, 2019. The City is currently reviewing applications. Until that position is filled by a
competent staff member, the OPS will be unlikely to comply with Consent Decree requirements that relate to
community engagement and outreach to internal and external stakeholders.

Annual Report

The 2018 Annual OPS Report, summarizing complaint trends and timeframes for the public and required under
Paragraph 215 of the Decree, was completed and presented to the City Council’s Public Safety Committee in public
session as recommended by the Monitoring Team. With the hiring of the OPS’s new Research Analyst, the
Monitoring Team looks forward to a robust 2019 Annual Report to be delivered in early 2020.

OPS Policy Reviews

Pursuant to Paragraph 214 of the Consent Decree, OPS is required to “conduct regular assessments of the types
of complaints being received to identify and assess potential problematic patterns and trends.” In the current




                                                        47
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 51 of 104. PageID #: 6184
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



reporting period, OPS has indeed worked to identify patterns and emerging trends in CDP practices, programs,
and policies. Upon identification of a problematic trend or pattern, OPS works with the Police Review Board to
write a policy recommendation to the Chief of Police, in the form of a memo from the OPS Administrator to the
Chief.

Starting in 2018, OPS began to track the implementation history of these recommendations by the CDP. Although
there have been delays in responses received from CDP, OPS is reporting that they are now periodically receiving
responses to some of the recommendations and OPS will publicly report on its recommendations and CDP
responses. The Monitoring Team looks forward to seeing OPS-Police Review Board follow-up on these
recommendations which have the potential of reducing the risk of future complaints and assisting the CDP in
providing improved police services over the long term.

Progress and Tasks that Remain

            1. Completing the Backlog of Open Investigations

The City will need to continue to fully address and adjudicate the previously-unclosed investigations received
prior to December 1, 2017 that have still not been completed or received a final disposition. According to OPS, the
backlog of investigations received prior to December 1, 2017 has been reduced from 281 cases—when Hillard
Heinz began its assignment and review of OPS cases in September 2018—to 144 cases as of June 12, 2019, a
reduction of the caseload by 51%.

Meanwhile, aggressive measures reportedly taken by the new OPS Administrator and Senior Investigator have
reduced the continuing ongoing caseload to an average of 75 cases. When divided between the current staff of
nine OPS investigators, the overall caseload appears to be reasonable.

            2. Case Management System/Business Mapping

As the Monitoring Team has stated previously, proper case management is a basic, foundational management tool
for an investigatory agency with OPS’s charge to operate successfully in a city the size of Cleveland. Under the
Consent Decree, OPS must “establish a centralized electronic numbering and tracking system . . . [which] will
maintain accurate and reliable data regarding the number, nature, and status of all complaints” and which can be
used by OPS administration “to monitor and maintain appropriate caseloads for OPS investigators.”75

Since the start of the Consent Decree, OPS and the City have indicated that they intend to fulfill this requirement
of the Decree by having OPS use IAPro as its case management software – the same platform that IA investigators
within the Division use to conduct their investigations. OPS has struggled to fully adopt the system, relying on
home-grown database solutions rather than merging its business practices with the IAPro platform.




75
     Dkt. 7-1 at ¶ 210.



                                                       48
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 52 of 104. PageID #: 6185
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



With the hiring of a new OPS Management Analyst in the first quarter of 2019, OPS is now well-positioned to fully
utilize IAPro. The Monitoring Team has and will continue to assess whether OPS is effectively using IAPro to its
full capacity.

         3. OPS Staff Performance Reviews

As described in the Monitoring Team’s last semiannual report, the OPS Administrator must ensure a robust
employee performance review process at OPS to ensure employee adherence to OPS Court-approved policies
and best practices in investigations. Thus far, the Administrator has reported that he and OPS supervisors
continue to conduct ongoing, but informal, performance reviews in conjunction with training of OPS
investigators.

Although substantive, written performance reviews were not performed in the last reporting period, as was
anticipated, the Monitoring Team will be deferring its evaluation of this area of OPS compliance until the OPS is
fully staffed and the OPS Administrator has the time and resources to conduct formal, substantive written
performance reviews.

         4.     Complaint Forms

Under the Consent Decree, the City and OPS “will make complaint forms and other materials outlining the
complaint process and OPS’s contact information available at locations” including “the websites of CDP, OPS and
the City of Cleveland” as well as a number of other specific, expressly-listed locations.76 Further, all CDP officers
will “carry complaint forms in their CDP vehicles.”77

While the City and CDP have maintained that they have made complaint forms available at the Decree-
enumerated locations, the Monitoring Team has not yet had the opportunity to conduct a formal audit to assess,
among other things, the accessibility of complaint forms in vehicles and at CDP District stations. The OPS also
reports that it will need to expand the number of locations where complaint forms are available and that such
efforts will take place upon the hiring of a Community Engagement Coordinator. It is also anticipated that, at that
time, OPS will be able to begin to comply with Paragraph 201 of the Consent Decree which requires the
development and implementation of “a program to promote awareness through the Cleveland community about
the process for filing complaints with OPS.”78

Although the Monitoring Team has assessed that OPS is in “Operational Compliance” with respect to making
complaint forms available on its website, the Monitoring Team is concerned that OPS has not yet made it possible
for members of the public to file complaints or commendations online. Instead, a complainant must print out a
hard-copy complaint form, fill it out, and then mail or fax the form to OPS. Alternatively, a complainant can make
a complaint by phone or in-person.




76
   Dkt. 7-1 at ¶ 206.
77
   Id. at ¶ 205.
78
   Id. at ¶ 201.



                                                        49
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 53 of 104. PageID #: 6186
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



The Monitoring Team has previously noted that many cities provide community members with the ability to file
their complaints online.79 The Monitoring Team understands that while OPS has approached the City’s Division
of Information Technology Services to create this functionality, they have been informed that it will take between
12 and 18 months for the filing of police complaints to be available on the City’s OPS website. The Monitoring
Team strongly encourages the City to find a way to implement this functionality in an expeditious fashion, as OPS
appears to be one of a minority of oversight organizations of its type in the country that do not offer community
members the opportunity to file police complaints online.80

Separately, and to its credit, OPS has been attempting to increase the functionality of its website to allow
complainants to track the progress of their complaints online within the first months of the upcoming reporting
period. The Monitoring Team is hopeful that OPS will be able to add this functionality to its complaints in a timely
fashion.

        5.       Timeliness of OPS Case Adjudications

Over the course of the Consent Decree’s implementation, the Monitoring Team has expressed concerns regarding
the timeliness of final adjudication of sustained findings recommended by the Police Review Board (“PRB”) on
OPS investigations. While there have been significant improvements and cases are now being appropriately
tracked by OPS, the Monitoring Team remains concerned about the amount of time it takes for the CDP’s Case
Preparation Unit to schedule pre-disciplinary hearings on OPS cases where the PRB has recommended sustained
findings

As of the end of the current reporting period, OPS reported that for nineteen (19) cases where pre-disciplinary
hearings had been scheduled, in only one case did it take less than four weeks for a hearing to be scheduled upon
receipt of a “findings letter” from the PRB. For the remaining cases, it took anywhere from six (6) to fourteen (14)
weeks for a hearing to be scheduled, with an average delay of more than 8.5 weeks from the date PRB findings
letter are delivered to the Chief’s Office to the date of the pre-disciplinary hearing. In two additional cases, even


79
   See, e.g., Portland, Oregon, Independent Police Review Division, https://www.portlandoregon.gov/ipr/52031;
Denver, Colorado, Office of the Independent Monitor, https://www.denvergov.org/content/denvergov/en/office-
of-the-independent-monitor/commendations-complaints/online-complaint-commendation-form.html;                   New
York City, Citizen Complaint Review Board, https://www1.nyc.gov/site/ccrb/complaints/file-online.page,
Washington D.C. Office of Police Complaints, https://dcforms.dc.gov/webform/office-police-complaints-online-
complaint-form; New Orleans Independent Police Monitor, http://nolaipm.gov/file-a-complaint/; and San
Francisco Department of Police Accountability, https://policecomplaints.sfgov.org/.
80
   The OPS program can be classified as an “investigation-focused” model of citizen oversight and is one of 34 such
programs identified by a recent evaluation of civilian oversight programs in the United States. Of the five
jurisdictions identified as having “investigation-focused” agencies listed in the report (San Francisco, Washington
D.C., New York City, San Diego County and Pittsburgh, Pennsylvania), only one, San Diego County, also requires
complainants to print out a complaint form and then email, fax or mail the form as part of the process of filing a
complaint. De Angelis, Rosenthal & Buchner (2017) Civilian Oversight of Law Enforcement – Assessing the
Evidence,                        pp.                     24-27,                       located                    at,
https://d3n8a8pro7vhmx.cloudfront.net/nacole/pages/161/attachments/original/1481727974/NACOLE_Accessin
gtheEvidence_Final.pdf?1481727974.



                                                        50
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 54 of 104. PageID #: 6187
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



though PRB findings letters had been submitted to the Chief’s Office on March 5, 2019, the pre-disciplinary
hearings remained unscheduled as of the end of the reporting period, representing a delay of almost four months
for each case.

Timeliness in the handling of public complaints against the police and in the imposition of discipline on these
complaints is an essential component of police accountability. The Monitoring Team is recommending that the
City consider possible alternative processes that could potentially improve the timeliness of these pre-disciplinary
hearings, to include dedicating additional resources to this area until improvements can be made.

C.      Police Review Board (“PRB”)

 Paragraph                                                                              Status of
                                                                                        Compliance
 230. “Mayor will work with the City Council to develop an ordinance to place a Charter GENERAL
 Amendment on the ballot” addressing PRB composition and appointment process.           COMPLIANCE
 231. “PRB members will not be current or former members of the CDP.”                       GENERAL
                                                                                            COMPLIANCE
 232. “PRB will have its own budget,” overseen by OPS Administrator and separate from OPERATIONAL
 Department of Public Safety, that “affords sufficient independence and resources.”   COMPLIANCE
 233–34. Initial training for PRB members “that is adequate in quality, quantity, scope, PARTIAL
 and type” and that covers specific, expressly-identified topics.                        COMPLIANCE
 235. PRB meetings open to the public and posted in advance, with “case presentations OPERATIONAL
 and PRB votes” occurring during “open session.”                                      COMPLIANCE
 236. “OPS investigators will attend PRB meetings at which their investigations are         PARTIAL
 being considered and present their findings . . . . ” PRB may “ask the investigator to     COMPLIANCE
 conduct further investigation” as necessary.
 237. “PRB recommended dispositions will be based on a preponderance of the                 EVALUATION
 evidence. For each case, PRB shall set forth its conclusion and an explanation of its      DEFERRED
 reasons and supporting evidence in writing, including, when applicable, the
 justification for departing from OPS’s recommended disposition.”
 238. “In cases where PRB is recommending a sustained disposition, in whole or in part,     OPERATIONAL
 PRB will include a recommendation as to disciplinary or non-disciplinary corrective        COMPLIANCE
 action.”
 239. [Timely] forwarding of PRB recommendations to Chief of Police and Director of         OPERATIONAL
 Public Safety.                                                                             COMPLIANCE

Background

Cleveland’s civilian Police Review Board (“PRB” or “the Board”) reviews and analyzes completed OPS
investigations. It makes a formal recommendation to the Chief of Police on the ultimate disposition of the case
and, if warranted, the discipline that an involved officer should receive. A well-functioning PRB remains critical



                                                        51
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 55 of 104. PageID #: 6188
                              Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



to ensuring that OPS investigations are sound and that the Chief of Police receives a well-informed
recommendation on the disposition of OPS cases.

The Consent Decree includes many requirements relating to the PRB, including that the “PRB will have its own
budget[,]” PRB members will receive initial training, PRB meetings will be held open to the public and posted in
advance, “OPS investigators will attend PRB meetings at which their investigations are being considered and
present their findings[,]” “PRB recommended dispositions will be based on a preponderance of the evidence[,]”
and that the PRB will, when recommending sustained disposition, “include a recommendation as to disciplinary
or non-disciplinary corrective action.”81

Where the PRB Stands

Since the adoption of the PRB Operations Manual in 2017, the PRB has convened regularly to address cases that
it receives from OPS. During this time, the performance of the PRB has largely been out of the Board’s hands. The
timeliness of the PRB’s review of cases, and precisely what the PRB is reviewing, depends on how well OPS has
effectuated its duties in the investigatory stage.

Now that OPS has had more time and additional staff to improve the quality of its investigations, the Monitoring
Team will be more closely evaluating the work of the PRB to ensure that OPS’s improved investigations are
benefiting the Board’s ability to review investigations and make recommendations to the Chief. Ultimately, before
the performance of both OPS and PRB can be found to be in compliance with the Consent Decree, the Board must
be found to be effectively and meaningfully carrying out its duties in a sufficiently thorough, fair, and timely
manner.

Documentation of PRB Decision-Making

The PRB previously struggled with the timely documentation of the rationale for its decisions. In the prior
reporting period, OPS reported that PRB disposition letters (letters to complainants documenting non-sustained
finings made by the PRB) and findings letters (letters to the CDP documenting sustained findings made by the
PRB) have, on the whole, been prepared in a timely fashion. The Monitoring Team too noted an improvement in
the quality of findings letters.

However, during the current reporting period, the Monitoring Team learned that OPS had not been notifying
officers of the resolution of complaints against them that resulted in PRB findings of “insufficient evidence,”
“exonerated,” or “unfounded.” To the credit of OPS’ administrators, this procedural oversight was identified
internally and brought to the attention of the Monitoring Team upon discovery. OPS has advised it will work to
correct this deficiency and will provide notice to officers in future cases and is coming up with a plan to deal with
past cases where notice was not given. The Monitoring Team plans to review the quality of the disposition letters
to ensure that complainants and officers are being provided sufficient information to fully understand PRB
findings closing their complaints with no further action to be taken.




81
     Dkt. 7-1 at ¶¶ 232-38.



                                                        52
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 56 of 104. PageID #: 6189
                         Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Progress and Tasks that Remain

        1.   Quality of PRB Recommendations & Processes

The Monitoring Team has observed several cases in which the Chief disagreed with PRB recommendations
without providing a robust written rationale. As previously reported, the Monitoring Team believes that the
OPS/PRB program would benefit from a formal protocol between the PRB and the Chief’s Office to help to ensure
that the Chief and PRB understand each other’s rationale for making recommendations and decisions on
complaints. In the absence of such a protocol, the Monitoring Team will continue to monitor communications
between the Chief and the PRB and will address issues or concerns as they are identified.

        2.   Implementation & Assessment

As noted above, with the quality and timeliness of OPS investigations improving, PRB is in a better position to
adhere rigorously to the PRB Manual. The Monitoring Team, in turn, will need to assess the Board’s performance.

D.      Discipline and Disciplinary Hearings

 Paragraph                                                                               Status of
                                                                                         Compliance
 240. “The Chief of CDP will issue a General Police Order that requires officers to (a) GENERAL
 cooperate with the Internal Affairs and OPS investigators; and (b) submit all relevant COMPLIANCE
 evidence to the investigators such that it is available for consideration by Internal
 Affairs or PRB.”
 241. Disciplinary hearing requirement, with officer given “opportunity to testify” and EVALUATION
 suspension of hearing if “officer provides new or additional evidence at hearing,” with DEFERRED
 matter “returned to IA or PRB for consideration.”
 242. Written justification by Chief or Director of decision to “not uphold the charges” PARTIAL
 or “does not impose the recommended discipline or non-disciplinary corrective action” COMPLIANCE
 where PRB previously “recommends the initiation of the disciplinary process and
 recommends a disciplinary level.”
 243. “CDP will track the number of instances in which the Chief or the Director of OPERATIONAL
 Public Safety rejects, in whole or in part, PRB’s recommended disposition.”             COMPLIANCE
 245. “CDP will ensure that discipline for sustained allegations of misconduct comports    EVALUATION
 with due process, and is consistently applied, fair, and based on the nature of the       DEFERRED
 allegation, and that mitigating and aggravating factors are identified and consistently
 applied and documented.”
 246. “CDP will review its current matrix and will seek to amend it” “to ensure            OPERATIONAL
 consistency” and inclusion of a number of specific, expressly-identified features.        COMPLIANCE
 247. “All disciplinary decisions will be documented in writing.”                          PARTIAL
                                                                                           COMPLIANCE




                                                       53
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 57 of 104. PageID #: 6190
                            Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



 248. “CDP will provide its disciplinary matrix to the Commission, the Police Inspector OPERATIONAL
 General, and the police unions for comment.”                                           COMPLIANCE
 249. “CDP will work with the unions to allow for sustained disciplinary findings to stay PARTIAL
 in an officer’s record for ten years.”                                                   COMPLIANCE

Background

The Consent Decree requires that CDP “ensure that discipline for sustained allegations of misconduct comports
with due process, and is consistently applied, fair, and based on the nature of the allegation, and that mitigating
and aggravating factors are identified and consistently applied and documented.”82

As one foundational element of that process of ensuring fair and consistent discipline, the Division has needed to
“review its current disciplinary matrix and will seek to amend it as necessary[.]”83 Specifically, CDP must ensure
that the new disciplinary matrix:

         •       “[E]stablishes a presumptive range of discipline for each type of rule violation;”
         •       “[I]ncreases the presumptive discipline based on an officer’s prior violations of the same
                 or other rules;”
         •       “[P]rohibits consideration of the officer’s race, gender, national origin, age, ethnicity,
                 familial relationships, or sexual orientation” as well as “the high (or low) profile nature of
                 the incident;” and
         •       “[P]rovides that CDP will not take only non-disciplinary corrective action in cases in
                 which the disciplinary matrix calls for the imposition of discipline” but may consider non-
                 disciplinary corrective action “in a case where discipline has [already] been imposed.”84

Where the Division Stands

Since January 1, 2018, the Division has been operating according to a revised, Court-approved Disciplinary Matrix
that establishes presumptive ranges of discipline and mitigating or aggravating factors. Since the promulgation of
that new Matrix, the Monitoring Team has begun to audit disciplinary decisions along with the underlying
investigations that precipitated them in real-time. The Parties and Team have begun to discuss various areas that
require improvement with respect to the discipline process and will focus on these issues in the coming reporting
period.

In the current reporting period, the Division completed amendments to the Disciplinary Matrix, specifically
relating to integrity-related violations of CDP policy. Per Consent Decree requirements, a draft of the Amended
Disciplinary Matrix was shared with the police unions and Community Police Commission for their input. Under
the new Matrix, dishonesty now joins false report, false statement, and untruthfulness as Group III violations (the



82
   Dkt. 7-1 ¶ 245.
83
   Id.
84
   Id. at ¶ 246.



                                                          54
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 58 of 104. PageID #: 6191
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



most severe of violations). Additionally, all four offenses now carry a presumption of termination. The Court
approved the Amended Disciplinary Matrix on August 27, 2019.85

At the conclusion of the reporting period, the CDP Case Preparation Unit has established that it has been tracking
the number of instances in which the Chief or the Director of Public Safety rejects, in whole or in part, PRB’s
recommended dispositions, in compliance with paragraph 243. The Monitoring Team looks forward to the OPS
being able to access and use this data to publicly report on patterns in this regard in its next annual report.

Progress and Tasks that Remain

Relationship of Disciplinary Process to Voluntary City/Police Union Agreements

The Consent Decree requires the Division to “work with the unions to allow for sustained disciplinary findings to
stay in an officer’s record for ten years.”86 The City raised the issue with the police unions in recent bargaining
and accepted that sustained disciplinary findings would remain in an officer’s record for less than ten years. The
City has indicated that it will revisit the matter in future negotiations.

Systemic Evaluation of Discipline

A comprehensive evaluation of the imposition of discipline by the Department of Public Safety is in progress.
Future evaluations will include decisions made by the Chief of Police and need to be conducted to determine how
the Disciplinary Matrix is functioning in practice and to “ensure that . . . officers who commit misconduct are held
accountable pursuant to a disciplinary system that is fair, consistent, and provides due process.”




85
     Dkt. 277.
86
     Dkt. 7-1 at ¶ 249.



                                                        55
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 59 of 104. PageID #: 6192
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



X.          TRANSPARENCY & OVERSIGHT

A.          Police Inspector General

 Paragraph                                                                                Status of
                                                                                          Compliance
 250. “The City will hire an individual or individuals with significant experience in law EVALUATION
 enforcement practices and civil rights law to serve as a Police Inspector General” DEFERRED
 (“IG”). City must seek CPC’s “input in developing minimum qualifications and
 experience” for IG.
 251. IG work in Office of Mayor but report to Chief of Police.                           EVALUATION
                                                                                          DEFERRED
 252. IG “will not be a current or former employee of CDP.”                               EVALUATION
                                                                                          DEFERRED
 253–54. Duties and authority of IG.                                                      EVALUATION
                                                                                          DEFERRED
 255. Budget of IG must be “a separate line item” in City budget and “afford[] sufficient PARTIAL
 independence and resources” to comply with Consent Decree.                               COMPLIANCE
 256. IG “will have access to all documents and data necessary to perform the above EVALUATION
 functions, including any raw data.”                                                DEFERRED

Background

The Consent Decree creates a new, internal oversight function within the Division—a Police Inspector General
(the “IG”). The IG must have the authority to review CDP policies and practices, conduct audits and
investigations, analyze data for aggregate and systemic trends, develop recommendations for reform, and analyze
investigations conducted, and review imposed discipline. The IG’s reports and recommendations must be made
public.87

Where the Division Stands

In the current reporting period, the City worked to finalize the hiring of the Inspector General position after an
unexpected setback that resulted in the City being unable to hire the prior finalist. A job posting was reposted on
the City’s website and closed on February 22, 2019. After reviewing applications, the City began interviewing final
candidates in June, and in August hired Christopher Viland as the first Inspector General. The Monitoring Team
looks forward to engaging with the IG as he begins his work in Cleveland.




87
     Dkt. 7-1 ¶ 253.



                                                       56
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 60 of 104. PageID #: 6193
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Progress and Tasks that Remain

Once hired, the Police Inspector General, with his day-to-day responsibility to conduct various assessments,
reviews, and audits, will be a significant benefit to the Division and the Consent Decree process. The Monitoring
Team looks forward to the IG’s hiring, which will be an important milestone in effectuating the kind of ongoing
oversight called for by the Decree.

Once the IG is hired, the Parties and Monitoring Team must also ensure that the Police Inspector General has the
resources, budget, and “sufficient independence” to successfully review practices, audit, analyze data, and provide
actionable recommendations to the Division of Police.88 Likewise, the work of the Inspector General must reflect
the rigor and independence that the Consent Decree contemplates. To that end, to ensure that the IG’s
performance is consistent with the Consent Decree, the Monitoring Team will be evaluating the performance of
the IG over time to ensure that such standards are being appropriately met. The ultimate goal is for the
institutionalized IG to take on a role of independent auditor with respect to the Division’s overall performance,
systems, and processes—sustaining and driving change long after CDP has reached substantial and effective
compliance with the particular provisions of the Consent Decree.

B.          Data Collection and Analysis

 Paragraph                                                                                  Status of
                                                                                            Compliance
 257. “CDP will collect and maintain all data and records necessary to accurately           PARTIAL
 evaluate its use of force practices and search and seizure practices and facilitate        COMPLIANCE
 transparency and, as permitted by law, broad access to information related to CDP’s
 decision making and activities. To achieve this outcome, CDP will designate an
 individual or individuals as the ‘Data Collection and Analysis Coordinator.’”
 258. Coordinator “will ensure the collection and tracking of all documents related to      PARTIAL
 uses of force and allegations of misconduct and related materials,” including specific,    COMPLIANCE
 expressly-listed materials and information.
 259. Coordinator “will ensure the creation and maintenance of a reliable and accurate      PARTIAL
 electronic system to track all data derived from force-related documents,” including       COMPLIANCE
 specific, expressly-identified data.
 260. Coordinator “will ensure the creation and maintenance of a reliable and accurate      PARTIAL
 electronic system to track data on all vehicle stops, investigatory stops, and searches,   COMPLIANCE
 whether or not they result in an arrest or issuance of a summons or citation.” The
 system must conform to a number of specific, expressly-identified requirements.
 261. Coordinator must “routine[ly] report[] . . . relevant data to the Chief of Police,    PARTIAL
 FRB, Training Review Committee, OPS, the [Community Police] Commission, and the            COMPLIANCE
 Police Inspector General.”


88
     Dkt. 7-1 at ¶ 255.



                                                       57
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 61 of 104. PageID #: 6194
                              Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



 262. Coordinator “responsible for the annual assessment of forms and data collection PARTIAL
 systems to improve the accuracy and reliability of data collection.”                 COMPLIANCE
 263. Coordinator “will develop a protocol to accurately analyze the data collected and     OPERATIONAL
 allow for” various outcome measurements, “subject to the review and approval of the        COMPLIANCE
 Monitor and DOJ.”
 264. Annually, “CDP will conduct an assessment and issue a report summarizing its          EVALUATION
 investigatory stop, search, and arrest data” that addresses various specific, expressly-   DEFERRED
 identified topics.
 265. Annually, “CDP will conduct an assessment and issue a report of all activities,       EVALUATION
 including use of force, arrests, motor vehicles and investigatory stops, and misconduct    DEFERRED
 complaints alleging discrimination, to determine whether CDP’s activities are applied
 or administered in a way that discriminates against individuals on the basis of race” or
 other listed prohibited classes or characteristics, and that addresses various specific,
 expressly-identified topics.
 266. Annual analysis of “prior year’s force” data with FRB.                                EVALUATION
                                                                                            DEFERRED

Background

The Consent Decree requires that the Division collect, use, and report data on its activities and performance in a
modern and comprehensive fashion. To effectuate this, the Decree required CDP to hire a Data Collection and
Analysis Coordinator (the “Data Coordinator” or “Coordinator”) to help ensure that CDP maintains the required
information in a manner that “facilitate[s] transparency and . . . broad public access to information related to
CDP’s decision making and activities.”89 The Coordinator is specifically tasked with ensuring the collection and
tracking of all information related to uses of force, search and seizure practices, and allegations of misconduct.
The Coordinator must create and maintain “a reliable and accurate electronic system to track” use of force-related
data and search and seizure information.90

The Coordinator also is “responsible for the routine reporting of relevant data” to various entities within the
Division91; conducting annual assessments of both use of force and investigatory stop data92; and analyzing
Division practices for potential disproportionate or disparate impacts with respect to “race, ethnicity, gender,
disability, sexual orientation, or gender identity.”93 These reports must “be made publicly available.”94




89
   Dkt. 7-1 at ¶ 257.
90
   Id. at ¶¶ 259-60.
91
   Id. at ¶ 261.
92
   Id. at ¶¶ 263, 264, 266.
93
   Id. at ¶ 265.
94
   Id. at ¶ 267.



                                                       58
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 62 of 104. PageID #: 6195
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Where the Division Stands

During the current reporting period, CDP’s Data Coordinator has continued to meet regularly with CDP
leadership to present analyses of use of force data, including trends on the number of force incidents reported by
month, as well as trends on the timeliness of reviews of use of force reports. The analysis can be disaggregated by
month and by CDP District, allowing the Division to identify and focus on particular areas of improvement.

Progress and Tasks That Remain

As the Monitoring Team previously observed in prior reports, for as much progress as CDP has made in its ability
to collect and analyze data in some areas, there are a number of critical tasks that remain.

The first is establishing and implementing mechanisms to collect data on stops, searches, and arrests; crisis
intervention; and community policing. The collection of this data is essential—and overdue—for gauging the
success of new policies and programs and evaluating ultimate compliance with the Consent Decree.

In the current reporting period, the Division has continued to work with the City’s IT personnel to finalize the use
of an appropriate data system, including creating initial data entry forms and scheduling system testing and end
user training. Still, it will take some time before all CDP members are trained on using the selected electronic
platform, information can be collected in real-time, and aggregate data analyzed. Until such data can be evaluated
for a sufficiently material period of time, the Division will not be able to demonstrate that its performance
complies with its various policies, plans, and initiatives.

The second major task with respect to data is for CDP to regularly incorporate analysis provided by the new
Coordinator into its day-to-day management decisions. The Team remains unclear on how CDP uses and acts on
data beyond crime and offense statistics. To meet the terms of the Decree, and to match the efforts of leading law
enforcement agencies across the country, the Division will need to commit to a culture of data-informed decision-
making to guide how it polices and organizes its activities and to gauge precisely how well it is doing to meet its
strategic goals.

C.      Public Availability of CDP-Related Information

 Paragraph                                                                            Status of
                                                                                      Compliance
 267. “[A]ll CDP audits, reports, and outcome analyses related to the implementation” NON-
 of the Consent Decree will be public.                                                COMPLIANCE
 268. “CDP will post its policies and procedures, training plans, community policing PARTIAL
 initiatives, community meeting schedules, budgets, and internal audit reports on its COMPLIANCE
 website.”




                                                        59
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 63 of 104. PageID #: 6196
                                 Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Background

The Consent Decree requires that CDP’s “policies and procedures, training plans, community policing initiatives,
community meeting schedules, budgets, and internal audit reports” be posted on CDP’s website.95 Likewise, “[t]o
ensure transparency in the implementation of” the Decree, “all CDP audits, reports, and outcome analyses related
to the implementation of this [the Consent Decree] will be made publicly available, including at the City and CDP
websites.”96

Where the Division Stands

In the current reporting period, the City has made modest changes to its website, including reorganizing available
content by their relevant Consent Decree section to be more user-friendly for interested members of the public.

Progress and Tasks That Remain

As indicated above, the City must make all CDP audits, reports, and outcome analyses related to the
implementation of the Consent Decree public.

Separately, while not expressly required by the terms of the Consent Decree, the Division should establish a
general policy for the discretionary release or provision of non-sensitive records, data, or information to the
public. Notwithstanding specific state and local provisions on the release of information, it is increasingly
becoming the norm for police departments to open themselves up to the public, setting clear expectations, in
advance of an incident occurring or an information request arising, about what it can or will release and what it
cannot or will not make available. Knowing what to expect and how to proceed in advance leads to better
outcomes for community members and the Division. Having information about how the police do their work also
helps the community better understand the unique challenges of law enforcement professionals.




95
     Dkt. 7-1 at 1; id. ¶ 268.
96
     Dkt. 7-1 ¶ 267.



                                                          60
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 64 of 104. PageID #: 6197
                         Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



XI.      OFFICER ASSISTANCE & SUPPORT

A.       Training

 Paragraph                                                                                 Status of
                                                                                           Compliance
 269. “CDP will ensure that officers receive adequate training to understand: (a) how PARTIAL
 to police effectively and safely in accordance with CDP policy; [and] (b) the COMPLIANCE
 requirements of this Agreement, Ohio law, and the Constitution and laws of the United
 States,” including in the areas of “procedural justice, bias-free policing, and community
 policing.”
 270. “CDP will expand the scope and membership of the Training Review PARTIAL
 Committee.”                                                                               COMPLIANCE
 271–72. “[T]he Training Review Committee will develop a written training plan for NON-
 CDP’s recruit academy, probationary field training, and in-service training” that COMPLIANCE
 addresses a host of specific, expressly-identified issues.
 273. “The Training Plan and schedule will be implemented once any objections have PARTIAL
 been resolved” on a yearly basis.                                                 COMPLIANCE
 274. “The Training Review Committee will annually review and updated CDP’s                 NON-
 training plan” by “conduct[ing] a needs assessment” that addresses a number of             COMPLIANCE
 specific, expressly-identified data and information on real-world trends, needs, policy,
 and law.
 275. “CDP’s Commander responsible for training” will be in charge of “all CDP              PARTIAL
 training.                                                                                  COMPLIANCE
 276. “CDP will designate a single training coordinator in each District. The               PARTIAL
 Commander responsible for training will establish and maintain communications with         COMPLIANCE
 each District training coordinator to ensure that all officers complete training as
 required and that documentation of training is provided to the” training Commander.
 277. “CDP will develop recruit academy and in-service curricula that comport with”         PARTIAL
 the Training Plan and Consent Decree requirements.                                         COMPLIANCE
 278. “[T]he training required under this Agreement . . . will be delivered within two EVALUATION
 years of the Effective Date.”                                                         DEFERRED
 279. “For all other substantive updates or revisions to policy or procedure, CDP will      PARTIAL
 ensure and document that all relevant CDP personnel have received and read the             COMPLIANCE
 policy or procedure. Notification of each revision or update will include the rationale
 for policy changes and the difference between the old and updated policy.”
 280. Training Commander reviews all training materials; ensures that they use “a           PARTIAL
 variety of adult learning techniques, scenario-based training, and problem-solving         COMPLIANCE




                                                       61
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 65 of 104. PageID #: 6198
                         Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



 practices”; and “ensure that all curricula, lesson plans, instructor’s qualifications, and
 testing materials are reviewed by the Training Review Committee.”
 281. “CDP will ensure that instructors are qualified and use only curricula and lesson PARTIAL
 plans that have been approved by the” Training Commander.                                  COMPLIANCE
 282. “CDP will revise, as necessary, its field training program for graduates of the police EVALUATION
 academy to comport with” the Training Plan and Consent Decree.                              DEFERRED
 283. “The field training program will incorporate community and problem-oriented EVALUATION
 policing principles, and problem-based learning methods.”                        DEFERRED
 284. Review and revision of Field Training Officer (“FTO”) “participation policy to      EVALUATION
 establish and implement a program that effectively attracts the best FTO candidates”     DEFERRED
 and “revise eligibility criteria” for FTOs.
 285. New FTOs and Field Training Sergeants must “receive initial and in-service          EVALUATION
 training that is adequate in quality, quantity, scope, and type, and that addresses” a   DEFERRED
 number of specific, expressly-listed topics and conforms to a number of additional
 features or requirements.
 286. “CDP will create a mechanism for recruits to provide confidential feedback          EVALUATION
 regarding the quality of their field training,” and the Division “will document its      DEFERRED
 response, including the rationale behind any responsive action taken or decision to
 take no action.”
 287. “Training Review Committee will, on an annual basis, analyze all aspects of CDP’s   EVALUATION
 FTO program,” “consider emerging national policing practices in this area,” and          DEFERRED
 “recommend, and CDP will institute, appropriate changes to policies, procedures, and
 training related to its FTO program.”
 288. “CDP will document all training provided to or received by CDP officers,” with EVALUATION
 officers “sign[ing] an acknowledgement of attendance or digitally acknowledge[ing] DEFERRED
 completion of each training course,” which “will be maintained in a format that allows
 for analysis by training type, training date, training source, and by individual officer
 name.”
 289. “CDP will develop and implement a system that will allow the Training Section       OPERATIONAL
 to electronically track, maintain, and produce complete and accurate records of          COMPLIANCE
 current curricula, lesson plans, training delivered, and other training materials in a
 centralized electronic file system.”
 290. “CDP will develop and implement accountability measures . . . to ensure that all    PARTIAL
 officers successfully complete all required training programs in a timely manner.”       COMPLIANCE

Background

The Consent Decree mandates comprehensive officer training that instructs CDP personnel on the many new
requirements and expectations of Decree-required policies or initiatives.




                                                      62
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 66 of 104. PageID #: 6199
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



To facilitate this substantial training, the Decree requires significant changes to CDP’s structural capacity to train
and educate its officers. It is not simply that the Division must deliver high-quality training on new policies. The
Division must build the internal capacity and leadership such that training can be developed, delivered, audited,
and iteratively improved, in close consultation with a Training Review Committee (“TRC”) that increases the set
of eyes assessing CDP training. This adjustment is still very much a work-in-progress.

Where the Division Stands

During the current reporting period, and as detailed elsewhere in this report, the Division’s Training Section
launched a number of important training initiatives in its 2019 in-service training: Use of Force, Community
Engagement and Problem-Solving (“CEPS”), Bias-Free Policing, Crisis Intervention, and Search and Seizure.
Creation of these training curriculum required high levels of technical assistance from the Monitoring Team, DOJ,
and for search and seizure, independent consultants. As set forth below, enhancing the capacity of the training
unit is paramount to continued success.

Nevertheless, the Decree envisions more than a Training Section within CDP that can capably develop and deliver
officer training. It mandates the use of a Training Review Committee in the development and ongoing assessment
of CDP training. The TRC is designed to be the functional center for the Division’s training activities and
planning. Under the Decree, the TRC is to include, alongside the Division’s Training Section, District training
coordinators, union representatives, and members of the Community Police Commission.97 The TRC “will
annually review and update CDP’s training plan” by “conduct[ing] a needs assessment” that considers “trends in
misconduct complaints; problematic uses of force; analysis of officer safety issues; input from members at all levels
of CDP; input from members of the community, including community concerns; court decisions’ research
reflecting the latest in law enforcement trends; individual District needs; and any changes to Ohio or federal law,
and to CDP policy.”98 The active and ongoing engagement of the TRC helps to ensure that in-service training for
current officers is responsive to the emerging needs of CDP personnel and Cleveland residents. In short, the TRC
was imagined to strategically quarterback and manage the Division’s training efforts.

Although the CDP’s Training Review Committee was formally created early in the Decree’s implementation and
officially put into place with a Court-approved policy in April 2016, the TRC’s actual operations have, until
recently, remained mostly dormant.

In the current reporting period, the Division has made some efforts to reengage the TRC. On May 22, 2019, the
TRC convened to review drafts of training plans, discuss feedback for then-ongoing training initiatives, and
propose topics for CDP’s 2020 in-service training. While one meeting does not begin to meet the terms of the
Consent Decree, it is the Monitoring Team’s expectation that the TRC will be increasingly involved and
reenergized as the focus of the Decree’s implementation shifts from creating policies to delivering high-quality
officer training.




97
     Dkt. 7-1 at ¶ 270.
98
     Id. at ¶ 271.



                                                         63
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 67 of 104. PageID #: 6200
                             Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Progress and Tasks that Remain

Substantial and Effective Compliance with Training Review Committee Requirements

While the Division has taken initial steps to reengage the Training Review Committee, the Division must ensure
that the committee is actively involved in the creation of training plans, audits of training initiatives, and
assessments of gaps for future areas of training instruction. The TRC must be an active player, working
affirmatively with the Division’s Training Section, to drive forward new training initiatives and iteratively improve
on lessons learned.

Training Staffing & Resources

Notwithstanding the need to reengage the TRC, CDP’s Training Section must be properly staffed in order to meet
the substantial scope of training mandated by the Consent Decree. The Monitoring Team has previously urged
CDP to devote additional resources to the Training Section to ensure that it can balance both the critical and
extraordinary demands of training five recruit classes—not a requirement of the Consent Decree but a practical
reality in light of officer attrition rates and the City’s public commitments—while making sufficient progress on
the Consent Decree. This may also include securing the full-time expertise of non-sworn personnel to serve as
curriculum development professionals within the Training Section. Developing the capacity of the Training
Section will require the support of the City, both in concept and with budget. The training levels established
during the Consent Decree process are not anomalies—they are the new normal and the City and CDP need to
ensure that the Training Section is equipped to develop and deliver high-quality trainings into the future.

Academy Training and Field Training Program

Along with requirements for annual in-service training for existing CDP officers, the “Consent Decree . . . contains
certain obligations relating to the training of new officers at the Academy.”99 Likewise, it addresses the Division’s
field training program, in which recent Academy graduates participate during their early days on the force.100

As the Monitoring Team has previously summarized, the City and Division have to date focused on developing
and implementing core training for current CDP officers. Nevertheless, CDP will need to “review and revise” its
academy and field training programs such that they are meeting the requirements of the Decree.101 This
necessarily entails a comprehensive, top-to-bottom review of all training curricula and programs. Subsequently,
the Monitoring Team must ensure that instruction, as delivered, conforms to the curricula, and that the field
training program is proceeding according to Decree-required expectations.




99
    Dkt. 97 at 55; Dkt. 7-1 ¶¶ 271, 275, 277.
100
    Dkt. 7-1 ¶¶ 282–87.
101
    Id.



                                                        64
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 68 of 104. PageID #: 6201
                         Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



B.      Equipment & Resources

 Paragraph                                                                                Status of
                                                                                          Compliance
 291. “The City will implement” paragraphs regarding equipment and resources in order PARTIAL
 to allow implementation of the Consent Decree “and to allow officers to perform their COMPLIANCE
 jobs safely, effectively, and efficiently.”
 292. “CDP will complete a comprehensive equipment and resource study to assess its OPERATIONAL
 current needs and priorities,” and it “will develop an effective, comprehensive COMPLIANCE
 Equipment and Resource Plan that is consistent with its mission and that will allow it
 to satisfy the requirements of this Agreement.”
 293. “CDP’s Equipment and Resource Plan will provide for necessary equipment OPERATIONAL
 including, at least” “an adequate number of computers”; “an adequate number of COMPLIANCE
 operable and safe zone cars”; “zone cards with reliable, functioning computers that
 provide officers with up-to-date technology” including computer-aided dispatch, the
 records management system, and various core law enforcement systems; and “zone
 cards equipped with first-aid kits.” “This plan also will ensure that CDP properly
 maintains and seeks to continuously improve upon existing equipment and technology;
 and is appropriately identifying equipment needs and seeking to utilize, as appropriate,
 emerging technologies.”
 294. “CDP will actively seek input and feedback from the Commission, patrol officers, OPERATIONAL
 and supervisors regarding resource allocation, equipment needs, and technological COMPLIANCE
 improvements.”
 295. “City and CDP” must “us[e] best efforts to implement the Equipment and OPERATIONAL
 Resource Plan as required.”                                                              COMPLIANCE
 296. “CDP will . . . implement an effective, centralized records management system.”       OPERATIONAL
                                                                                            COMPLIANCE
 297. “CDP will utilize a department-wide e-mail system to improve communication OPERATIONAL
 and information sharing.”                                                       COMPLIANCE
 298. “CDP will employ information technology professionals who are trained to              OPERATIONAL
 conduct crime and intelligence analysis, who are capable of troubleshooting and            COMPLIANCE
 maintaining information technology systems and who can identify and suggest
 appropriate technological advancements.”
 299. “CDP will implement an effective employee assistance program that provides            PARTIAL
 officers ready access to the mental health and support resources necessary to facilitate   COMPLIANCE
 effective and constitutional policing.”




                                                       65
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 69 of 104. PageID #: 6202
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Background

The Consent Decree requires the City of Cleveland to “develop an effective, comprehensive Equipment and
Resource Plan that is consistent with its mission and that will allow it to satisfy the requirements of this
Agreement.”102 The Plan must “provide for necessary equipment including, at least . . . an adequate number of
computers; an adequate number of operable and safe zone cars; zone cars with reliable, functioning computers
that provide officers with up-to-date technology, including” mobile computer-aided dispatch (“CAD”), access to
the Division’s records management system (“RMS”), and access to law enforcement databases; and “zone cars
equipped with first-aid kits . . . . ”103 It must address how the Division will satisfy the other substantive
requirements of the Decree.104 It likewise must “ensure that CDP” both “properly maintains and seeks to
continuously improve upon existing equipment and technology” and “is appropriately identifying equipment
needs and seeking to utilize, as appropriate, emerging technologies.”105

Where the Division Stands

In the prior reporting period, the City completed its Equipment and Resource Plan, which outlines various
upgrades to ensure that the Division of Police has the tools necessary to provide high-quality public safety services,
engage meaningfully with the community, and implement the requirements of the Consent Decree.

In the current reporting period, the City’s Information Technology (“IT”) team has stated that it has been working
to refresh the Division’s PC inventory, ordering and deploying 120 new PCs to be deployed through the Division.
It also states that it is working to order additional modems and mobile data computers. In the near future, CDP’s
Law Enforcement Records Management System (“LERMS”) will be upgraded to a more up-to-date version.

Progress and Tasks that Remain

Given the relatively recent completion of the Equipment and Resource Plan and the scope of changes
contemplated in the Plan, the Division and the City’s IT staff will need additional time for the changes to manifest
in ways that tangibly improve officer productivity and safety.

Since the Court’s approval of the Equipment and Resource Plan, the Monitoring Team has taken occasional visits
to CDP District stations to observe and assess how stations are equipped with, among other things, computers,
IT networking, zone cars, and mobile technology. Yet the Team must conduct assessments—in a systemic
manner, assessing the entirety of all CDP’s equipment across time and different locations—to be able to evaluate
whether the City’s reported upgrades to equipment and technology, as well as the specific steps outlined in the
Equipment and Resource Plan, are occurring as contemplated and whether the changes are, in fact, improving the
day-to-day operations of CDP staff.




102
    Dkt. 7-1 ¶ 292.
103
    Id. ¶ 293.
104
    Id. ¶ 292.
105
    Id. ¶ 293.



                                                         66
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 70 of 104. PageID #: 6203
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



The Monitoring Team will systematically audit the Division’s progress in enhancing its equipment, IT
infrastructure, and resources in the coming months.

C.      Recruitment & Hiring

 Paragraph                                                                                Status of
                                                                                          Compliance
 300. “CDP will review and revise . . . its recruitment and hiring program to ensure that PARTIAL
 CDP successfully attracts and hires a diverse group of qualified individuals.”           COMPLIANCE
 301. “The Mayor will work with the City Council to develop an ordinance to place a             GENERAL
 Charter Amendment on the ballot that would give the appointing authority greater               COMPLIANCE
 flexibility in the selection of candidates from the certified eligibility list for the CDP.”
 302. “CDP will develop a recruitment policy and a strategic recruitment plan that              OPERATIONAL
 includes clear goals, objectives, and action steps for attracting qualified applicants from    COMPLIANCE
 a broad cross-section of the community” and meets certain specific, expressly-listed
 requirements.
 303. “The City will implement the recruitment plan within 60 days of it being approved         EVALUATION
 by the Monitor.”                                                                               DEFERRED
 304. “CDP’s recruitment plan will include specific strategies for attracting a diverse         PARTIAL
 group of applicants,” including officers with various, specific, expressly-listed skills and   COMPLIANCE
 backgrounds.
 305. “In developing and implementing its recruitment plan, CDP will consult with the           PARTIAL
 [Community Police] Commission and other community stakeholders on strategies to                COMPLIANCE
 attract a diverse pool of applicants.”
 306. “[O]bjective system for hiring and selecting recruits” that “employs reliable and         PARTIAL
 valid selection criteria.”                                                                     COMPLIANCE
 307. “CDP will report annually to the public its recruiting activities and outcomes,” EVALUATION
 which will include information on various, expressly-listed areas.                    DEFERRED
 308. “[A]ll candidates for sworn personnel positions” will have “psychological and             GENERAL
 medical examination” and be subject to “drug testing.” Existing officers receive               COMPLIANCE
 “random drug testing.”
 309. “CDP will conduct thorough, objective, and timely background investigations of            PARTIAL
 candidates for sworn positions” that cover various, expressly-listed topics.                   COMPLIANCE
 310. “CDP will request to review personnel files from candidates’ previous                     OPERATIONAL
 employment and, where possible, will speak with the candidate’s supervisor(s)” and             COMPLIANCE
 maintain any “salient information . . . in candidate’s file.”
 311. “If a candidate has previous law enforcement experience, CDP will complete a              EVALUATION
 thorough, objective, and timely pre-employment investigation” addressing various               DEFFERED
 expressly-identified things.




                                                          67
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 71 of 104. PageID #: 6204
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Background

The Consent Decree requires the City to “integrate community and problem-oriented policing principles” into its
recruitment practices, and to “develop a recruitment policy and a strategic recruitment plan that includes clear
goals, objectives, and action steps for attracting qualified applicants from a broad cross-section of the community
. . . [and] establish[es] and clearly identif[ies] the goals of CDP’s recruitment efforts.”106

Where the Division Stands Now

In the prior reporting period, the Division completed its Recruitment and Hiring Plan, which incorporates
feedback from the Department of Justice, Monitoring Team, and the expressed concerns of the Cleveland public.
The Plan was approved by the Court on February 20, 2019.107

Since then, the Monitoring Team has not actively assessed CDP’s progress on implementing the Recruitment and
Hiring Plan. Indeed, CDP will need more time before it can meaningfully report on how it is accomplishing the
stated goals of the Court-approved Plan. As described below, as the CDP reports on its recruiting activities and
outcomes, the Team will be positioned to say how far the CDP has come—or still needs to go—to meeting the
terms of the Decree.

Progress and Tasks that Remain

Following the Court’s approval of the Recruitment and Hiring Plan, CDP must “report annually to the public its
recruiting activities and outcomes,” including disaggregated data on applicants, interviewees, and selectees, as well
as the successes and challenges to recruiting qualified and high-quality applicants.108 The Monitoring Team will
continue to gauge progress by analyzing the numbers and trends with respect to applicants and hired recruits, as
well as by working with the City to provide ongoing technical assistance on the Plan’s implementation.

D.        Performance Evaluations and Promotions

 Paragraph                                                                           Statusof
                                                                                     Compliance
 312. “CDP will ensure that officers who police professionally and effectively are EVALUATION
 recognized through the performance evaluation process” and “are identified and DEFERRED
 receive appropriate consideration for performance.” Likewise, “poor performance”
 must be “reflected in officer evaluations.”
 313. “CDP will develop and implement fair and consistent practices to accurately EVALUATION
 evaluate officer performance in areas related to integrity, community policing, and DEFERRED
 critical police functions, on both an ongoing and annual basis.”


106
    Dkt. 7-1 ¶ 302.
107
    Dkt. 239.
108
    Dkt. 7-1 at ¶ 307.



                                                        68
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 72 of 104. PageID #: 6205
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



 314–15. CDP will use “a formalized system documenting the annual performance               EVALUATION
 evaluations of each officer by the officer’s direct supervisor,” including an assessment   DEFERRED
 of several expressly-listed areas. “Supervisors will meet with the employee whose
 performance is being evaluated to discuss the evaluation.”
 316. “CDP will hold supervisors of all ranks accountable for conducting timely,            EVALUATION
 accurate, and complete performance evaluations of their subordinates.”                     DEFERRED
 317. “CDP will develop and implement fair and consistent promotion practices that          EVALUATION
 comport with the requirements of this Agreement and result in the promotion of             DEFERRED
 officers who are effective and professional.”
 318. In considering promotion, “appointing authority will consider” specific, expressly-   EVALUATION
 listed “factors.”                                                                          DEFERRED

Background

CDP must address how it evaluates officer performance and must ensure that high-performing officers have
access to promotional opportunities. Under the Consent Decree, CDP must “develop and implement fair and
consistent practices to accurately evaluate officers” across a number of dimensions, including ‘integrity,
community policing, and critical police functions.’”109

Where the Division Stands

In the current reporting period, CDP began early work to create a policy on performance evaluations. This policy
will be critical in the Division’s ability to implement major policies and plans such as use of force, community and
problem-oriented policing, crisis intervention, and bias-free policing. The Monitoring Team and Department of
Justice will work with CDP in the coming reporting period to finalize a policy that satisfies the requirements of
the Consent Decree.

Progress and Tasks that Remain

Under the Fourth Year Monitoring Plan, CDP will incorporate community and problem-oriented policing
principles into its promotions and evaluations by the end of 2019. This work, which must align with the new
expectations that have been set by Court-approved policies and plans, will greatly enhance professional
development opportunities within the Division and provide an important, non-punitive mechanism for employee
management. As described above, early work on this initiative, through a Division policy on performance
evaluations, has begun.




109
      Dkt. 7-1 at ¶ 313.



                                                        69
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 73 of 104. PageID #: 6206
                            Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



E. Staffing

  Paragraph                                                                              Status of
                                                                                         Compliance
  319. “CDP will complete a comprehensive staffing study to assess the appropriate OPERATIONAL
  number of sworn and civilian personnel to perform the functions necessary for CDP to COMPLIANCE
  fulfill its mission, and satisfy the requirements of the” Consent Decree. / “CDP will
  develop an effective, comprehensive Staffing Plan that is consistent with its mission,
  including community and problem-oriented policing, and that will allow CDP to meet
  the requirements of” the Consent Decree.
  320. Requirements of CDP Staffing Plan.                                                EVALUATION
                                                                                         DEFERRED
  321. “The City and CDP will employ best efforts to implement the Staffing Plan over EVALUATION
  the period of time set forth in the approved plan.”                                 DEFERRED

Background

The Consent Decree contemplates changes to CDP’s approach to staffing, assigning, and deploying its personnel
within the city of Cleveland. Under the requirements of the Decree, for example, CDP must:

          •    Implement a “comprehensive and integrated policing model”110;
          •    Ensure rigorous investigations and reviews of force incidents111;
          •    Ensure that specialized crisis intervention officers “are dispatched to an incident involving
               an individual in crisis” and are able to “have primary responsibility for the scene”112;
          •    Provide supervisors with the ability to “review all documentation of investigatory stops,
               searches, and arrests”113;
          •    Ensure that officers can receive the training required by the Decree114;
          •    Provide necessary opportunity for “first line supervisors [to] provide close and effective
               supervision of officers”115;
          •    Implement the Early Intervention System116; and
          •    Provide supervisors with the ability to “conduct adequate random and directed audits of
               body worn camera recordings.”117



110
    Dkt. 7-1 at ¶ 27.
111
    Id. at ¶¶ 93-130.
112
    Id. at ¶ 151.
113
    Id. at ¶ 168.
114
    Id. at ¶ 271.
115
    Id. at ¶ 322.
116
    Id. at ¶ 326-36.
117
    Id. at ¶ 339.



                                                         70
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 74 of 104. PageID #: 6207
                              Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



These provisions require changes in the way that CDP will deploy its existing personnel and in the overall number
of sworn and civilian personnel. To that end, the Consent Decree specifically envisions a Staffing Plan by which
the CDP must “address and provide for each of the following”:

             •    “[P]ersonnel deployment to ensure effective community and problem-oriented policing;
             •    “[A] sufficient number of well-trained staff and resources to conduct timely misconduct
                  investigations;
             •    “[T]o the extent feasible, Unity of Command; and
             •    “[A] sufficient number of supervisors.”118

Where the Division Stands Now

In the prior reporting period, the Division completed the Decree-mandated Staffing Plan after working with the
Department of Justice and Monitoring Team and considering public feedback solicited by the Community Police
Commission.

Since then, the Monitoring Team has not actively assessed CDP’s progress on implementing the Staffing Plan.
CDP will need more time to internally assess, prepare, and execute before it can report on how it is accomplishing
the stated goals of the Court-approved Plan.

Progress and Tasks that Remain

The Monitoring Team has previously observed that major requirements of the Decree, such as the
implementation of CDP’s new community and problem-oriented policing paradigm, are directly linked to the
Division’s ability to make the operational changes contemplated in the approved Staffing Plan. The Division’s
efforts on this front will need to continue in order for Decree-required policies, procedures, and plans to be fully
and effectively implemented.




118
      Id. at ¶ 320.



                                                         71
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 75 of 104. PageID #: 6208
                              Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



XII.        SUPERVISION

A.          First-Line Supervisors

  Paragraph                                                                                 Status of
                                                                                            Compliance
  322. “CDP will ensure that first line supervisors provide close and effective supervision PARTIAL
  of officers” in a number of express, specifically-identified ways.                        COMPLIANCE
  323. “CDP will develop and implement supervisory training for all new and current EVALUATION
  supervisors” that is “adequate in quality, quantity, type, and scope, and will include” a DEFERRED
  number of specific, expressly-listed topics.
  324. “Thereafter all sworn supervisors will receive adequate in-service management EVALUATION
  training.”                                                                                DEFERRED
  325. “CDP will hold supervisors directly accountable for the quality and effectiveness EVALUATION
  of their supervision, including whether supervisors identify and effectively respond to DEFERRED
  misconduct and ensure that officers effectively engage with the community.”

Background

The Consent Decree requires CDP to ensure “close and effective supervision of officers.”119 Supervisors must be
held “directly accountable for the quality and effectiveness of their supervision” of officers in their command.120

In addition to new policies more clearly and specifically defining the various roles and duties of supervisors, the
Consent Decree requires supervisory training for “all new and current supervisors” covering an array of important
topics, including:

            •    Techniques for effectively guiding and directing officers and promoting effective and
                 constitutional police practices;
            •    De-escalating conflict;
            •    Evaluating written reports, including identification of canned or conclusory language that is
                 not accompanied by specific facts;
            •    Investigating officer uses of force;
            •    Building community partnerships and guiding officers on this requirement;
            •    Understanding supervisory tools such as the Officer Intervention Program and body worn
                 cameras;
            •    Responding to and investigating allegations of officer misconduct;
            •    Evaluating officer performance;
            •    Consistent disciplinary sanction and non-punitive corrective action;
            •    Monitoring use of force to ensure consistency with policies; and



119
      Dkt. 7-1 ¶ 322.
120
      Id. ¶ 325.



                                                           72
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 76 of 104. PageID #: 6209
                              Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



            •    Legal updates.121

Where the Division Stands

Supervisor Training

In the current reporting period, the Court approved the Division’s basic Supervisor training curriculum on March
7, 2019.122 Scheduled to launch alongside other Decree-required supervisory training in the upcoming reporting
period, the four-hour training includes both general leadership skills that would be valuable for any manager or
supervisor, as well as CDP-specific subjects including how to promote community engagement, the CDP’s current
Early Intervention System, body-worn cameras, and the Division’s progressive disciplinary matrix.

Critically, given the Division’s formal commitment to a philosophy of community and problem-oriented policing,
the Supervisor Training encourages supervisors to ensure that officers understand their roles and responsibilities
as part of the Division’s commitment to CPOP. Supervisors are expected to show their commitment to CPOP,
model community engagement by personally engaging with community members, emphasize that frontline
officers are the key component of CPOP, and publicly commend officers who have demonstrated exceptional
ability to work collaboratively with members of the public.

The Curriculum also instructs supervisors on how to de-escalate situations before a use of force may be necessary,
including by arriving on scene and acting as a mediator, demonstrating compassion to defuse a tense situation, and
calling for specialized Crisis Intervention Team officers where the incident may involve a behavioral health crisis.

Progress and Tasks that Remain

Continuing Professional Development

In the upcoming reporting period, the Team anticipates that CDP will be positioned to launch a number of
important supervisory training initiatives, including its general supervisory skills curriculum described above.
Further, the Monitoring Team reiterates that CDP needs to develop a clear track for supervisors to develop as
professionals. Supervisors must be able to think proactively and affirmatively about how to implement the
Division’s mission, values, and strategic initiatives on a day-to-day basis—and how to ensure that their officers are
performing at the level necessary to keep themselves and Cleveland safe.

The supervisor training on departmental policies and leadership skills that will begin in the upcoming reporting
period represents only one preliminary training initiative. As the Monitoring Team has previously noted, the skills
that make someone a good police officer—in terms of handling unfolding incidents or responding to rapidly
evolving situations—is not always consistent with the skills necessary to be a good police manager—such as
overseeing employees, implementing and executing on the organization’s strategic goals, and the like. As with
other professions, law enforcement increasingly recognizes that good leaders are more often made rather than
born, and that even individuals with strong leadership skills can benefit from developing them further. The

121
      Dkt. 7-1 ¶ 323.
122
      Dkt. 248.



                                                        73
     Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 77 of 104. PageID #: 6210
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Division has previously signaled an interest in developing a formal leadership development program, and the
Monitoring Team looks forward to working with CDP to make this a reality.

Data and Compliance and Outcome Measures

As indicated above, the Consent Decree requires that CDP rigorously track instances in which supervisors identify
problematic performance and log supervisors’ responses when such problems are identified. The Division needs
to implement a process for systematically tracking this information so that it can evaluate, in aggregate, the
performance of its supervisors. Separately, the Monitoring Team’s evaluations of use of force and Internal Affairs
incidents will touch on supervisor performance in those areas.

B.      Officer Intervention Program

 Paragraph                                                                                 Status of
                                                                                           Compliance
 326. CDP “will create a plan to modify its Officer Intervention Program (‘OIP’) to EVALUATION
 enhance its effectiveness as a management tool to promote supervisory awareness and DEFERRED
 proactive identification of potentially problematic behavior among officers.
 327. “CDP supervisors will regularly use OIP data to evaluate the performance of CDP EVALUATION
 officers across all ranks, units, and shifts.”                                            DEFERRED
 328. “The OIP will include a computerized relational database that will be used to EVALUATION
 collect, maintain, integrate, and retrieve data department-wide” in a number of specific, DEFERRED
 expressly-identified areas.
 329. “CDP will set threshold levels for each OIP indicator that will trigger a formal EVALUATION
 review, and the thresholds will allow for peer-group comparisons between officers DEFERRED
 with similar assignments and duties.”
 330–36. Additional express requirements of OIP.                                           EVALUATION
                                                                                           DEFERRED

Background

The Consent Decree requires that CDP’s existing Officer Intervention Program be comprehensively transformed
into an effective “early intervention system.” An early intervention system (“EIS”) is a proactive risk assessment
tool that provides individualized supervision and support to officers in order to manage risk. An effective EIS
relies on a database that logs information on officer activities—such as stops, arrests, uses of force, firearm
discharges, and citizen complaints—and allows police departments to identify problematic patterns of behavior
by individual officers or groups of officers who may need non-disciplinary intervention and support. It also may
flag issues such as operating a vehicle under the influence.

The Consent Decree requires that the Division’s OIP become a broader management tool that will “proactive[ly]
identif[y] . . . potentially problematic behavior among officers” and provide non-punitive supervisory intervention
in order to “modify officers’ behavior and improve performance” before the performance gradually becomes deep-




                                                       74
       Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 78 of 104. PageID #: 6211
                               Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



seated and difficult to resolve.123 The Decree requires the implementation and use of “a computerized relational
database that will be used to collect, maintain, integrate, and retrieve data department-wide” on officer
performance.124

Where the Division Stands

The Fourth Year Monitoring Plan contemplates initial work on implementing the type of early intervention
process and infrastructure—informed by the broader and more reliable data being logged in the Division’s IAPro
and other data systems—occurring later in the monitoring year.

Progress and Tasks that Remain

Creation of EIS Plan

The City and Division plan to draft an EIS Plan in the upcoming reporting period. The Monitoring Team looks
forward to working with the Division to develop a plan that satisfies the Decree’s requirements.

Training & Involvement of Supervisors

As the CDP formalizes its EIP plan, supervisors will be required to regularly review performance data generated
by the EIP. When an officer reaches a defined threshold in a performance indicator, a supervisor will be required
to assess an officer’s performance to determine whether it may appropriate to intervene and identify and treat any
issue that may impacting the officer’s work.

Training & Communication with Officers

Officers will need to understand what the new EIS is, what it is not, and how it differs from the analogous system
that the Division has had in place for a number of years. Consequently, CDP will need to develop a meaningful
training initiative.

Compliance with EIS Plan & Policies

After relevant policies are written and approved, and training for supervisors and officers developed and
completed, the EIS will need to be implemented for a material span of time. Thereafter, the Consent Decree
requires that the Monitoring Team assess whether the system is proceeding according to the requirements of
policy and the Consent Decree—and whether, ultimately, it appears to be assisting the Division in identifying
instances where non-disciplinary action or intervention might enhance the quality of officer performance.




123
      Dkt. 7-1 at ¶¶ 326-27.
124
      Id. at ¶ 328.



                                                        75
      Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 79 of 104. PageID #: 6212
                           Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



C.        Body-Worn Cameras

  Paragraph                                                                               Status of
                                                                                          Compliance
  337. “If CDP chooses to use body worn cameras, CDP will provide clear guidance and PARTIAL
  training on their use, and will implement protocols for testing equipment and COMPLIANCE
  preservation of recordings to foster transparency, increase accountability, and build
  trust, while protecting the privacy rights of individuals.”
  338. “Supervisors will review recordings related to any incident involving at least a PARTIAL
  Level 2 or 3 use of force; injuries to officers; and in conjunction with any other COMPLIANCE
  supervisory investigation.”
  339. “Supervisors will conduct adequate random and directed audits of body worn PARTIAL
  camera recordings” and “incorporate the knowledge gained from this review into their COMPLIANCE
  ongoing evaluation and supervision of officers.”
  340. “Officers will be subject to the disciplinary process for intentional or otherwise PARTIAL
  unjustified failure to activate body worn cameras in violation of CDP policy.”          COMPLIANCE

Background

Although the “use of body worn cameras is not required by” the Consent Decree, the Decree does contain
requirements if CDP decides to institute body cameras. 125 In 2013, the Division began using body-worn cameras.
Having elected to do so, CDP is required by the Decree to “provide clear guidance and training on their use, and .
. . implement protocols for testing equipment and preservation of recording to foster transparency, increase
accountability, and build trust, while protecting the privacy rights of individuals.”126 The Decree also outlines
supervisor responsibilities for viewing recorded incidents and “conduct[ing] adequate random and directed audits
of body worn camera recordings . . . to confirm compliance with CDP policy.”127 CDP must also ensure that
officers are “subject to the disciplinary process for intentional or otherwise unjustified failure to activate” cameras
in accordance with CDP policy.128

Currently, all CDP patrol officers are equipped with and trained on Axon’s Body 2 camera system and are
expected, under policy, to use them when working a City shift.

Where the Division Stands

In the current reporting period, the Parties and Monitoring Team have not actively worked on issues relating to
body-worn cameras. The Division and its officers continue to use them to capture incidents and interactions.




125
    Dkt. 7-1 at ¶ 337.
126
    Id. at ¶ 337.
127
    Id. at ¶¶ 338-39.
128
    Id. at ¶ 340.



                                                         76
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 80 of 104. PageID #: 6213
                          Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



Progress and Tasks that Remain

Compliance with Policy

Going forward, the Monitoring Team will still need to ensure that the Division is meaningfully holding officers
accountable for complying with the various provisions of the body-worn camera policy—not just in isolated
incidents, or when other problematic performance brings a certain incident to the Division’s attention, but across
time and officers.

General Policy for the Release of CDP Information

The Monitoring Team has previously predicated approval of the Body-Worn Camera policies on the
understanding that the City and CDP will establish a general policy for the release of records, data, and
information—including but not limited to body-worn camera footage—to the public. The Monitoring Team
looks forward to working with the Division on establishing these protocols to enhance transparency and
accountability.




                                                       77
   Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 81 of 104. PageID #: 6214
                         Cleveland Police Monitoring Team | Seventh Semiannual Report | September 2019



XIII.   COMPLIANCE & OUTCOME ASSESSMENTS

A full accounting of 2018 outcome measures is attached to this Report as Exhibit A.




                                                      78
Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 82 of 104. PageID #: 6215




                                                  Cleveland
                                                  Police
                                                  Monitoring
                                                  Team

                                                                                Hassan Aden
                                                                                     Monitor

                                                                                Brian Maxey
                                                                               Deputy Monitor

                                                                           Ayesha Hardaway
                                                                              Deputy Monitor

                                                                              Charles R. See
                                                            Director of Community Engagement

                                                                                Christine Cole
                                                                Director of Outcome Measures

                                                                         Dr. Modupe Akinola
                                                                             Matthew Barge
                                                                   Chief Joseph Brann (ret.)
                                                                                Brian Center
                                                                       Dr. Randolph Dupont
                                                                           Maggie Goodrich
                                                                  Chief Timothy Longo (ret.)
                                                           Commissioner Chuck Ramsey (ret.)
                                                                          Richard Rosenthal
                                                                                  Victor Ruiz
                                                                 Captain Scott Sargent (ret.)
                                                                           Dr. Ellen Scrivner
                                                                                Sean Smoot
                                                                           Timothy Tramble
                                                                             Monitoring Team


                                                                                  Brian Chen
                                                                             Barry Friedman
                                                            NYU School of Law Policing Project
                                                                                  Consultants
Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 83 of 104. PageID #: 6216




                          EXHIBIT A
                                                                       Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 84 of 104. PageID #: 6217
                                                                                                      2018 Measures as of Sept 2019

EXHIBIT A: 2018 Outcome Measures

                                                                                                                                                                                               % increase % increase % increase
                                                                                                                                                                                                    or        or         or       Compound
                                                                                                                                                                                                decrease decrease decrease annual growth
 Baseline        Consent    Consent                                                         Included in                                                                                        from 2015 from 2016 from 2017 rate (CAGR)     Validated
 Appendix        Decree     Decree                                                           Baseline?     Source of   2015 Data        2016 Data          2017 Data          2018 Data          through   through    through     from 2015  by Source
  Line #        Paragraph   Section         Topic            Name of Measure                 (yes/no)        Data      Collected        Collected          Collected          Collected            2016      2017       2018    through 2018 (yes/no)                          Comments
            1       367 a             Use of Force (UOF)
            2         367 a. 1        UOF            UoF Charges                                yes       IAPro        see below       see below          see below          see below



                                                                                                                                                                                                                                                         2015/Baseline: Validational data from CPD captured
                                                                                                                                                                                                                                                         349 use of force cases (based on timing of data
                                                                                                                                                                                                                                                         request); 2016: Validational data from CPD captured
                                                                                                                                                                                                                                                         318 use of force cases (based on timing of data
                                                                                                                                                                                                                                                         request). 2017: 237 use of force cases identified by
                                                                                                                                                                                                                                                         CPD, but 242 citizens involved in UoF incidents. 2018:
                                                                                                                                                                                                                                                         338 use of force cases identified by CPD, but 380
            3                                        # of UOF charges                                                           350           307           242           380                       -12%        -21%      57%            2%     yes      citizens involved in UoF incidents
            4                                        # of non-UoF charges                                                   38,920         31,968        33,085        26,707                       -18%          3%     -19%           -9%     yes      2015: 39,270 charges; 2016: 32275 charges
            5         367 a. 1        UOF            UoF Charges ending in arrests              yes       IAPro        see below    see below     see below     see below
                                                                                                                                                                                                                                                         2015 Validational data from CPD captured 289 Arrests
            6                                        # UoF ending in arrests                                                    285                243                191                296        -15%        -21%      55%           1%      yes      with 609 different charge types

                                                                                                                                                                                                                                                         24,371 total arrests in 2015; 19,668 total arrests in
                                                                                                                                                                                                                                                         2016; 18,976 total arrests in 2017; 15,615 total
         7                                           Total # of non-UoF ending in arrests                                   24,086           19,425         18,785         15,319                   -19%         -3%     -18%          -11%     yes      arrests in 2018
         8            367 a. 1        UOF            UoF rates                                  yes       IAPro        see below      see below      see below      see below
         9                                           UoF as % of all charges                                                   0.9%            1.0%           0.7%           1.4%                     7%        -24%      93%          12%      yes
        10                                           UoF arrests as % of all arrests                                           1.2%            1.2%           1.0%           1.9%                     6%        -19%      88%          13%      yes
        11                                           % of UoFs ending in arrest                                                81%              79%            79%            78%                    -3%          0%      -1%          -1%      yes
        12                                           % of non-UoFs ending in arrest                                            62%              61%            57%            57%                    -2%         -7%       1%          -2%      yes
        13            367 a. 1        UOF            District                                   yes       IAPro        see below      see below      see below      see below
        14                                           District 1                                                                   36              29             25             34                  -19%        -14%      36%          -1%      yes
        15                                           District 2                                                                   64              57             54             82                  -11%         -5%      52%           6%      yes
        16                                           District 3                                                                 100              114             68             69                   14%        -40%       1%          -9%      yes
        17                                           District 4                                                                   85              64             52             87                  -25%        -19%      67%           1%      yes
        18                                           District 5                                                                   61              39             37            103                  -36%         -5%     178%          14%      yes
        19                                           outside city                                                                  4               1              1              5                  -75%          0%     400%           6%      yes
        20                                           Unknown/NULL                                                                   .              3              5              0                      .        67%    -100%             .     yes
                                                                                                                                                                                                                                                         These data are for all officers that used force. Multiple
                                                                                                                                                                                                                                                         force types used by officers per citizen. 2015 total
                                                                                                                                                                                                                                                         =1311; 2016 total=1210; 2017 total=1018; 2018
        21            367 a. 1        UOF            Force type                                 yes       IAPro        see below       see below          see below          see below                                                                   total=645
        22                                           Balance Displacement                                                        76                  1                  0                  0        -99%        -100%      0%         -100%     yes
        23                                           Body Force/Body Weight                                                     477                176                191                 64        -63%           9%    -66%          -39%     yes      Body force now includes body weight for 2015-2017
        24                                           Control Hold-Restraint                                                     217                323                225                 66         49%         -30%    -71%          -26%     yes
        25                                           Control Hold-Takedown                                                       65                124                 68                 39         91%         -45%    -43%          -12%     yes
        26                                           De-Escalation                                                                 .                  .                  .               104 .              .                .             .    yes      This category was new in 2018
        27                                           Firearm Point                                                                 .                  .                  .               191 .              .                .             .    yes      This category was new in 2018
        28                                           Joint Manipulation                                                         137                159                 93                 36         16%        -42%     -61%          -28%     yes
        29                                           Tackling/Takedown                                                          142                 63                 46                 43        -56%        -27%      -7%          -26%     yes




                                                                                                                                             Page 1 of 20
                                         Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 85 of 104. PageID #: 6218
                                                                        2018 Measures as of Sept 2019
                                                                                                                                                                                  Note: Taser includes when the taser was displayed or
                                                                                                                                                                                  used. From 2019 onwards, this number will only
30                    Taser                                                        44            36                47               27     -18%     31%    -43%     -11%    yes   include when the taser is used
                                                                                                                                                                                  Might now be captured in de-escalation category
31                    Verbal/Physical Gestures                                     31            0                 0                 0    -100%      0%      0%    -100%    yes   which is new in 2018
                      Pressure Point/Pressure Point                                                                                                                               This category was in other in 2015 and 2016 and has
32                    Control                                                      40           151               180               68     278%     19%     -62%    14%     yes   now been broken out for all 3 years
                                                                                                                                                                                  This category was in other in 2015 and 2016 and has
33                    Push                                                         4             90               83                36    2150%      -8%    -57%    73%     yes   now been broken out for all 3 years
                                                                                                                                                                                  This is a designation created by the Monitoring Team
                                                                                                                                                                                  and includes several categories with fewer than 25
                                                                                                                                                                                  instances. These are not classified as "Other" in IAPro
34                    Other (1-25 instance each)                                   48           77                 78               41      60%      1%     -47%     -4%    yes   or by the CPD
35                    Unknown/NULL/#N/A                                            30           10                  7                0     -67%    -30%    -100%   -100%    yes

                                                                                                                                                                                  These data are for all UoF (2015 total UoF=774; 2016
                                                                                                                                                                                  total UoF=1110) not arrests (2015 total arrests=285;
                                                                                                                                                                                  2016 total arrests=244) and not charge types (2015
36   367 a. 1   UOF   Arrest type                        yes   IAPro   see below    see below     see below     see below                                                         total charge types=350; 2016 total charge types=308)
37                    Violence toward Police Officer                              7           105            66                      34   1400%     -37%   -48%      48%    yes
38                    Violence toward Others                                    158           156            73                     107      -1%    -53%     47%     -9%    yes
39                    Damage to Property                                         57            76            33                      83      33%    -57%   152%      10%    yes
40                    Obstructing Justice                                       207           370           224                     220      79%    -39%     -2%       2%   yes
41                    Crisis Intervention                                        40            69            55                      29      73%    -20%   -47%      -8%    yes
42                    Drugs/Alcohol                                              47            31            30                      39    -34%      -3%     30%     -5%    yes
43                    Cleveland Codified Ord. - Part 6                           84           150            73                      64      79%    -51%    -12%      -7%   yes   This category was in other in 2015
44                    Miscellaneous offense                                      18            39            33                      45    117%     -15%     36%     26%    yes   This category was in other in 2015
45                    NULL                                                       84            23             0                       0     -73%   -100%      0%   -100%    yes   This category was in other in 2015
46                    Other (1-25 instance each)                                 72            63            34                      43    -13%     -46%     26%    -12%    yes
47   367 a. 1   UOF   Race                               yes   IAPro   see below    see below     see below     see below
48                    Black                                                     259           219           188                     302    -15%     -14%    61%       4%    yes
49                    White                                                      77            69            68                      49    -10%      -1%   -28%     -11%    yes
50                    Hispanic                                                    9            12            11                      18     33%       0%    64%      19%    yes
51                    Asian                                                       1             1             0                       1      0%    -100%    N/A       0%    yes
52                    Other                                                       1             3             5                       4    200%      67%   -20%      41%    yes
53                    Unknown/NULL                                                3             3             0                       6      0%    -100%    N/A      19%    yes
54   367 a. 1   UOF   Ethnicity                          yes   IAPro   see below    see below     see below     see below
55                    Hispanic/Latino                                             9            12            11                      18     33%      -8%    64%      19%    yes
56                    Non-Hispanic/Latino                                       338           292           261                     362    -14%     -11%    39%       2%    yes
57                    Unknown/NULL                                                3             3             0                       0      0%    -100%     0%    -100%    yes
                                                                                                                                                                                  For 2018, the categories have been changed to 17 and
                                                                                                                                                                                  under (vs. under 21); then 18-29 (vs. 21-29); The data
                                                                                                                                                                                  from 2015-2017 have been updated to reflect this
58   367 a. 1   UOF   Age                                yes   IAPro   see below    see below         see below         see below                                                 change
59                    17 and under (juveniles)                                   31              36                16                28     16%    -56%     75%      -3%    yes
60                    18-29 years                                               166             148               117               167    -11%    -21%     43%       0%    yes
61                    30-39 years                                                68              59                86                96    -13%     46%     12%       9%    yes
62                    40-49 years                                                39              26                27                42    -32%      4%     56%       2%    yes
63                    50-59 years                                                18              16                11                27    -11%    -31%    145%      11%    yes
64                    60+ years                                                  11              10                 6                 2     -9%    -40%    -67%     -35%    yes
65                    Unknown/NULL                                               17              13                 9                 6    -24%    -31%    -33%     -23%    yes
66   367 a. 1   UOF   Gender                             yes   IAPro   see below    see below         see below         see below
67                    Male                                                      265             223               212               338    -16%      -5%    59%       6%    yes
68                    Female                                                     82              82                60                42      0%     -27%   -30%     -15%    yes
69                    Unknown/NULL                                                3               2                 0               -12    -33%    -100%    N/A    #NUM!    yes
70   367 a. 1   UOF   Mental State                       yes   IAPro   see below    see below         see below         see below
71                    Mental Crisis                                              42              0                 0                 0    -100%      0%     N/A    -100%    yes   more granular data collected in 2016 and 2017

                                                                                          Page 2 of 20
                                            Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 86 of 104. PageID #: 6219
                                                                           2018 Measures as of Sept 2019
72                     Behavioral Crisis Event                                                13                    68                119                 82    423%    75%     -31%    58%    yes       more granular data collected in 2016 and 2017
73                     Medical Condition                            no       IAPro              .                     .                  .                  .       .      .        .      .         .
74                     Drugs / ETOH                                 yes      IAPro           138                   131                223                184     -5%    70%     -17%     7%    yes       Only drugs and alcohol as noted in IAPro

                                                                                                                                                                                                         New item CPD collects that has been added to baseline
75                     Unimpaired/None Detected                  yes (new)                       67                102                150                309     52%    47%     106%    47%    yes       and 2016 but not specified in Consent Decree

                                                                                                                                                                                                         New item CPD collects that has been added to baseline
76                     Unknown/NULL                              yes (new)                       90                  3                 23                 24    -97%    667%      4%    -28%   yes       and 2016 but not specified in Consent Decree

                                                                                                                                                                                                         New item CPD collects that has been added to baseline
77                     Known Medical Condition                   yes (new)                         .                 3                  1                  3        .   -67%    200%       .   yes       and 2016 but not specified in Consent Decree
78                     Visible Physical Disability               yes (new)                         .                  .                  .                 5        .       .       .      .   yes       New item CPD now collects
79
80    367 a. 2   UOF   Officer injuries                             yes      IAPro   see below         see below          see below          see below




                                                                                                                                                                                                         2018: Officers are advised to select “yes” to injury
                                                                                                                                                                                                         and/or hospitalization if at least 1 involved officer was
                                                                                                                                                                                                         injured and/or hospitalized. Therefore, 2018 data
                                                                                                                                                                                                         represent the number incidents in which at least 1
                                                                                                                                                                                                         officer was injured and/or hospitalized. Officer injury
                                                                                                                                                                                                         is defined as the number of officers who were injured
                                                                                                                                                                                                         AND filled out an injury packet (31 officers) as well as
                                                                                                                                                                                                         those who did not fill out an injury packet but selected
                                                                                                                                                                                                         an injury type (12 officers) under the officer condition
                                                                                                                                                                                                         variable. CPD is moving away from capturing officer
                                                                                                                                                                                                         injury at the incident level and have advised officers to
                                                                                                                                                                                                         select “yes” to injury and/or hospitalization only in
                                                                                                                                                                                                         regards themselves. This means 2018 is not apples to
                                                                                                                                                                                                         apples with prior years and therefore % increases and
81                     # officers injured                           yes                      134                   192                212                 58     43%    10%     -73%    -19%   yes       CAGR in 2018 are not an accurate reflection of changes
                                                                                                                                                                                                         This represents the year over year rate of change. This
                                                                                                                                                                                                         number was incorrectly calculated for 2015-2018 and
82                     rate of officer injuries change overall      no                             .            -30%            -9%          266%                   .   -76%     N/A       .   yes       has now been updated
83    367 a. 2   UOF   Officer injuries severity                    yes      IAPro                 .                .              .           640                  .       .       .      .         .   New category added in 2018
84                     No Injuries                                                                 .                .              .           532                  .       .       .      .         .   New category added in 2018
85                     Abrasion                                                                    .                .              .            18                  .       .       .      .         .   New category added in 2018
86                     Bodily Fluid/Exposure                                                       .                .              .             9                  .       .       .      .         .   New category added in 2018
87                     Bruise                                                                      .                .              .             7                  .       .       .      .         .   New category added in 2018
88                     Hospital                                                                    .                .              .            22                  .       .       .      .         .   New category added in 2018
89                     Laceration                                                                  .                .              .             6                  .       .       .      .         .   New category added in 2018
90                     Refused Treatment                                                           .                .              .             6                  .       .       .      .         .   New category added in 2018
91                     Soft Tissue Damage                                                          .                .              .             9                  .       .       .      .         .   New category added in 2018
92                     Sprain/Strain/Twist                                                         .                .              .             7                  .       .       .      .         .   New category added in 2018
93                     Treated & Released                                                          .                .              .            13                  .       .       .      .         .   New category added in 2018
94                     Other/.                                                                     .                .              .            11                  .       .       .      .         .   New category added in 2018
95    367 a. 2   UOF   Public/subject injuries                      yes      IAPro   see below         see below      see below      see below
                                                                                                                                                                                                         Public injuries is citizen injuries. This was
 96                    # public/subject injuries                    yes                          77               69                 98                    75   -10%    42%     -23%    -1%    yes       misreported as 112 in baseline, but corrected here.
 97                    overall                                      no                             .           -10%               -76%                   23%        .   N/A      N/A       .   yes
 98   367 a. 2   UOF   Public/Subject injuries severity             yes      IAPro                 .                .                  .                  663       .      .        .      .         .   New category added in 2018
 99                    No Injuries                                                                 .                .                  .                  242       .      .        .      .         .   New category added in 2018
100                    Abrasion                                                                    .                .                  .                   36       .      .        .      .         .   New category added in 2018
101                    Behavioral Crisis                                                           .                .                  .                   28       .      .        .      .         .   New category added in 2018
102                    Complaint                                                                   .                .                  .                   21       .      .        .      .         .   New category added in 2018

                                                                                                             Page 3 of 20
                                          Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 87 of 104. PageID #: 6220
                                                                         2018 Measures as of Sept 2019
103                    EMS                                                                 .                 .                 .                77          .         .          .         .         .   New category added in 2018
104                    Hospital                                                            .                 .                 .                95          .         .          .         .         .   New category added in 2018
105                    Laceration                                                          .                 .                 .                14          .         .          .         .         .   New category added in 2018
106                    Pre-Existing Medical Condition                                      .                 .                 .                11          .         .          .         .         .   New category added in 2018
107                    Puncture                                                            .                 .                 .                13          .         .          .         .         .   New category added in 2018
108                    Refused Medical Treatment                                           .                 .                 .                12          .         .          .         .         .   New category added in 2018
109                    Self-Inflicted/Self-Induced                                         .                 .                 .                15          .         .          .         .         .   New category added in 2018
110                    Treated & Released                                                  .                 .                 .                44          .         .          .         .         .   New category added in 2018
111                    None Identified                                                     .                 .                 .                34          .         .          .         .         .   New category added in 2018
112                    Other/.                                                             .                 .                 .                21          .         .          .         .         .   New category added in 2018
113   367 a. 2   UOF   Force complaints                    yes   IA          see below         see below         see below         see below
                                                                                                                                                                                                         These data are by officer and not by case; These data
                                                                                                                                                                                                         are just from IA and does not include complaints
114                    # of force complaints                                             43                17                33                33     -60%       94%         0%       -6%      yes       through OPS
                                                                                                                                                                                                         These data are by officer and not by case; These data
                                                                                                                                                                                                         are just from IA and does not include complaints
115                    # of non-force complaints                                         73                93                96                119    27%         3%        24%       13%      yes       through OPS
116   367 a. 2   UOF   disposition of force complaints     yes   IA          see below         see below         see below         see below
117                    Substantiated/Sustained                                            7                 8                 0                  3     14%      -100%       N/A      -19%      yes       Includes category "Sustained Other" from 2015
118                    Not Sustained                                                      0                 0                 0                  3      0%         0%       N/A       N/A      yes       This category was not in the 2015-2017 data
119                    Administrative Closure                                             2                 0                 2                  1   -100%        N/A      -50%      -16%      yes
120                    Exonerated/Within Policy                                            .                1                 0                  3        .     -100%        0%          .     yes
121                    Unfounded                                                          0                 0                 0                  1      0%         0%       N/A       N/A      yes       This category was not in the 2015-2017 data
122                    Open                                                              34                 8                31                 22    -76%       288%      -29%      -10%      yes
123   367 a. 2   UOF   source (in/ext.) force complaints   no    IA          see below         see below         see below         see below
                                                                                                                                                                                                         New data captured in 2018; prior to 2018 Incomplete
                                                                                                                                                                                                         information; no systematic capturing of data through
124                    Internal (CPD)                      no                              .                 .                 .                33          .         .                    .   yes       IA or OPS
                                                                                                                                                                                                         New data captured in 2018; prior to 2018 Incomplete
                                                                                                                                                                                                         information; no systematic capturing of data through
125                    External (non-CPD/Civilian)         no                              .                 .                 .                0           .         .                    .   yes       IA or OPS
                                                                                                                                                                                                         lots of incomplete data (more than half data not
126   367 a. 2   UOF   force type                          yes   IA, IAPro   see below         see below         see below         see below                                                             present) from 2015-2017
127                    Balance Displacement                                               0                 0                 0                  0      0%        0%         0%        0%      yes
128                    Body Force                                                         8                 0                15                  4   -100%       N/A       -73%      -16%      yes
129                    Control Hold-Restraint                                             2                 8                11                  6    300%       38%       -45%       32%      yes
130                    Control Hold-Takedown                                              0                 3                 5                  3     N/A       67%       -40%       N/A      yes
131                    De-Escalation                                                       .                 .                 .                 8        .         .          .         .     yes       This category was new in 2018
132                    Firearm Point                                                       .                 .                 .                 2        .         .          .         .     yes       This category was new in 2018
133                    Firearm                                                             .                 .                 .                 1        .         .          .               yes       This category was new in 2018
134                    Joint Manipulation                                                 1                 2                13                  2    100%      550%       -85%       19%      yes
135                    Tackling/Takedown                                                  0                 0                 5                  4      0%       N/A       -20%       N/A      yes
136                    Taser                                                              1                 0                 6                  4   -100%       N/A       -33%       41%      yes
137                    Verbal/Physical Gestures                                           0                 0                 0                  0      0%        0%         0%       N/A      yes
                       Pressure Point/Pressure Point                                                                                                                                                     This category was in other in 2015 and 2016 and has
138                    Control                                                             .                 .               15                 5       .         .       -67%         .       yes       now been broken out 2017
                                                                                                                                                                                                         This category was in other in 2015 and 2016 and has
139                    Push                                                                .                 .                5                 5       .         .        0%           .      yes       now been broken out for 2017
140                    Other (1-25 instance each)                                         7                10                13                 7      43%       30%       -46%         0%     yes
141                    Unknown/NULL                                                      27                 5                 4                 0     -81%      -20%      -100%      -100%     yes
142   367 a. 2   UOF   geographic area                     yes   IA
143                    District 1                                                         2                 0                 4                  0   -100%       N/A      -100%      -100%     yes
144                    District 2                                                         0                 4                 3                  6     N/A      -25%       100%        N/A     yes
145                    District 3                                                         4                 4                 5                  7      0%       25%        40%        15%     yes
146                    District 4                                                         4                 3                 1                  2    -25%      -67%       100%       -16%     yes
147                    District 5                                                         3                 0                 4                  1   -100%       N/A       -75%       -24%     yes
148                    outside city                                                       0                 0                 0                  0      0%        0%         0%        N/A     yes

                                                                                                     Page 4 of 20
                                                           Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 88 of 104. PageID #: 6221
                                                                                          2018 Measures as of Sept 2019
149                                     Unknown/NULL                                                        10                6                  4                0     -40%     -33%    -100%   -100%    yes
150   367 a. 2   UOF                    demographics of complainant        yes   IA, IAPro
151                                     Black                                                               11                6                 12               11     -45%     100%     -8%       0%    yes
152                                     White                                                                2                2                  5                3       0%     150%    -40%      11%    yes
153                                     Hispanic                                                             0                3                  0                1      N/A    -100%     N/A      N/A    yes
154                                     Asian                                                                0                0                  0                0       0%       0%      0%      N/A    yes
155                                     Other                                                                0                0                  0                0       0%       0%      0%      N/A    yes
156                                     Unknown/NULL                                                        10                6                  4                1     -40%     -33%    -75%     -44%    yes
157
158   367 a.3    ECW usage              # ECW and changes over time        yes   IAPro
                                                                                                                                                                                                                Note: Taser includes when the taser was displayed or
                                                                                                                                                                                                                used. From 2019 onwards, this number will only
159                                     # of ECW                           yes   IAPro                   44                36                   47                27    -18%      31%    -43%     -11%    yes   include when the taser is used
160                                     # of non-ECW UoF                   yes   IAPro                 1267              1174                  971               688     -7%     -17%    -29%     -14%    yes


                                                                                                                                                                                                                In 2015 there were 1311 force types used. In 2016
                                                                                                                                                                                                                there were 1210. This number therefore represents
                                                                                                                                                                                                                the change in non-taser force types between 2015 and
                                                                                                                                                                                                                2016 relative to the change in taser force type; same
161                                     changes compared to UOF            no                                .           -11%                  44%           -33%           .     N/A    -174%        .   yes   calculation used for 2016 to 2017
                                        changes compared to weapon/force
162                                     instrument                         no                                .                 .                 .                 .        .        .       .        .   N/A   Data are not collected in detail to calculate this value
163
164   367 a.4    UOF violating policy   # in violation                     yes   Case Office                9                16                  6                6     78%      -63%      0%     -10%    yes
                                                                                 Case Office,
165   367 a.4    UOF violating policy   force type                         yes   IAPro          see below        see below         see below         see below
166                                     Balance Displacement                                                2                 0                  0                0    -100%       0%       0%   -100%    yes
167                                     Body Force                                                          5                 0                  5                4    -100%      N/A     -20%     -5%    yes
168                                     Control Hold-Restraint                                              0                 7                  6                2      N/A     -14%     -67%     N/A    yes
169                                     Control Hold-Takedown                                               0                 0                  2                3      N/A       0%      50%     N/A    yes
170                                     Joint Manipulation                                                  2                 0                  3                4    -100%      N/A      33%     19%    yes
171                                     Tackling/Takedown                                                   0                 3                  0                0      N/A    -100%       0%      0%    yes
172                                     Taser                                                               0                 3                  1                0      N/A     -67%    -100%      0%    yes
173                                     Verbal/Physical Gestures                                            1                 0                  0                0    -100%       0%      N/A   -100%    yes
174                                     Control                                                              .                 .                 5                1         .        .    -80%        .   yes
175                                     Push                                                                 .                 .                 6                0         .        .   -100%        .   yes
176                                     Other (1-25 instance each)                                          2                13                  5                4     550%     -62%     -20%     19%    yes
177                                     Unknown/NULL                                                        2                 4                  6                2     100%      50%     -67%      0%    yes
                                                                                 Case Office,
178   367 a.4    UOF violating policy   geography                          yes   IAPro          see below        see below         see below         see below                                                  denotes district where incident occurred
179                                     District 1                                                          1                 1                  0                2      0%     -100%      N/A     19%    yes
180                                     District 2                                                          3                 4                  0                2     33%     -100%      N/A    -10%    yes
181                                     District 3                                                          3                 6                  2                1    100%      -67%     -50%    -24%    yes
182                                     District 4                                                          1                 3                  3                1    200%        0%     -67%      0%    yes
183                                     District 5                                                          1                 2                  1                0    100%      -50%    -100%   -100%    yes
184                                     outside city                                                        0                 0                  0                0      0%        0%       0%     N/A    yes
                                                                                 Case Office,
185   367 a.4    UOF violating policy   arrest type                        yes   IAPro          see below        see below         see below         see below
186                                     Violence toward Police Officer                                      0                 2                  2                0      N/A       0%    -100%     N/A    yes
187                                     Violence toward Others                                              3                 2                  0                0     -33%    -100%       0%   -100%    yes
188                                     Damage to Property                                                  4                 0                  0                0    -100%       0%       0%   -100%    yes
189                                     Obstructing Justice                                                 3                 5                 11                7      67%     120%     -36%     24%    yes
190                                     Crisis Intervention                                                 1                 1                  0                0       0%    -100%       0%   -100%    yes
191                                     Drugs/Alcohol                                                       0                 2                  2                1      N/A       0%     -50%     N/A    yes
192                                     Other                                                               4                12                  5                9     200%     -58%      80%     22%    yes



                                                                                                                       Page 5 of 20
                                                              Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 89 of 104. PageID #: 6222
                                                                                             2018 Measures as of Sept 2019
                                                                                                                                                                                                           2015 data mistakenly reported the race of the officer,
                                                                                     Case Office,                                                                                                          not of the subject. This has been corrected in this
193   367 a.4    UOF violating policy   race of subject                        yes   IAPro          see below       see below        see below       see below                                             appendix and in the 2016 report
194                                     Black                                                                   6                6               4               5     0%     -33%    25%      -4%   yes
195                                     White                                                                   1                2               1               1   100%     -50%     0%       0%   yes
196                                     Hispanic                                                                1                1               0               0     0%    -100%    N/A    -100%   yes
197                                     Asian                                                                   0                0               0               0     0%       0%    N/A      N/A   yes
198                                     Other                                                                   0                2               0               0    N/A    -100%     0%      N/A   yes
199                                     Unknown/NULL                                                            0                0               1               6     0%      N/A   500%      N/A   yes
                                                                                                                                                                                                           2015 data mistakenly reported the ethnicity of the
                                                                                     Case Office,                                                                                                          officer, not of the subject. This has been corrected in
200   367 a.4    UOF violating policy   ethnicity of subject                   yes   IAPro          see below       see below        see below       see below                                             this appendix and in the 2016 report
201                                     Hispanic/Latino                                                         1                1               0               0     0%    -100%      0%   -100%   yes
202                                     Non-Hispanic/Latino                                                     7               10               5               6    43%     -50%     20%     -4%   yes
203                                     Unknown/NULL                                                            0                0               1               0     0%      N/A   -100%     N/A
                                                                                                                                                                                                           2015 data mistakenly reported the age of the officer,
                                                                                     Case Office,                                                                                                          not of the subject. This has been corrected in this
204   367 a.4    UOF violating policy   age of subject                         yes   IAPro          see below       see below        see below       see below                                             appendix and in the 2016 report
205                                     under 20 years                                                          3                0               0               1   -100%     N/A     N/A    -24%   yes
206                                     21-29 years                                                             2                3               2               3     50%    -33%     50%     11%   yes
207                                     30-39 years                                                             0                4               2               2     N/A    -50%      0%     N/A   yes
208                                     40-49 years                                                             2                1               1               0    -50%      0%   -100%   -100%   yes
209                                     50-59 years                                                             0                1               0               0     N/A   -100%     N/A     N/A   yes
210                                     60+ years                                                               0                0               0               0      0%      0%      0%     N/A   yes
211                                     Unknown/NULL                                                            1                2               1               0    100%    -50%   -100%   -100%   yes
                                                                                                                                                                                                           2015 data mistakenly reported the gender of the
                                                                                     Case Office,                                                                                                          officer, not of the subject. This has been corrected in
212   367 a.4    UOF violating policy   gender of subject                      yes   IAPro          see below       see below        see below       see below                                             this appendix and in the 2016 report
213                                     Male                                                                    8               11               3               5    38%    -73%      67%   -11%    yes
214                                     Female                                                                  0                0               2               1     0%     N/A     -50%    N/A    yes
215                                     Unknown/NULL                                                            0                0               1               0     0%     N/A    -100%     0%    yes
                                                                                     Case Office,
216   367 a.4    UOF violating policy   condition                              no    IAPro
                                                                                                                                                                                                           No data collected currently; Needs to be collected in
217                                     mental condition                       no                               .                .               .               .       .       .       .       .   N/A   the future
                                                                                                                                                                                                           No data collected currently; Needs to be collected in
218                                     medical condition                      no                               .                .               .               .       .       .       .       .   N/A   the future
                                                                                                                                                                                                           Not collected in baseline, collected in 2016 based on
219                                     drugs/alcohol                          no                               .                6               4               3       .   -33%    -25%        .   yes   11 citizens
                                                                                                                                                                                                           Not collected in baseline, collected in 2016 based on
220                                     Unimpaired                             no                               .                3               1               3       .   -67%    200%        .   yes   11 citizens
                                                                                                                                                                                                           Not collected in baseline, collected in 2016 based on
221                                     Unknown/NULL                           no                               .                2               1               0       .   -50%    -100%       .   yes   11 citizens
                                                                                                                                                                                                           No data collected currently; Needs to be collected in
222                                     presence of disability                 no                               .                .               .               .       .       .       .       .   N/A   the future
223
                                        # of officers with > 1 UOF violating
224   367 a. 5   UOF violating policy   policy                                 yes   Case Office                0               1                0               0    N/A    -100%     0%     N/A    yes
225
                                        force reviews/investigations
226   367 a. 6   UOF violating policy   resulting in                           yes   IA             see below       see below        see below       see below
                                                                                                                                                                                                           Examination of data received shows most of the policy
                                                                                                                                                                                                           deficiencies were administrative/technical (i.e. late
227                                     policy deficiency                                                       5               11               3               1    120%   -73%    -67%     -33%   yes   forms) and not substantive or due to tactics
228                                     training deficiency                                                     2                0               0               0   -100%     0%      0%    -100%   yes
229                                     tactics deficiency                                                      2                5               3               3    150%   -40%      0%      11%   yes
230                                     pending                                                                 0                0               0               2      0%     0%     N/A      N/A   yes

                                                                                                                          Page 6 of 20
                                                              Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 90 of 104. PageID #: 6223
                                                                                             2018 Measures as of Sept 2019
                                                                                                                           in written                                                                                Random sample selected by Monitoring Team and
231    367 a. 7   quality of               investigations                         no                                     . summary                           .               .      .       .      .       .   yes   reviewed to capture the quality of the investigations
                                                                                                                           in written                                                                                Random sample selected by Monitoring Team and
232    367 a. 7   quality of               review                               no                                       . summary                           .               .      .       .      .       .   yes   reviewed to capture the quality of the investigations
                                           # of investigations returned because
233    367 a. 7   quality of               incomplete                                  no   Chief's Office               .                 .                 .               .      .       .              .   no    Data has not been received as of June 2017
234   367 b       addressing individuals in crisis
                                                                                                                                                                                                                     baseline, 2016, 2017, and 2018 aren't comparable.
                                                                                                                                                                                                                     2018: 1346 forms completed (reported quarterly)
                                                                                                                                                                                                                     which is presumed to represent 10% of possible calls.
                                                                                                                                                                                                                     2017: 812 forms completed (which is 10% of total
                                                                                                                                                                                                                     possible mental health calls); data from 11/1/16-
                                                                                                                                                                                                                     11/30/17. 2016: 789 forms completed (which is 10%
                                                                                                                                                                                                                     of total possible mental health calls); data from
                                                                                                                                                                                                                     10/1/15-10/31/16. 2015 Baseline: 1048 forms
                  addressing individuals # calls for service and incidents                                                                                                                                           completed (which is 10% of total possible mental
235    367 b. 1   in crisis              involving an individual in crisis             no   CI Unit                10480             7890              8120             13460    -25%     3%    66%      6%          health calls); data from 1/1/14-9/30/15
                                         Responded to by specialized CIT                                                                                                                                             No data collected currently; Needs to be collected in
236                                      officer                                       no                                .                 .                 .               .      .       .      .       .   N/A   the future
                                                                                                                                                                                                                     No data collected currently; Needs to be collected in
237                                      Responded to by other                         no                                .                 .                 .               .      .       .      .       .   N/A   the future
                  addressing individuals
238    367 b. 1   in crisis              Direction of individuals in crisis            no                    see below       see below         see below         see below

                                                                                                                                                                                                                     SUBJECT DISPOSITION (pink slipped or voluntarily to
                                                                                                                                                                                                                     SVCH, private hospital ER, referred to mental health
                                                                                                                                                                                                                     treatment, handled by EMS); 0 referrals to mental
239                                        directed to healthcare system                                            1009                 672           1012              1489    -33%    51%     47%    10%    yes   health treatment in 2016; 19 referrals in 2015
240                                        directed to judicial system                                                12                   2              8                 7    -83%   300%    -13%   -13%    yes   # arrested

                                                                                                                                                                                                                     other, complaint unfounded requiring no police action,
                                                                                                                                                                                                                     subject stabilized; 0 complaint unfounded requiring no
241                                        direction other                                                           230                   7                 0             0     -97%   -100%     0%   -100%   yes   police action, subject stabilized in 2016; 18 in 2015
242                                        rate - directed to healthcare system                                     81%                  99%               99%          100%      22%      1%     0%      5%   yes
243                                        rate - directed to judicial system                                        1%                   0%                1%            0%     -69%    167%   -40%    -16%   yes
244                                        rate - direction other                                                   18%                   1%                0%            0%     -94%   -100%     0%   -100%   yes
245
                  addressing individuals
246    367 b. 2   in crisis              # of UOF on individuals in crisis                                            14                   .                 .               .      .       .      .       .         2015 data -"Use of non-deadly force report made"
247                                      type of force used                                                             .                  .                 .               .      .       .      .       .         poor data
248                                      Balance Displacement                                                           .                  .                 .               .      .       .      .       .         poor data
249                                      Body Force                                                                     .                  .                 .               .      .       .      .       .         poor data
250                                      Control Hold-Restraint                                                      166                   .                 .               .      .       .      .       .         2015 data - "handcuffs"
251                                      Control Hold-Takedown                                                          .                  .                 .               .      .       .      .       .         poor data
252                                      Joint Manipulation                                                             .                  .                 .               .      .       .      .       .         poor data
253                                      Tackling/Takedown                                                              .                  .                 .               .      .       .      .       .         poor data
254                                      Taser                                                                         5                   .                 .               .      .       .      .       .         2015 data - "taser stun"
255                                      Verbal/Physical Gestures                                                       .                  .                 .               .      .       .      .       .         poor data
256                                      Other (1-25 instance each)                                                   40                   .                 .               .      .       .      .       .         2015 data -"other, fired, OC pepper spray"
257                                      Unknown/NULL                                                                186                   .                 .               .      .       .      .       .         2015 data -"no response reported"
                  addressing individuals
258    367 b. 2   in crisis              reason for interaction
259                                      # subject armed/not armed                                                       .                 .                 .               .      .       .      .       .
260                                      weapon type                                                                     .                 .                 .               .      .       .      .       .
261                                      resistance offered                                                              .                 .                 .               .      .       .      .       .




                                                                                                                                   Page 7 of 20
                                                            Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 91 of 104. PageID #: 6224
                                                                                           2018 Measures as of Sept 2019
                                                                                                                                                           809 CIT calls had a verbal de-escalation response from
                                         description of attempts to de-                                                                                    officers in 2015; 578 calls had a verbal de-escalation
262                                      escalate                                               .          .       .   .     .      .        .   .         response from officers in 2016
263   367 c       stop, search, arrest
                                         # of investigatory stop, search,                                                                                  No data collected currently; Needs to be collected in
264    367 c. 1   stop, search, arrest   arrest                               no   Compliance   .          .       .   .     .      .        .   .   N/A   the future
265                                      # of investigatory stops                               .          .       .   .     .      .        .   .
266                                      # of investigatory searches                            .          .       .   .     .      .        .   .
267                                      # of investigatory arrests                             .          .       .   .     .      .        .   .
                                         % of investigatory stop, search,                                                                                  No data collected currently; Needs to be collected in
268    367 c. 1   stop, search, arrest   arrest                                                                                                      N/A   the future
                                         # investigatory stops/# summons or
269                                      arrest                                                 .          .       .   .     .      .        .   .
                                         # investigatory searches/#
270                                      summons or arrest                                      .          .       .   .     .      .        .   .
                                                                                                                                                           No data collected currently; Needs to be collected in
271    367 c. 1   stop, search, arrest   District                             no                                                                     N/A   the future
272                                      District 1                                             .          .       .   .     .      .        .   .
273                                      District 2                                             .          .       .   .     .      .        .   .
274                                      District 3                                             .          .       .   .     .      .        .   .
275                                      District 4                                             .          .       .   .     .      .        .   .
276                                      District 5                                             .          .       .   .     .      .        .   .
277                                      outside city                                           .          .       .   .     .      .        .   .
                                                                                                                                                           No data collected currently; Needs to be collected in
278    367 c. 1   stop, search, arrest   Arrest type                          no                                                                     N/A   the future
279                                      Violence toward Police Officer                         .          .       .   .     .      .        .   .
280                                      Violence toward Others                                 .          .       .   .     .      .        .   .
281                                      Damage to Property                                     .          .       .   .     .      .        .   .
282                                      Obstructing Justice                                    .          .       .   .     .      .        .   .
283                                      Crisis Intervention                                    .          .       .   .     .      .        .   .
284                                      Drugs/Alcohol                                          .          .       .   .     .      .        .   .
285                                      Other                                                  .          .       .   .     .      .        .   .
                                                                                                                                                           No data collected currently; Needs to be collected in
286    367 c. 1   stop, search, arrest   Actual or perceived age              no                                                                     N/A   the future
287                                      17 and under (juveniles)                               .          .       .   .     .      .        .   .
288                                      18-29 years                                            .          .       .   .     .      .        .   .
289                                      30-39 years                                            .          .       .   .     .      .        .   .
290                                      40-49 years                                            .          .       .   .     .      .        .   .
291                                      50-59 years                                            .          .       .   .     .      .        .   .
292                                      60+ years                                              .          .       .   .     .      .        .   .
293                                      Unknown/NULL                                           .          .       .   .     .      .        .   .
                                                                                                                                                           No data collected currently; Needs to be collected in
294    367 c. 1   stop, search, arrest   race                                 no                                                                     N/A   the future
295                                      Black                                                  .          .       .   .     .      .        .   .
296                                      White                                                  .          .       .   .     .      .        .   .
297                                      Hispanic                                               .          .       .   .     .      .        .   .
298                                      Asian                                                  .          .       .   .     .      .        .   .
299                                      Other                                                  .          .       .   .     .      .        .   .
300                                      Unknown/NULL                                           .          .       .   .     .      .        .   .
                                                                                                                                                           No data collected currently; Needs to be collected in
301    367 c. 1   stop, search, arrest   ethnicity                            no                                                                     N/A   the future
302                                      Hispanic/Latino                                        .          .       .   .     .      .        .   .
303                                      Non-Hispanic/Latino                                    .          .       .   .     .      .        .   .
304                                      Unknown/NULL                                           .          .       .   .     .      .        .   .
                                                                                                                                                           No data collected currently; Needs to be collected in
305    367 c. 1   stop, search, arrest   gender                               no                .                                                    N/A   the future
306                                      Male                                                   .          .       .   .     .      .        .   .
                                                                                                    Page 8 of 20
                                                            Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 92 of 104. PageID #: 6225
                                                                                           2018 Measures as of Sept 2019
307                                      Female                                             .           .       .     .      .      .        .   .
308                                      Unknown/NULL                                       .           .       .     .      .      .        .   .
309
                 documentable
                 reasonable suspicion to
                 stop and probable                                                                                                                         No data collected currently; Needs to be collected in
310   367 c. 2   cause search            actual or perceived race              no                                                                    N/A   the future
311                                      Black                                              .           .       .     .      .      .        .   .
312                                      White                                              .           .       .     .      .      .        .   .
313                                      Hispanic                                           .           .       .     .      .      .        .   .
314                                      Asian                                              .           .       .     .      .      .        .   .
315                                      Other                                              .           .       .     .      .      .        .   .
316                                      Unknown/NULL                                       .           .       .     .      .      .        .   .
                 documentable
                 reasonable suspicion to
                 stop and probable                                                                                                                         No data collected currently; Needs to be collected in
317   367 c. 2   cause search            actual or perceived ethnicity         no                                                                    N/A   the future
318                                      Hispanic/Latino                                    .           .       .     .      .      .        .   .
319                                      Non-Hispanic/Latino                                .           .       .     .      .      .        .   .
320                                      Unknown/NULL                                       .           .       .     .      .      .        .   .
                 documentable
                 reasonable suspicion to
                 stop and probable                                                                                                                         No data collected currently; Needs to be collected in
321   367 c. 2   cause search            actual or perceived gender            no           .                                                        N/A   the future
322                                      Male                                               .           .       .     .      .      .        .   .
323                                      Female                                             .           .       .     .      .      .        .   .
324                                      Unknown/NULL                                       .           .       .     .      .      .        .   .
                 documentable
                 reasonable suspicion to
                 stop and probable                                                                                                                         No data collected currently; Needs to be collected in
325   367 c. 2   cause search            actual or perceived age               no                                                                    N/A   the future
326                                      17 and under (juveniles)                           .           .       .     .      .      .        .   .
327                                      18-29 years                                        .           .       .     .      .      .        .   .
328                                      30-39 years                                        .           .       .     .      .      .        .   .
329                                      40-49 years                                        .           .       .     .      .      .        .   .
330                                      50-59 years                                        .           .       .     .      .      .        .   .
331                                      60+ years                                          .           .       .     .      .      .        .   .
332                                      Unknown/NULL                                       .           .       .     .      .      .        .   .
333
                 searches finding                                                                                                                          No data collected currently; Needs to be collected in
334   367 c. 3   contraband              # of searches finding contraband      no                                                                          the future
                 searches finding        # of searches finding contraband by                                                                               No data collected currently; Needs to be collected in
335   367 c. 3   contraband              district                              no                                                                    N/A   the future
336                                      District 1                                         .           .       .     .      .      .        .   .
337                                      District 2                                         .           .       .     .      .      .        .   .
338                                      District 3                                         .           .       .     .      .      .        .   .
339                                      District 4                                         .           .       .     .      .      .        .   .
340                                      District 5                                         .           .       .     .      .      .        .   .
341                                      outside city                                       .           .       .     .      .      .        .   .
                 searches finding                                                                                                                          No data collected currently; Needs to be collected in
342   367 c. 3   contraband              Arrest type                           no                                                                    N/A   the future
343                                      Violence toward Police Officer                     .           .       .     .      .      .        .   .
344                                      Violence toward Others                             .           .       .     .      .      .        .   .
345                                      Damage to Property                                 .           .       .     .      .      .        .   .
346                                      Obstructing Justice                                .           .       .     .      .      .        .   .
347                                      Crisis Intervention                                .           .       .     .      .      .        .   .
348                                      Drugs/Alcohol                                      .           .       .     .      .      .        .   .

                                                                                                 Page 9 of 20
                                                            Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 93 of 104. PageID #: 6226
                                                                                           2018 Measures as of Sept 2019
349                                      Other                                                    .          .          .     .       .       .       .      .
                  searches finding                                                                                                                                      No data collected currently; Needs to be collected in
350    367 c. 3   contraband             actual or perceived race            no                                                                                  N/A    the future
351                                      Black                                                    .          .          .     .       .       .       .      .
352                                      White                                                    .          .          .     .       .       .       .      .
353                                      Hispanic                                                 .          .          .     .       .       .       .      .
354                                      Asian                                                    .          .          .     .       .       .       .      .
355                                      Other                                                    .          .          .     .       .       .       .      .
356                                      Unknown/NULL                                             .          .          .     .       .       .       .      .
                  searches finding                                                                                                                                      No data collected currently; Needs to be collected in
357    367 c. 3   contraband             actual or perceived ethnicity       no                                                                                  N/A    the future
358                                      Hispanic/Latino                                          .          .          .     .       .       .       .      .
359                                      Non-Hispanic/Latino                                      .          .          .     .       .       .       .      .
360                                      Unknown/NULL                                             .          .          .     .       .       .       .      .
                  searches finding                                                                                                                                      No data collected currently; Needs to be collected in
361    367 c. 3   contraband             actual or perceived gender          no                   .                                                              N/A    the future
362                                      Male                                                     .          .          .     .       .       .       .      .
363                                      Female                                                   .          .          .     .       .       .       .      .
364                                      Unknown/NULL                                             .          .          .     .       .       .       .      .
                  searches finding                                                                                                                                      No data collected currently; Needs to be collected in
365    367 c. 3   contraband             actual or perceived age             no                                                                                  N/A    the future
366                                      17 and under (juveniles)                                 .          .          .     .       .       .       .      .
367                                      18-29 years                                              .          .          .     .       .       .       .      .
368                                      30-39 years                                              .          .          .     .       .       .       .      .
369                                      40-49 years                                              .          .          .     .       .       .       .      .
370                                      50-59 years                                              .          .          .     .       .       .       .      .
371                                      60+ years                                                .          .          .     .       .       .       .      .
372                                      Unknown/NULL                                             .          .          .     .       .       .       .      .
373   367 d       bias free policing & community engagement
                  bias free policing &
                  community                                                        District
374    367 d.1    engagement             # of community partnerships         yes   Commanders   57         66         135   133   16%     105%      -1%   24%
                                                                                                                                                                        baseline data not received for District 1; 2017 data for
                                                                                                                                                                        District 1 overestimated. Included one-off events that
375                                      District 1                                               .        13         58    32        .   346%     -45%      .   yes    were not necessarily partnerships
376                                      District 2                                             10         13         13    13     30%      0%       0%    7%    yes
377                                      District 3                                             11           .        12    13        .       .      8%    4%    yes    2016 data not received for District 3
378                                      District 4                                             22         28         40    58     27%     43%      45%   27%    yes
379                                      District 5                                             14         12         12    17    -14%      0%      42%    5%    yes
                  bias free policing &
                  community              # of community partnerships               District                                                                             represents partnerships specifically with youth,
380    367 d. 1   engagement             w/youth                             yes   Commanders   14         17         30    57    50%     -33%     90%    42%           although youth may be included in other partnerships
                                                                                                                                                                        baseline data not received for District 1; 2017 data for
                                                                                                                                                                        District 1 overestimated. Included one-off events that
381                                      District 1                                               .         3          9    14       .    200%      56%      .   yes    were not necessarily partnerships
382                                      District 2                                              4          4          4     9     0%       0%     125%   22%    yes
383                                      District 3                                              2           .         2     2       .        .      0%    0%    yes    2016 data not received for District 3
384                                      District 4                                              7          9         14    19    29%      56%      36%   28%    yes
385                                      District 5                                              1          1          1    13     0%       0%    1200%   90%    yes
                  bias free policing &
                  community                                                        District
386    367 d. 1   engagement             variety of community partnerships   yes   Commanders
                                                                                                                                                                         Can be calculated once adequate data for all Districts
387                                      District 1                                               .          .          .     .       .       .       .      .         . has been received
                                                                                                                                                                         Can be calculated once adequate data for all Districts
388                                      District 2                                               .          .          .     .       .       .       .      .         . has been received


                                                                                                      Page 10 of 20
                                                              Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 94 of 104. PageID #: 6227
                                                                                             2018 Measures as of Sept 2019
                                                                                                                                                                                                                       Can be calculated once adequate data for all Districts
389                                      District 3                                                                    .                 .                 .                 .       .      .       .      .         . has been received
                                                                                                                                                                                                                       Can be calculated once adequate data for all Districts
390                                      District 4                                                                    .                 .                 .                 .       .      .       .      .         . has been received
                                                                                                                                                                                                                       Can be calculated once adequate data for all Districts
391                                      District 5                                                                    .                 .                 .                 .       .      .       .      .         . has been received
392
                  bias free policing &
                  community                                                             Homicide
393    367 d.2    engagement             homicide clearance rate                  yes   Unit                     56%                   51%               50%               52%    -9%     -2%    3%      -2%   yes
                  bias free policing &
                  community
394    367 d.2    engagement             # of homicides                           yes                             127                  139               130               120    9%      -6%     -8%   -1%    yes
395                                      # of homicides solved                                                     71                   71                65                62    0%      -8%    -5%    -3%    yes
396                                      # of homicides unsolved                                                   56                   68                65                58   21%      -4%   -11%     1%    yes
                  bias free policing &
                  community
397    367 d.2    engagement             Type of homicide                         yes                     see below        see below         see below         see below
398                                      # of domestic violence homicides                                          12                   18                 6                 6   50%     -67%     0%    -16%   yes
                                         # of non-domestic violence                                               115                  121               124               114                                 yes
399                                                                                                                                                                               5%       2%    -8%      0%
                                         homicides
                  bias free policing &
                  community
400    367 d.2    engagement             Homicide victims                         yes                     see below        see below         see below         see below
401                                      Adult male victims                                                           95               110               102                88    16%     -7%   -14%    -2%    yes
402                                      Adult female victims                                                         23                18                12                18   -22%    -33%    50%    -6%    yes
403                                      Juvenile male victims                                                         7                 7                11                 5     0%     57%   -55%    -8%    yes
404                                      Juvenile female victims                                                       2                 2                 2                 2     0%      0%     0%     0%    yes
405                                      unknown                                                          .                .                               3                 7       .    N/A   133%       .   yes
406
                  bias free policing &
                  community              # civilian complaints for
407    367 d.3    engagement             discrimination                           no    OPS                            .                 .                 .                 .       .      .       .      .
                  bias free policing &
                  community              disposition of discrimination
408    367 d.3    engagement             complaints                               no    OPS                            .                 .                 .                 .       .      .       .      .
                  bias free policing &
                  community
409    367 d.3    engagement             analysis of biennial survey              yes   ISA hired                                                                                                                     results are in a separate document
410   367 e       recruitment measures
                                                                                        City Hall Civil                                                                                                               2018 data are only from tests taken in 2018 and
                                                                                        Service                                                                                                                       includes officers with start dates in 2019; 2017 data
                                                                                        Commission                                                                                                                    are from the 2017 test although those hired include
411    367 e. 1   recruitment measures   applicants                               yes   (CSC)                    1410              1459              1180              2260        3%    -19%   92%     13%    yes    applicants from the 2016 list
                                                                                                                                                                                                                      Category captured in data: "Name has been certified.
                                                                                                                                                                                                                      Candidates are being vetted for the next Academy"
                                                                                                                                                                                                                      (category 11) and "hired/currently in the academy"
                                                                                                                                                                                                                      (category 4) or Not Hired; Left on Eligible List
                                                                                                                                                                                                                      (category 15); declined offer (16); received offer but
412                                      # of qualified recruit applicants                                        191                  151               359               492   -21%    138%   37%     27%    yes    deferred (17)
                                                                                                                                                                                                                      These are applicants who failed somewhere in the
413                                      # of not qualified recruit applicants                                   1219              1308                  821           1768       7%     -37%   115%    10%    yes    process
414    367 e. 1   recruitment measures   applicants by race                       yes                     see below    see below             see below         see below
415                                                                  White (W)                                     781                 693               526               984   -11%    -24%    87%     6%    yes
416                                                                   Black (B)                                    409                 518               440               891    27%    -15%   103%    21%    yes
417                                                                   Asian (A)                                     13                  11                12                23   -15%      9%    92%    15%    yes
418                                                                Hispanic (H)                                    154                 148               127               204    -4%    -14%    61%     7%    yes

                                                                                                                                Page 11 of 20
                                                            Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 95 of 104. PageID #: 6228
                                                                                           2018 Measures as of Sept 2019
419                                                                  Other (O)                                       44                85                 36                139      93%   -58%    286%    33%     yes
420                                                                         AI                                        3                 4                 12                  6      33%   200%    -50%    19%     yes
421                                                                 No Data (.)                                       6                 0                 27                 13    -100%    N/A    -52%    21%     yes
422   367 e. 1   recruitment measures   applicants by gender                       yes                   see below    see below     see below     see below
423                                                                     Males                                    1120          1163           873          1621                      4%    -25%     86%    10%     yes
424                                                                   Females                                     290           296           298           629                      2%      1%    111%    21%     yes
425                                                                  Unknown                                        0             0             9            10                      0%     N/A     11%    N/A
426
                                                                                         Civil Service
427   367 e. 2   recruitment measures   Where applicants heard of job              no    Commission      see below        see below          see below          see below                                          yes   No data on recruitment activities in baseline
428                                                            City Website                                           .               40%                54%                52%        .     36%     -3%       .   yes
429                                                                   Friend                                          .               26%                 0%                 0%        .   -100%      0%       .   yes
430                                                  Google or other search                                           .               19%                 3%                 0%        .    -85%   -100%       .   yes
431                                                                    Other                                          .               14%                14%                17%        .     -1%     24%       .   yes
432                                                                 Bulletin                                          .                2%                 0%                 4%        .    -69%    702%       .   yes
433                                                         Word of mouth                                             .                0%                19%                16%        .     N/A    -15%       .   yes
434                                                            Social media                                           .                0%                 6%                 6%        .     N/A      3%       .   yes
435                                                     Article or blog post                                          .                0%                 0%                 0%        .      0%      0%       .   yes
436                                                         Advertisement                                             .                0%                 4%                 4%        .     N/A     10%       .   yes
                                                                                         Civil Service
437   367 e. 2   recruitment measures   Recruitment Activity                       no    Commission      see below        see below          see below                                                             yes   No data on recruitment activities in baseline
438                                                               Billboards                                          .              9                 23                  0           .    156%   -100%       .   yes
439                                                  Billboard Impressions                                            .         538043            1077439                  0           .    100%   -100%       .   yes
440                                            Regional Transit Bus Posters                                           .             20                  0                  0           .   -100%      0%       .   yes
441                                        Regional Transit Stations Posters                                          .             24                 22                  0           .     -8%   -100%       .   yes
442                                         Mobile/digital video banner Ads                                           .          50000              20000             200000           .    -60%    900%       .   yes
443                                      Facebook, Twitter, Instagram Posts                                           .              8                  8                 20           .      0%    150%       .   yes
444                                                    Blog posts/Websites                                            .             60                 90                260           .     50%    189%       .   yes
                                                                                                                                                                                                                         New item CPD collects that has been added to 2017
445                                              Social Media Viewers/Likes        no                                 .                  .         714547             117925           .       .   -83%        .   yes   but not specified in Consent Decree
                                                                                                                                                                                                                         New item CPD collects that has been added to 2017
446                                                       Social Media Shares      no                                 .                  .           1278                      .       .       .       .       .   yes   but not specified in Consent Decree
447                                                       Radio Station Spots                                         .                 4               4                     7        .     0%     75%        .   yes
448                                                                Television                                         .                 0               0                     1        .     0%     N/A        .   yes
                                                                                         Civil Service
449   367 e. 2   recruitment measures   # of Recruitment Partnerships              no    Commission                   .                17                 19                 44        .    12%    132%        .   yes   No data on recruitment activities in baseline
450                                                                All Races                                          .                 8                 15                 32        .    88%    113%        .   yes
451                                                                    Black                                          .                 7                  3                  9        .   -57%    200%        .   yes
452                                                                Hispanic                                           .                 2                  1                  2        .   -50%    100%        .   yes
453                                                                    Other                                          .                  .                  .                 1        .       .       .       .   yes   New category added (Arab American)in 2018
454
                                                                                                                                                                                                                         Same number as above (# of non-qualified applicants);
                                                                                         City Hall Civil                                                                                                                 considered anyone who is NOT hired (category 4) and
                                        # of applicants who failed initial               Service                                                                                                                         anyone whose name has NOT been certified (category
455   367 e. 3   recruitment measures   screening                                  yes   Commission               1219             1294             821            1768              6%    -37%    115%    10%     yes   11)
                                                                                         City Hall Civil
                                                                                         Service
456   367 e. 3   recruitment measures   reason for failures                        yes   Commission see below           see below       see below       see below
457                                                    1- Application Rejected                                        .             339             282             390                .   -17%     38%        .   yes   Application rejected - Not collected in 2015
458                                                        2-Failed agility test                                   166              119             101             100            -28%    -15%     -1%    -12%    yes
459                                            3-No show for the Agility test                                       85              113              90             165             33%    -20%     83%     18%    yes
                                                                                                         N/A to
                                                                                                         reason for     N/A to reason N/A to reason N/A to reason
460                                      4-Hired / Currently in the Academy                              failures       for failures    for failures    for failures                N/A      N/A    N/A     N/A    yes
461                                           5-No response to certification                                       183               58               0              90            -68%    -100%    N/A    -16%    yes



                                                                                                                               Page 12 of 20
                                                            Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 96 of 104. PageID #: 6229
                                                                                           2018 Measures as of Sept 2019
                                                                                                                                                                                                                       The 2017 list reported no one who was passed over,
                                                                                                                                                                                                                       however, the 2016 list was used to hire the 2017 class
462                                                               6-Passed over                                       13                8                 0                108    -38%   -100%     N/A    70%    yes   and 47 were passed over
                                                                                                                                                                                                                       The 2017 list reported no one who was removed for
                                                                                                                                                                                                                       background reasons, however, the 2016 list was used
                                                  7-Removed for background                                                                                                                                             to hire the 2017 class and 6 were removed for
463                                                               reason(s)                                           66               39                 0                 15    -41%   -100%     N/A   -31%    yes   background reasons
                                                                                                                                                                                                                       8 (no show for psych) and 13 (no PHS) are merged in
                                                                                                                                                                                                                       2016 data; The 2017 list reported no one was a no
                                             8-No show for the Psychological                                                                                                                                           show, however, the 2016 list was used to hire the
464                                                                   Exam                                            1                  .                0                  4       .       .     N/A    41%    yes   2017 class and 1 was a no show
                                                                                                                                                                                                                       The 2017 list reported 4 people who were no longer
                                                                                                                                                                                                                       interested, however, the 2016 list was used to hire the
465                                                   9-No longer interested                                          19                26                4                62     37%     -85%   1450%    34%    yes   2017 class and 10 were no longer interested
466                                                              10-Waived                                            17               102               10                61    500%     -90%    510%    38%    yes
                                                11-Name has been certified.                               N/A to
                                          Candidates are being vetted for the                             reason for   N/A to reason N/A to reason N/A to reason
467                                                           next Academy                                failures     for failures    for failures    for failures               N/A     N/A     N/A     N/A    yes
468                                                  12-No show for the test                                       394             263             244             566           -33%     -7%    132%     9%     yes
                                            13-Did not submit their Personal
469                                                       History Statement                                        240                   4                0                  0   -98%    -100%     0%    -100%   yes
470                                                        14-Failed the test                                       35                 223               90                194   537%     -60%   116%      53%   yes
                                                                                        City Hall Civil
                                                                                        Service
471   367 e. 3   recruitment measures   recruit failures by race                  yes   Commission see below    see below                    see below         see below
472                                                        White (W) Failures                               658                        594               323               742    -10%   -46%    130%      3%    yes
473                                                          Black (B) Failures                             375                        492               341               733     31%   -31%    115%     18%    yes
474                                                         Asian (A) Failures                               12                          9                 8                17    -25%   -11%    113%      9%    yes
475                                                      Hispanic (H) Failures                              128                        133                90               159      4%   -32%     77%      6%    yes
476                                                         Other (O) Failures                               41                         76                32               106     85%   -58%    231%     27%    yes
477                                            Native American (AI) Failures                                  1                          4                 8                 3    300%   100%    -63%     32%    yes
478                                                        No Data (.) Failures                               4                          0                19                 8   -100%    N/A    -58%     19%    yes
                                                                                        City Hall Civil
                                                                                        Service
479   367 e. 3   recruitment measures   recruit failures by ethnicity             yes   Commission see below    see below                    see below         see below
                                                                                                                                                                                                                       It is unclear whether this information is captured
480                                                       Hispanic/Latino (H)                                     128               133                   90            159        4%    -32%     77%      6%    yes   adequately
481                                                      Non-Hispanic/Latino                                     1091              1161                  731           1609        6%    -37%    120%     10%    yes
                                                                                        City Hall Civil
                                                                                        Service
482   367 e. 3   recruitment measures   recruit failures by gender                yes   Commission see below     see below      see below      see below
483                                                             Male Failures                               971           1032            592           1274                       6%    -43%    115%      7%    yes
484                                                           Female Failures                               248            277            224            489                      12%    -19%    118%     18%    yes
485                                                          unknown gender                                    .              .             5              5                         .       .     0%        .   yes   unknown not captured in 2015 or 2016
                                                                                        City Hall Civil
                                        recruit failures by self identified             Service                                                                                                                        Only have data on veterans; No data collected
486                                     disability                                no    Commission             .              .              .              .                        .       .       .       .   N/A   currently; Needs to be collected in the future
487
                                                                                        City Hall Civil
                                        # of applicants with fluency in other           Service                                                                                                                        No data collected currently; Needs to be collected in
488   367 e. 4   recruitment measures   language                                  no    Commission                     .                 .                 .                 .       .       .       .       .   N/A   the future
                                                                                                                                                                                                                       No data collected currently; Needs to be collected in
489                                     list of languages spoken by recruits      no                                   .                 .                 .                 .       .       .       .       .   N/A   the future
490
                                                                                        City Hall Civil
                                                                                        Service
491   367 e. 5   recruitment measures   # of lateral candidates                   yes   Commission                    0                210               94                  0    N/A     -55%   -100%    N/A    yes   The Division did not recruit laterals in 2015 or 2018
492   367 e. 5   recruitment measures   laterals by race                          yes                     see below        see below         see below         see below                                         yes   The Division did not recruit laterals in 2015 or 2018

                                                                                                                                Page 13 of 20
                                                            Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 97 of 104. PageID #: 6230
                                                                                           2018 Measures as of Sept 2019
493                                                                  White (W)                                            0               116                37                0   N/A    -68%   -100%    0%    yes
494                                                                   Black (B)                                           0                57                37                0   N/A    -35%   -100%    0%    yes
495                                                                   Asian (A)                                           0                 1                 1                0   N/A      0%   -100%    0%    yes
496                                                                Hispanic (H)                                           0                18                 7                0   N/A    -61%   -100%    0%    yes
497                                                                   Other (O)                                           0                17                 9                0   N/A    -47%   -100%    0%    yes
498                                                                          AI                                           0                 0                 1                0   N/A     N/A   -100%    0%    yes
499                                                                 No Data (.)                                           0                 1                 2                0   N/A    100%   -100%    0%    yes
500   367 e. 5   recruitment measures   ethnicity                                        yes                 see below        see below         see below         see below                                     yes   The Division did not recruit laterals in 2015 or 2018
501                                                             Hispanic/Latino                                           0                18                 7                0   N/A    -61%   -100%    0%    yes
502                                                       Non-Hispanic/Latino                                             0               192                87                0   N/A    -55%   -100%    0%    yes
503   367 e. 5   recruitment measures   laterals by gender                               yes                 see below        see below         see below         see below                                           The Division did not recruit laterals in 2015 or 2018
504                                                                       Male                                            0               174                74                0   N/A    -57%   -100%    0%    yes
505                                                                     Female                                            0                35                19                0   N/A    -46%   -100%    0%    yes
506                                                                   unknown                                             0                 0                 1                0    0%     N/A   -100%    0%    yes
507   367 e. 5   recruitment measures   Other information on laterals                    yes                 see below        see below         see below         see below                                           The Division did not recruit laterals in 2015 or 2018
508                                     laterals with self identified disability                                          0                 0                0                 0    0%      0%      0%    0%    yes
509                                            list of laterals former agencies                                           0                39                5                 0   N/A    -87%   -100%    0%    yes   represents the number of PDs laterals worked for
                                                                                                                                                                                                                      represents the number of years in which laterals
510                                            list of laterals years of service                                         0                166               12                0    N/A    -93%   -100%    0%    yes   worked for other PDs
511
                                                                                                City Hall Civil
                                                                                                Service
512   367 e. 6   recruitment measures   applicant qualifications                   yes          Commission see below          see below         see below         see below
                                                                                                                                                                                                                      This category captures those who attended college for
                                                                                                                                                                                                                      2+ years, but did not obtain a BA degree (includes
513                                     # applicants with 2+ years college               yes                         455                  802               649           1172     76%    -19%    81%    27%    yes   those with associates degrees)
514                                     # applicants with college degree                 yes                         240                  247               189            370      3%    -23%    96%    11%    yes
                                                                                                                                                                                                                      No data collected currently; only have 180+days;
515                                     # applicants with 2+ years military              no                               .                 .                 .                .      .      .       .      .   yes   Needs to be collected in the future
                                                                                                                                                                                                                      New item CPD collects that has been added to baseline
516                                     # applicants with 180+ days military        yes (new)                        161                  89                55                91   -45%   -38%    65%    -13%   yes   but not specified in Consent Decree
                                                                                                                                                                                                                      New item CPD collects that has been added to baseline
                                                                                                                                                                                                                      but not specified in Consent Decree; misreported in
517                                     disabled veterans                           yes (new)                            14                2                 3                2    -86%   50%     -33%   -39%   yes   2015 (was reported as 1235)
518
                                                                                                City Hall Civil
                                        pass/fail rate in each phase of pre-                    Service
519   367 e. 7   recruitment measures   employment process                               yes    Commission see below   see below     see below     see below                                                          pass calculated
520                                                        2-Failed agility test                                86.38%        90.24%        87.70%        94.34%                    4%     -3%     8%     2%    yes   pass rate calculated
521                                            3-No show for the Agility test                                   93.03%        90.73%        89.04%        90.67%                   -2%     -2%     2%    -1%    yes   pass rate calculated
522                                      4-Hired / Currently in the Academy                                        N/A           N/A           N/A           N/A                   N/A     N/A    N/A    N/A    yes   pass rate calculated
523                                            5-No response to certification                                   84.99%        95.24%      100.00%         94.91%                   12%      5%    -5%     3%    yes   pass rate calculated
524                                                             6-Passed over                                   98.93%        99.34%      100.00%         93.89%                    0%      1%    -6%    -1%    yes   pass rate calculated
525                                               7-Removed for background                                      94.59%        96.80%      100.00%         99.15%                    2%      3%    -1%     1%    yes   pass rate calculated
526                                          8-No show for the Psychological                                    99.92%           N/A      100.00%         99.77%                   N/A     N/A     0%     0%    yes   pass rate calculated; merged with no PHS
527                                                     9-No longer interested                                  98.44%        97.87%        99.51%        96.49%                   -1%      2%    -3%     0%    yes   pass rate calculated
528                                                                10-Waived                                    98.61%        91.63%        98.78%        96.55%                   -7%      8%    -2%    -1%    yes   pass rate calculated
                                          Candidates are being vetted for the
529                                                             next Academy                                        N/A                N/A               N/A               N/A     N/A     N/A    N/A    N/A    yes   pass rate calculated
530                                                   12-No show for the test                                    67.68%             78.42%            70.28%            67.99%     16%    -10%    -3%     0%    yes   pass rate calculated
                                            13-Did not submit their Personal
531                                                         History Statement                                    80.31%             99.67%           100.00%           100.00%      24%    0%      0%     6%    yes   pass rate calculated
532                                                          14-Failed the test                                  97.13%             81.71%            89.04%            89.03%     -16%    9%      0%    -2%    yes   pass rate calculated
                                                                                                City Hall Civil
                                                                                                Service
533   367 e. 7   recruitment measures   pass/fail rate by race                           yes    Commission see below    see below     see below     see below
534                                                       White (W) pass rate                                   15.75%         14.29%        38.59%        24.59%                   -9%   170%   -36%    12%    yes   pass rate calculated
535                                                        Black (B) pass rate                                    8.31%         5.02%        22.50%        17.73%                  -40%   348%   -21%    21%    yes   pass rate calculated

                                                                                                                                   Page 14 of 20
                                                             Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 98 of 104. PageID #: 6231
                                                                                            2018 Measures as of Sept 2019
536                                                        Asian (A) pass rate                                  7.69%            18.18%           33.33%           26.09%       136%     83%    -22%   36%    yes    pass rate calculated
537                                                     Hispanic (H) pass rate                                 16.88%            10.14%           29.13%           22.06%       -40%    187%    -24%    7%    yes    pass rate calculated
538                                                        Other (O) pass rate                                  6.82%            10.59%           11.11%           23.74%        55%      5%    114%   37%    yes    pass rate calculated
539                                                               AI pass rate                                 66.67%             0.00%           33.33%           50.00%      -100%     N/A     50%   -7%    yes    pass rate calculated
540                                                      No Data (.) pass rate                                 33.33%                  .          29.63%           38.46%           .       .    30%    4%    yes    pass rate calculated
                                                                                             City Hall Civil
                                                                                             Service
541   367 e. 7   recruitment measures   pass/fail rate by ethnicity                yes       Commission see below    see below      see below      see below
542                                            Hispanic/Latino (H) pass rate                                 16.88%         10.14%         29.13%         22.06%                -40%    187%    -24%    7%    yes    pass rate calculated
543                                           Non-Hispanic/Latino pass rate                                  13.14%         11.44%         30.58%         30.10%                -13%    167%     -2%   23%    yes    pass rate calculated
                                                                                             City Hall Civil
                                                                                             Service
544   367 e. 7   recruitment measures   pass/fail rate by gender                   yes       Commission see below    see below      see below      see below
545                                                           Male Pass Rate                                 13.30%         11.26%         32.19%         21.41%                -15%    186%    -33%   13%    yes    pass rate calculated
546                                                         Female Pass Rate                                 14.48%          6.42%         24.83%         22.26%                -56%    287%    -10%   11%    yes    pass rate calculated
547                                                unknown gender pass rate                                        .              .        44.44%         50.00%                    .       .    13%      .   yes    pass rate calculated
                                                                                             City Hall Civil
                                        pass/fail rate by self identified                    Service                                                                                                                 No data collected currently; Needs to be collected in
548   367 e. 7   recruitment measures   disability                                  no       Commission            .              .              .              .                   .       .      .      .   N/A    the future
549
                                        avg length of time to move through                                                                                                                                            No data collected currently; Needs to be collected in
550   367 e. 8   recruitment measures   each phase of preemployment                 no                                 .                .                .                 .        .       .             .         . the future
                                        avg length of time to process                                                                                                                                                 No data collected currently; Needs to be collected in
551                                     applicants                                                                     .                .                .                 .        .       .             .         . the future
552
553   367 e. 9   recruitment measures   composition of recruit class               yes                    see below        see below        see below        see below
                                                                                                                                                                                                                     2018 excludes names that were on the list given for
                                                                                                                                                                                                                     2017 report's recruit Class 140; All recruit class
                                                                                                                                                                                                                     numbers reflect the number of officers hired based on
                                                                                                                                                                                                                     the test taken that year even if the hire date is in the
                                                                                                                                                                                                                     following year. So 2018 numbers reflect officers who
                                                                                                                                                                                                                     took the police exam in 2018 even though their start
554   367 e. 9   recruitment measures   Initial Size of recruit class              yes                                52               62               69               153    19%      11%    122%   31%    yes    date may not have been until 2019
                                                                                                                                                                                                                     New item CPD collects that has been added to baseline
555                                     Remained                                 yes (new)                            44               51               65               140    16%      27%    115%   34%    yes    but not specified in Consent Decree
                                                                                                                                                                                                                     New item CPD collects that has been added to baseline
556                                     Separated                                yes (new)                             8               11                4                13    38%     -64%    225%   13%    yes    but not specified in Consent Decree
557   367 e. 9   recruitment measures   Separated by Race                           yes                   see below        see below        see below        see below
                                                                                                                                                                                                                     New item CPD collects that has been added to baseline
558                                     Black                                    yes (new)                            2                 3                0                 3    50%     -100%    N/A   11%    yes    but not specified in Consent Decree
                                                                                                                                                                                                                     New item CPD collects that has been added to baseline
559                                     White                                    yes (new)                             4                8               4                 8    100%     -50%    100%   19%    yes    but not specified in Consent Decree
                                                                                                                                                                                                                     New item CPD collects that has been added to baseline
560                                     Hispanic                                 yes (new)                             2                0               0                  2   -100%      0%     N/A    0%    yes    but not specified in Consent Decree
                                                                                                                                                                                                                     New item CPD collects that has been added to baseline
561                                     Asian                                    yes (new)                            0                 0                0                 0      0%      0%     0%     0%    yes    but not specified in Consent Decree
                                                                                                                                                                                                                     New item CPD collects that has been added to baseline
562                                     Other                                    yes (new)                            0                 0                0                 0      0%      0%     0%     0%    yes    but not specified in Consent Decree
563   367 e. 9   recruitment measures   Separated by Gender                         yes                   see below        see below        see below        see below
                                                                                                                                                                                                                     New item CPD collects that has been added to baseline
564                                     Male                                     yes (new)                             7                8                4                 9    14%     -50%    125%    6%    yes    but not specified in Consent Decree
                                                                                                                                                                                                                     New item CPD collects that has been added to baseline
565                                     Female                                   yes (new)                             1                3               0                 4    200%     -100%    N/A   41%    yes    but not specified in Consent Decree
                                                                                             Command
                                        composition of recruit classes by                    Staff/
566   367 e. 9   recruitment measures   race                                                 Academy      see below        see below        see below        see below
567                                     Black                                                                          8               10               16                40    25%      60%    150%   50%    yes
568                                     White                                                                         29               38               51                89    31%      34%     75%   32%    yes

                                                                                                                                Page 15 of 20
                                                             Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 99 of 104. PageID #: 6232
                                                                                            2018 Measures as of Sept 2019
569                                      Hispanic                                                              12                2                  2                 8    -83%      0%   300%   -10%   yes
570                                      Asian                                                                  0                1                  0                 0     N/A   -100%     0%     0%   yes
571                                      Other                                                                  3                0                  0                 3   -100%      0%    N/A     0%   yes                             yes
                                                                                        Command
                                         composition of recruit classes by              Staff/
572    367 e. 9   recruitment measures   ethnicity                                      Academy    see below        see below         see below
573                                      Hispanic/Latino                                                       12                2                  2                 8    -83%     0%    300%   -10%   yes
574                                      Non-Hispanic/Latino                                                   40               60                 67               132     50%    12%     97%    35%   yes
                                                                                        Command
                                         composition of recruit classes by              Staff/
575    367 e. 9   recruitment measures   gender                                         Academy    see below        see below         see below         see below
576                                      Male                                                                  44               43                 54               106    -2%     26%     96%   25%    yes
577                                      Female                                                                 8               19                 15                34   138%    -21%    127%   44%    yes
                                         composition of recruit classes by self                                                                                                                               No data collected currently; Needs to be collected in
578                                      identified disability                                                  .                 .                 .                 .       .       .      .      .   N/A   the future
579   367 f. 1    training measures
                                         # of officers provided training                                                                                                                                      No data collected in 2015 or 2016; 2017 includes UoF
580    367 f. 1   training measures      pursuant to this agreement               no                            .                 .           1354               1363         .       .    1%       .   yes   CIT not State Re-Qual
                                         % of officers provided training                                                                                                                                      No data collected in 2015 or 2016; 2017 includes UoF
581    367 f. 1   training measures      pursuant to this agreement               no                            .                 .               94%               96%       .       .    2%       .   yes   CIT not State Re-Qual
582
                                         adequacy of training in type and
583    367 f. 2   training measures      frequency                                no    Training   see below        see below         see below         see below                                       yes   No data collected in 2015, 2016, or 2018
                                                                                                                                                                                                              2017: instructor increased my understanding of the
584                                      Instructor adequacy                                                    .                 .               87%                 .       .       .      .      .   yes   course material (agree and strongly agree)
                                                                                                                                                                                                              2017:scenarios were practical (agree and strongly
585                                      Content adequacy                                                       .                 .               87%                 .       .       .      .      .   yes   agree)
                                                                                                                                                                                                              2017: I will perform differently based on skills and
586                                      Future performance adequacy                                            .                 .               63%                 .       .       .      .      .   yes   knowledge gained (agree and strongly agree)
                                                                                                                                                                                                              2017: Overall I found this training to be valuable
587                                      Overall adequacy                                                       .                 .               79%                 .       .       .      .      .   yes   (agree and strongly agree)
588
                                         training resulting from the review                                                                                                                                   No data collected in 2015, 2016, or 2018; 2017
                                         and analysis required by this                                                              see written         see written                                           includes UoF CIT not State Re-Qual. See written report
589    367 f. 3   training measures      agreement                                no                            .                 . report              report                .       .      .      .   yes   for details
590
                                         prevalence of training deficiencies                                                                                                                                  No data collected in 2015, 2016, or 2018; 2017
                                         as reflected by problematic incidents                                                      see written         see written                                           includes UoF CIT not State Re-Qual. See written report
591    367 f. 4   training measures      or performance trends                    no                            .                 . report              report                .       .      .      .   yes   for details
592   367 g.      officer assistance & support efforts
                  officer assistance &   availability of officer assistance &
593    367 g. 1   support efforts        support services                         yes   EAP        see below        see below         see below         see below
                  officer assistance &   use of officer assistance & support                                                                                                                                  2015 baseline data is underreported as the use of
594    367 g. 1   support efforts        services                                 yes   EAP                    11               209               221               241   1800%     6%     9%    116%   yes   service was not tracked.
595
                  officer assistance &   officer reports of adequacy of officer                                                                                                                               No data collected in 2015 or 2016; 2017 includes
596    367 g. 2   support efforts        assistance & support svcs                no    EAP        .                .                           92%           78%             .       .   -15%      .   yes   ratings of agree and strongly agree on all items
                  officer assistance &   survey analysis of adequacy of                                                               see written   see written
597    367 g. 2   support efforts        officer assistance & support svcs        no    EAP        .                .                 report        report                    .       .      .      .   N/A   No data collected in 2015 or 2016
598   367 h.      supervision measures
                                         supervisors initial identification of                                                                                                                                No data collected currently; Needs to be collected in
599    367 h.     supervision measures   officer violations                       no                            .                 .                 .                 .       .       .      .      .   N/A   the future
                                         supervisors initial identification of                                                                                                                                No data collected currently; Needs to be collected in
600    367 h.     supervision measures   officer performance problems             no                            .                 .                 .                 .       .       .      .      .   N/A   the future
                                         supervisors response to officer                                                                                                                                      No data collected currently; Needs to be collected in
601    367 h.     supervision measures   violations                               no                            .                 .                 .                 .       .       .      .      .   N/A   the future


                                                                                                                         Page 16 of 20
                                                            Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 100 of 104. PageID #: 6233
                                                                                           2018 Measures as of Sept 2019
                                          supervisors response to                                                                                                              No data collected currently; Needs to be collected in
602    367 h.     supervision measures    performance problems                no                     .          .          .     .          .       .       .      .   N/A     the future
603   367 i.      civilian complaints & investigations & discipline
                  civilian complaints &                                             IA,
                  investigations &                                                  Inspections,                                                                               Of the 294 cases in 2015, only 45 were completed and
604    367 i. 1   discipline              # of complaints                     yes   OPS            294       263         241   227       -11%    -8%      -6%    -6%   yes     only 4 went through the PRB
                  civilian complaints &                                             IA,
                  investigations &        increases/decreases related to            Inspections,                                                                               No data collected currently; Needs to be collected in
605    367 i. 1   discipline              access                              no    OPS              .          .          .     .          .       .       .      .   N/A     the future
606
                                                                                                                                                                               PRB looked at 4 cases in 2015; 2018 represents
                  civilian complaints &                                             IA,                                                                                        number of allegations not complaints; no apples to
                  investigations &                                                  Inspections,                                                                               apples with 2015-2017 so percent change and CAGR
607    367 i. 2   discipline              # sustained by complaint type       no    OPS              2         7          26   110       250%    271%    323%   172%   yes     not included
608                                       False Report                                               0         0           0     0         0%      0%      0%     0%   yes
609                                       Harassment                                                 0         0           3     1         0%     N/A    -67%     0%   yes
610                                       Improper Procedure                                         1         2          12    16       100%    500%     33%   100%   yes
611                                       Infraction Notice (UTT/PIN)                                0         0           1     0         0%     N/A   -100%     0%   yes
612                                       Lack of Service                                            0         1           4    22        N/A    300%    450%    N/A   yes
613                                       Not Provided by Complainant                                0         0           0     0         0%      0%      0%     0%   yes
614                                       Other                                                      0         0           0     2         0%      0%     N/A    N/A   yes     Other includes missing property in 2018
615                                       Physical Abuse/Excessive Force                             0         1           0     0        N/A   -100%      0%     0%   yes
616                                       Unprofessional                                             1         3           6    68       200%    100%   1033%   187%   yes
617                                       Biased Policing                                          N/A       N/A         N/A     1        N/A     N/A     N/A    N/A       yes New Category added in 2018
                  civilian complaints &                                             IA,                                                                                        2018 represents number of allegations not
                  investigations &                                                  Inspections,                                                                               complaints; no apples to apples with 2015-2017 so
618    367 i. 2   discipline              # exonerated by complaint type      no    OPS              0         8          61   220 N/A          663%     261%    N/A   yes     percent change and CARG not included
619                                       False Report                                               0         0           0     0        0%      0%       0%     0%   yes
620                                       Harassment                                                 0         1           6    12        N/A   500%     100%    N/A   yes
621                                       Improper Procedure                                         0         3          23    93        N/A   667%     304%    N/A   yes
622                                       Infraction Notice (UTT/PIN)                                0         0           1     0        0%     N/A    -100%     0%   yes
623                                       Lack of Service                                            0         2          10    53        N/A   400%     430%    N/A   yes
624                                       Not Provided by Complainant                                0         0           0     0        0%      0%       0%     0%   yes
625                                       Other                                                      0         0           5    14        0%     N/A     180%    N/A   yes     Other includes missing property in 2018
626                                       Physical Abuse/Excessive Force                             0         2           4    11        N/A   100%     175%    N/A   yes
627                                       Unprofessional                                             0         0          12    34        0%     N/A     183%    N/A   yes
628                                       Biased Policing                                          N/A       N/A         N/A     3        N/A    N/A      N/A    N/A   yes     New Category added in 2018
                  civilian complaints &                                             IA,                                                                                        2018 represents number of allegations not
                  investigations &                                                  Inspections,                                                                               complaints; no apples to apples with 2015-2017 so
629    367 i. 2   discipline              # unfounded by complaint type       no    OPS              2        13          16   159       550%     23%    894%   199%   yes     percent change and CARG not included
630                                       False Report                                               0         0           0     0         0%      0%      0%     0%   yes
631                                       Harassment                                                 0         1           0     8        N/A   -100%     N/A    N/A   yes
632                                       Improper Procedure                                         1         3           5    12       200%     67%    140%    86%   yes
633                                       Infraction Notice (UTT/PIN)                                0         0           0     0         0%     N/A      0%     0%   yes
634                                       Lack of Service                                            0         2           4    42        N/A    100%    950%    N/A   yes
635                                       Not Provided by Complainant                                0         0           0     0         0%      0%      0%     0%   yes
636                                       Other                                                      0         0           3    10         0%     N/A    233%    N/A   yes     Other includes missing property in 2018
637                                       Physical Abuse/Excessive Force                             0         3           2    12        N/A    -33%    500%    N/A   yes
638                                       Unprofessional                                             1         4           2    62       300%    -50%   3000%   181%   yes
639                                       Biased Policing                                          N/A       N/A         N/A    13        N/A     N/A     N/A    N/A   yes     New Category added in 2018
                  civilian complaints &
                  investigations &                                                                                                                                             No data collected currently; Needs to be collected in
640    367 i. 2   discipline              # not sustained by complaint type   no    OPS              .          .          .     .          .       .       .      .           the future
                                                                                                                                                                               No data collected currently; Needs to be collected in
641                                       False Report                                               .          .          .     .          .       .       .      .           the future
                                                                                                                                                                               No data collected currently; Needs to be collected in
642                                       Harassment                                                 .          .          .     .          .       .       .      .           the future

                                                                                                         Page 17 of 20
                                                           Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 101 of 104. PageID #: 6234
                                                                                          2018 Measures as of Sept 2019
                                                                                                                                                                      No data collected currently; Needs to be collected in
643                                      Improper Procedure                                   .          .           .      .       .       .       .       .         the future
                                                                                                                                                                      No data collected currently; Needs to be collected in
644                                      Infraction Notice (UTT/PIN)                          .          .           .      .       .       .       .       .         the future
                                                                                                                                                                      No data collected currently; Needs to be collected in
645                                      Lack of Service                                      .          .           .      .       .       .       .       .         the future
                                                                                                                                                                      No data collected currently; Needs to be collected in
646                                      Not Provided by Complainant                          .          .           .      .       .       .       .       .         the future
                                                                                                                                                                      No data collected currently; Needs to be collected in
647                                      Other                                                .          .           .      .       .       .       .       .         the future
                                                                                                                                                                      No data collected currently; Needs to be collected in
648                                      Physical Abuse/Excessive Force                       .          .           .      .       .       .       .       .         the future
                                                                                                                                                                      No data collected currently; Needs to be collected in
649                                      Unprofessional                                       .          .           .      .       .       .       .       .         the future
                 civilian complaints &
                 investigations &
650   367 i. 2   discipline              # of administratively dismissed        no    OPS   39         90         126     58     131%    40%     -54%     10%   yes
651                                      False Report                                        1          0           0      0    -100%    N/A       0%   -100%   yes
652                                      Harassment                                          4         14          43     15     250%   207%     -65%     39%   yes
653                                      Improper Procedure                                  9         28          26      7     211%    -7%     -73%     -6%   yes
654                                      Infraction Notice (UTT/PIN)                         2          4           8      0     100%   100%    -100%   -100%   yes
655                                      Lack of Service                                     2         13          17     14     550%    31%     -18%     63%   yes
656                                      Not Provided by Complainant                         1          0           1      0    -100%    N/A    -100%   -100%   yes
                                                                                                                                                                      Other includes missing property and no jurisdiction in
657                                      Other                                               2          1           3      4    -50%     200%    33%     19%    yes   2018
658                                      Physical Abuse/Excessive Force                      2          4           7      2    100%      75%   -71%      0%    yes
659                                      Unprofessional                                     16         23          21     16     44%      -9%   -24%      0%    yes
660                                      Unknown                                             0          3           0      0     N/A    -100%     0%      0%    yes
                 civilian complaints &                                                                                                                                2018 represents number of allegations not
                 investigations &                                                                                                                                     complaints; no apples to apples with 2015-2017 so
661   367 i. 2   discipline              # of insufficient evidence             no    OPS    2         33          93    108    1550%   182%      16%   171%    yes   percent change and CARG not included
662                                      False Report                                        0          0           0      0       0%     0%       0%     0%    yes
663                                      Harassment                                          0          7          24      7      N/A   243%     -71%    N/A    yes
664                                      Improper Procedure                                  0          7          15     11      N/A   114%     -27%    N/A    yes
665                                      Infraction Notice (UTT/PIN)                         0          0           4      0      N/A    N/A    -100%     0%    yes
666                                      Lack of Service                                     1          5           9     12     400%    80%      33%    86%    yes
667                                      Not Provided by Complainant                         0          0           0      0       0%     0%       0%     0%    yes
668                                      Other                                               0          0           4      3       0%    N/A     -25%    N/A    yes   Other includes missing property in 2018
669                                      Physical Abuse/Excessive Force                      0          5          11     14      N/A   120%      27%    N/A    yes
670                                      Unprofessional                                      1          9          26     49     800%   189%      88%   165%    yes
671
                 civilian complaints &
                 investigations &        # of complaint allegations supported                                                                                         No data collected currently; Needs to be collected in
672   367 i. 3   discipline              by a preponderance of the evidence     no    OPS     .          .           .              .       .               .         the future
673
                 civilian complaints &
                 investigations &        average length of time to complete                                                                                           Average number of days, but depends on completed
674   367 i. 4   discipline              by complaint type                      yes   OPS   137       409         232     75    198%    -43%    -68%    -14%    yes   cases
675                                      False Report                                       293          .           .      .       .       .       .       .   yes
676                                      Harassment                                         158       383         171     61    142%    -55%    -64%    -21%    yes
677                                      Improper Procedure                                 134       354         213    115    164%    -40%    -46%     -4%    yes
678                                      Infraction Notice (UTT/PIN)                         84       303         204       .   261%    -33%        .       .   yes
679                                      Lack of Service                                    179       352         193     88     97%    -45%    -54%    -16%    yes
680                                      Not Provided by Complainant                        105          .           .      .       .       .       .       .   yes
681                                      Other                                               35          .        231     20        .       .   -91%    -13%    yes   2017 and 2018 other = missing property
682                                      Physical Abuse/Excessive Force                     130       730         410     96    462%    -44%    -77%     -7%    yes
683                                      Unprofessional                                     117       329         203     70    181%    -38%    -66%    -12%    yes

                                                                                                  Page 18 of 20
                                                            Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 102 of 104. PageID #: 6235
                                                                                           2018 Measures as of Sept 2019
684
                 civilian complaints &
                 investigations &
685   367 i. 5   discipline              # of officers w/multiple complaints     yes   OPS                        34               38               27               10    12%    -29%     -63%     -26%   yes
686                                      District 1                                                                1                1                5                0     0%    400%    -100%   -100%    yes
687                                      District 2                                                                4                4                1                1     0%    -75%       0%    -29%    yes
688                                      District 3                                                                4                4                6                2     0%     50%     -67%    -16%    yes
689                                      District 4                                                                1                9                8                3   800%    -11%     -63%      32%   yes
690                                      District 5                                                                5                2                2                1   -60%      0%     -50%    -33%    yes
691                                      outside city/other units                                                  4                5                5                3    25%      0%     -40%      -7%   yes
                                                                                       IA,
                                         # of officers w/repeated sustained            Inspections,
692                                      complaints                              yes   OPS                        0                0                 0                0     0%      0%      0%      0%     yes
693
                 civilian complaints &
                 investigations &
694   367 i. 6   discipline              arrests of officers for conduct         yes   IA             see below        see below        see below        see below
695                                      on duty                                                                   1                2                1                0   100%     -50%   -100%   -100%    yes
696                                      off duty                                                                 14               11               10               19   -21%      -9%     90%      8%    yes
697
                 civilian complaints &
                 investigations &
698   367 i. 7   discipline              criminal prosecutions for conduct       yes   IA             see below        see below        see below        see below
699                                      on duty                                                                   1                2                0                0    100%   -100%      0%   -100%    yes
700                                      off duty                                                                 11               10                8               18     -9%    -20%    125%     13%    yes
701                                      not prosecuted                                                            2                1                1                0    -50%      0%   -100%   -100%    yes
702                                      open                                                                      1                0                2                1   -100%     N/A    -50%      0%    yes
703
                 civilian complaints &
                 investigations &        # of civil suits against the City or          City Law
704   367 i. 8   discipline              CDP for work related conduct            yes   Department                  8               12               52               35    50%     333%   -33%     45%     yes
705                                      settled                                                                   3                3               42                6     0%    1300%   -86%     19%     yes   As of April 2018
706                                      not yet settled                                                           5                9               10               29    80%      11%   190%     55%     yes   As of April 2018
                 civilian complaints &
                 investigations &                                                      City Law
707   367 i. 8   discipline              nature of the suits                     yes   Department     see below        see below        see below        see below                                               There can be multiple natures of suits for each suit
708                                      force)                                                                    5                6                2                3    20%     -67%    50%     -12%    yes
709                                      unlawful search & seizure                                                 1                1                4                3     0%     300%   -25%      32%    yes
710                                      false arrest                                                              1                2                5                3   100%     150%   -40%      32%    yes
711                                      discrimination/bias                                                       0                3                0                2    N/A    -100%    N/A      N/A    yes
                                         other violation of constitutional
712                                      rights (e.g., 1st amendment)                                             1                1                 6                7     0%    500%     17%     63%     yes
713                                      Harassment                                                               0                0                 0                0     0%      0%      0%      0%     yes
                                         improper handling/disposition of
714                                      property                                                                  1                0                3                6   -100%     N/A   100%      57%    yes
715                                      contempt of cop                                                           1                0                0                0   -100%      0%     0%    -100%    yes
716                                      failure to provide medical assistance                                     1                1                0                1      0%   -100%    N/A       0%    yes
717                                      other                                                                     0                3               12               25     N/A    300%   108%      N/A    yes
                 civilian complaints &
                 investigations &                                                      City Law
718   367 i. 8   discipline              amount of judgments against             yes   Department     see below        see below        see below        see below
                                                                                                                                                                                                                 2018 data as of March 2019; 2017 data As of April
719                                      number of judgments                                                      23               29               52               35    26%     79%    -33%     11%     yes   2018; 2015 and 2016 data as of June 2017
                 civilian complaints &
                 investigations &                                                      City Law
720   367 i. 8   discipline                                                      yes   Department     see below        see below        see below        see below



                                                                                                                            Page 19 of 20
                                                           Case: 1:15-cv-01046-SO Doc #: 280    Filed: 09/16/19 103 of 104. PageID #: 6236
                                                                                          2018 Measures as of Sept 2019
                                                                                                                                                                                                      2018 data as of March 2019; 2017 data As of April
721                                      number of judgments (closed)                                  22               21               42                   6    -5%   100%   -86%    -28%    yes   2018; 2015 and 2016 data as of June 2017
                                                                                                                                                                                                      2018 data as of March 2019; 2017 data As of April
722                                      number of judgments (active)                                  1                 8               10               29      700%   25%    190%    132%    yes   2018; 2015 and 2016 data as of June 2017
                 civilian complaints &
                 investigations &                                             City Law
723   367 i. 8   discipline                                             yes   Department   see below        see below        see below        see below
                                                                                                                                                                                                      2018 data as of March 2019; 2017 data As of April
724                                      amount of judgments (closed)                      $ 20,136.82 $          1,822.16 $       9,000.00 $             -       -91%   394%   -100%   -100%   yes   2018; 2015 and 2016 data as of June 2017
                                                                                                                                                                                                      2018 data as of March 2019; 2017 data As of April
725                                      amount of judgments (active)                      TBD              TBD              TBD              TBD                  N/A    N/A    N/A     N/A    yes   2018; 2015 and 2016 data as of June 2017
                 civilian complaints &
                 investigations &                                             City Law
726   367 i. 8   discipline              amount of settlements          yes   Department   see below        see below        see below        see below
                                                                                                                                                                                                      2018 data as of March 2019; 2017 data As of April
727                                      settled                                           $ 20,136.82 $          1,822.16 $       9,000.00 $             -       -91%   394%   -100%   -100%   yes   2018; 2015 and 2016 data as of June 2017
                                                                                                                                                                                                      2018 data as of March 2019; 2017 data As of April
728                                      not yet settled                                   TBD              TBD              TBD              TBD                  N/A    N/A    N/A     N/A    yes   2018; 2015 and 2016 data as of June 2017




                                                                                                                  Page 20 of 20
  Case: 1:15-cv-01046-SO Doc #: 280 Filed: 09/16/19 104 of 104. PageID #: 6237



                              CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, I served the foregoing document entitled

Notice Submitting Monitoring Team’s Seventh Semiannual Report via the court’s ECF system to

all counsel of record.




                                                 /s/ Ayesha Bell Hardaway
                                                 AYESHA BELL HARDAWAY
